
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(a)

SECOND AMENDMENT TO CREDIT AGREEMENT
AND REAFFIRMATION OF SUBSIDIARY GUARANTY


        This SECOND AMENDMENT TO CREDIT AGREEMENT AND REAFFIRMATION OF
SUBSIDIARY GUARANTY, dated as of June 30, 2004, (the "Second Amendment"),
entered into by and among QUIXOTE CORPORATION, a Delaware corporation (the
"Borrower"), each of the LENDER INSTITUTIONS named as Lender on the signature
pages hereof, (individually each a "Lender" and collectively the "Lenders"),
those SIGNIFICANT DOMESTIC INCORPORATED SUBSIDIARIES, as Subsidiary Guarantors
named on the signature pages hereof (each being referred to herein as a
"Guarantor" and collectively referred to herein as the "Guarantors"), and THE
NORTHERN TRUST COMPANY, as Administrative Agent for itself and the other
Lenders, (in such capacity, together with its successors in such capacity, the
"Agent") whose address is 50 South LaSalle Street, Chicago, Illinois 60605.

R E C I T A L S:

        A.    The Borrower and the Lenders entered into that certain Credit
Agreement, dated as of May 16, 2003, as amended by a First Amendment, dated as
of December 9, 2003 (the "Credit Agreement"), pursuant to which Credit Agreement
the Lenders have made, (i) Revolving Loans to the Borrower evidenced by certain
Revolving Notes, dated as of May 16, 2003, in the maximum aggregate principal
amount of Fifty Million Dollars and 00/100 ($50,000,000), executed by the
Borrower and made payable pro rata to the order of the Lenders (the "Revolving
Notes") and (ii) Term Loans to the Borrower evidenced by certain Term Notes,
dated as of May 16, 2003, in the aggregate principal amount of Twenty Million
Dollars and 00/100 ($20,000,000), executed by the Borrower and made payable pro
rata to the order of the Lenders (the "Term Notes").

        B.    In connection with the Credit Agreement, the Guarantors executed
and delivered to the Agent, as a condition to the Credit Agreement, that certain
Subsidiary Guaranty, dated as of May 16, 2003, as reaffirmed by the First
Amendment, in favor of the Administrative Agent for the ratable benefit of the
Lenders (the "Subsidiary Guaranty").

        C.    Borrower is the owner of that certain $5,500,000 Variable/Fixed
Rate Industrial Revenue Bond (Energy Absorption Systems Project) Series 1995
(the "Bond") issued by the Industrial Development Board of the City of Pell City
("Board") for the purposes of financing a portion of the costs of acquiring,
constructing and equipping an expansion and certain improvements to an existing
manufacturing facility (the equipment, personal property and land or which the
facility is located in Alabama, herein called the "Project").

        D.    Energy Absorptions (AL) LLC ("Energy Absorption LLC"), a Guarantor
and Subsidiary of Borrower is a party to and lessee under that certain
Supplemental Lease Agreement, dated March 1, 1995 with the Board, pursuant to
that Assignment and Assumption of Lease Agreement, dated December 31, 2002
between Energy Absorption Systems, Inc. and Energy Absorption LLC.

        E.    The Borrower has informed the Agent and Lenders that as of
June 30, 2004, Borrower may not be in compliance with certain financial
covenants, including, without limitation, the "Maximum Leverage," "Minimum
EBITDA" and "Fixed Charge" covenants under Sections 7.4(A), 7.4(C) and 7.4(D)
respectively of the Credit Agreement.

        F.     At the present time, the Agent, on behalf of the Lenders, has
requested, and Borrower and each Guarantor have agreed to (i) the modification
of the financial covenants in the Credit Agreement, (ii) the grant to Agent by
Borrower and the Guarantors of a security interest and lien in the Collateral,
as defined herein, to secure the Obligations by Borrower under the Credit
Agreement and each Guarantor's obligations under its Subsidiary Guaranty,
(iii) the grant by Energy Absorption LLC to Agent of a Leasehold Mortgage
against its leasehold interest in the Alabama Property, as defined herein,
(iv) the grant by Borrower to the Agent of Borrower's right, title and interest
in the Bond and in its subrogation rights under the Guaranty, dated as of
March 1, 1995 issued by Borrower in favor of AmSouth Bank of Alabama "AmSouth")
as trustee under the Mortgage and Trust Indenture, dated as of March 1, 1995
between the Board and AmSouth, pursuant to the terms and conditions hereinafter
set forth.

--------------------------------------------------------------------------------




        NOW THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Borrower, the Guarantors, and the Lenders hereby agree as
follows:

A G R E E M E N T S:

        1.    RECITALS.    The foregoing Recitals are hereby made a part of this
Second Amendment.

        2.    DEFINITIONS.    Capitalized words and phrases used herein without
definition shall have the respective meanings ascribed to such words and phrases
in the Credit Agreement.

        3.    AMENDMENTS TO THE CREDIT AGREEMENT.    

        3.1    Section 1.1 of the Credit Agreement.    Section 1.1 of the Credit
Agreement is hereby amended (i) by inserting new definitions of "Alabama
Property," "Board," "Bond," "Bond Guaranty," "Bond Trustee," "Collateral,"
"Collateral Assignment," "Energy Absorption LLC," "Indenture," "Lease,"
"Leasehold Mortgage," "Leverage/Fixed Charge Requirement," "Pledge Agreement,"
"Security Agreement," and "UCC" and (ii) by amending and restating the
definition of "Aggregate Revolving Loan Commitment" to read as follows:

        "Alabama Property" shall mean that property as described in the title
report delivered pursuant to Section 6.6 of the Second Amendment to the Credit
Agreement.

        "Board" shall mean The Industrial Development Board of the City of Pell
City, the issuer of the Bond.

        "Bond" shall mean the $5,500,000 Variable/Fixed Rate Industrial Revenue
Bond (Energy Absorption Systems Project) Series 1995 issued by the Board.

        "Bond Guaranty" shall mean that Guaranty, dated March 1, 1995 issued by
Borrower in favor of the Bond Trustee to guaranty the payment of principal and
interest on the Bond.

        "Bond Trustee" shall mean AmSouth Bank of Alabama.

        "Collateral" shall mean (i) the Collateral, as defined in the Security
Agreement, (ii) the Bond pledged under the Pledge Agreement (iii) the Mortgaged
Property in which Energy Absorption LLC granted a mortgage, security interest
and lien under the Leasehold Mortgage; (iv) the subrogation rights of Borrower
under the Bond Guaranty as collaterally assigned to Agent pursuant to the
Collateral Assignment.

        "Collateral Assignment" shall mean the Collateral Assignment, in the
form of Exhibit D attached hereto.

        "Energy Absorption LLC" shall mean Energy Absorption Systems (AL) LLC, a
Delaware limited liability company.

        "Indenture" shall mean the Mortgage and Trust Indenture, dated as of
March 1, 1995, between the Board and Bond Trustee relating to the issuance of
the Bond.

        "Lease" shall mean the Supplemental Lease Agreement, dated as of
March 1, 1995 between the Board and Energy Absorption Systems, Inc. ("EAS"), as
assigned to and assumed by Energy Absorption LLC pursuant to the Assignment and
Assumption of Lease Agreement, dated as of December 31, 2002 between Energy
Absorption LLC and EAS.

        "Leasehold Mortgage" shall mean the Leasehold Mortgage in the form of
Exhibit B attached hereto.

        "Leverage/Fixed Charge Requirement" shall mean the Borrower's
maintenance, at any time, of each of (i) a Leverage Ratio of less than 2.75:1.00
on a trailing twelve month basis for a minimum of two (2) consecutive fiscal
quarters, and (ii) a Fixed Charge Coverage Ratio of greater than 1.10:1.00 on a
trailing twelve month basis.

        "Pledge Agreement" shall mean the Pledge Agreement, in the form of
Exhibit C attached hereto.

        "Security Agreement" shall mean the Security Agreement substantially in
the form of Exhibit A attached hereto.

        "UCC" shall mean the Uniform Commercial Code in effect in Illinois from
time to time.

        "Aggregate Revolving Loan Commitment" shall mean the aggregate of the
Revolving Loan Commitments of all the Lenders, as may be increased or reduced
from time to time pursuant to the terms hereof. The Aggregate Revolving Loan
Commitment is Forty-Five Million Dollars and 00/100 ($45,000,000.00) provided

2

--------------------------------------------------------------------------------






such Aggregate Revolving Loan Commitment shall increase to Fifty Million Dollars
and 00/100 ($50,000,000.00), upon Borrower's delivery to, and acceptance by
Agent, of notice in which Borrower certifies to the Agent that Borrower has
satisfied and is in compliance with the Leverage/Fixed Charge Requirement."

        3.2    Section 1 of the Credit Agreement.    Section 1 of the Credit
Agreement is hereby amended to insert a new Section 1.3 to read as follows:

        "1.3    Other Terms Defined in UCC.    All other capitalized words and
phrases used herein and not otherwise specifically defined shall have the
respective meanings assigned to such terms in the UCC, as amended from time to
time, to the extent the same are used or defined therein."

        3.3    Section 2 of the Credit Agreement.    Section 2 is hereby amended
by inserting a new Section 2.22 entitled "Security for Obligations" in the
Credit Agreement to read as follows:

        "Security of Obligations. As security for the payment of the
Obligations, and each Guarantor's Obligation under its Subsidiary Guaranty, the
Borrower and each Guarantor, pursuant to the terms of the Security Agreement,
Pledge Agreement, Collateral Assignment and Leasehold Mortgage, as applicable,
do hereby pledge, assign, transfer and deliver to the Agent for benefit of
Lenders and does hereby grant to the Agent for benefit of Lenders a continuing
and unconditional security interest in and to the Collateral as defined herein.
The Agent and Borrower hereby agree that Agent shall release its security
interest and lien in the Collateral upon Borrower's delivery to, and acceptance
by Agent, of notice in which Borrower certifies to the Agent that Borrower has
satisfied and is in compliance with the Leverage/Fixed Charge Requirement."

        3.4    Section 2.14 of the Credit Agreement.    (a) Section 2.14(D) of
the Credit Agreement is hereby amended by: (i) amending Section 2.14(D)(ii) by
deleting "2.5 to 1.0 and Level III Pricing" and substituting in lieu thereof
"Greater than or equal to 4.00 and Level VI Pricing," (ii) by amending and
restating Section 2.14(D) (iii) to read as follows:

        "(iii) Notwithstanding anything herein to the contrary, from the Closing
Date through the fifth (5th) Business Day following the day financial statements
are delivered pursuant to Section 7.1(A) for the fiscal year ending June 30,
2004, the Applicable Eurodollar Margin, the Applicable ABR Margin, the
Applicable L/C Percentage and the Applicable Commitment Fee Percentage shall be
determined based upon a Leverage Ratio equal to Level II."

        and (iii) by deleting the table set forth in Section 2.14(D)(ii) and
substituting the following table in lieu thereof:

Leverage Ratio

--------------------------------------------------------------------------------

  Eurodollar Margin [and L/C Fee Percentage]

--------------------------------------------------------------------------------

  ABR Margin

--------------------------------------------------------------------------------

  Commitment Fee Percentage

--------------------------------------------------------------------------------

Level VI-Greater than or equal to 4.00   275.0 bps   75.0 bps   37.5 bps
Level V-Greater than or equal to 3.50 but less than 4.00   250.0 bps   75.0 bps
  37.5 bps Level IV-Greater than or equal to 3.00 but less than 3.50   225.0 bps
  75.0 bps   37.5 bps Level III-Greater than or equal to 2.50 but less than 3.00
  200.0 bps   75.0 bps   37.5 bps Level II-Greater than or equal to 2.00 but
less than 2.50   175.0 bps   50.0 bps   25.0 bps Level I-Less than 2.00  
150.0 bps   25.0 bps   25.0 bps

        3.5    Section 2.21 of the Credit Agreement.    Section 2.21 of the
Credit Agreement permits the Borrower, upon satisfaction of certain terms and
conditions contained therein, to request an increase in the Aggregate Revolving
Loan Commitment to $55,000,000. Notwithstanding the foregoing and
notwithstanding anything to the contrary contained in Section 2.21, the Borrower
and Agent hereby agree that this Section 2.21 and the Borrower's option,
contained therein shall, from the effective date of this Second Amendment, be
suspended and of no further force and effect. In the event that the Borrower
delivers to Agent a notice, in accordance with Section 7.1(J) hereof, in which
Borrower certifies to the Agent that Borrower has satisfied and is in
compliance, and the Agent, in its reasonable judgment, accepts such notice, the
terms and conditions of Section 2.21 thereupon shall be reinstated and
effective.

3

--------------------------------------------------------------------------------




        3.6    Section 7 of the Credit Agreement.    Section 7 is hereby amended
to insert a new Section 7.1(J) entitled "Notice of Satisfaction of and
Compliance with Leverage/Fixed Charge Requirement" in the Credit Agreement to
read as follows:

        "Notice of Satisfaction of and Compliance with Leverage/Fixed Charge
Requirement. If Borrower satisfies and is otherwise in compliance with the
Leverage/Fixed Charge Requirement, it shall furnish the Agent (with sufficient
copies for each of the Lenders) a compliance certificate in the form of
Exhibit H to the Credit Agreement signed by the Borrower's Chief Financial
Officer demonstrating compliance with the Leverage/Fixed Charge Requirement. The
Agent shall promptly review such compliance certificate for acceptability and
notify Borrower of its acceptance or rejection thereof, as applicable. In the
event of Agents acceptance of such certificate, Agent shall promptly deliver, at
the request of Borrower, all documentation reasonably necessary to release the
security interest and liens on the Collateral."

        3.7    Section 7.3 of the Credit Agreement.    (a) Section 7.3(F)
entitled "Restricted Payments" is hereby amended and restated to read as
follows:

        "Borrower shall not declare or make any Restricted Payment greater than
$3,200,000 in the aggregate measured on a rolling four quarter basis as of the
end of each fiscal quarter period of Borrower for the fiscal quarter ending
June 30, 2004 through June 30, 2005; provided, in no event, shall any such
Restricted Payment be declared or made, if either, a Default or Unmatured Event
of Default shall have occurred and be continuing at the date of declaration or
payment thereof or would result therefrom."

        (b)   A new Section 7.3(O) entitled "Capital Expenditures" is hereby
inserted in the Credit Agreement to read as follows:

        "Capital Expenditures. The Borrower and its Subsidiaries shall not incur
Capital Expenditures in an amount greater than $5,500,000 in the aggregate
measured on a rolling four quarter basis as of the end of each fiscal quarter
period of Borrower for the fiscal quarter ending June 30, 2004 through June 30,
2005."

        3.8    Section 7.4 of the Credit Agreement.    Section 7.4 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

        "7.4    Financial Covenants.    The Borrower shall comply with the
following:

        A.    Maximum Leverage Ratio.    The Borrower and its consolidated
Subsidiaries shall not permit the ratio (the "Leverage Ratio") of (i) total
Indebtedness of the Borrower and its consolidated Subsidiaries to (ii) EBITDA to
be greater than the ratio for the fiscal quarters as set forth below:

Fiscal Quarters Ending:


--------------------------------------------------------------------------------

  Leverage Ratio

--------------------------------------------------------------------------------

June 30, 2004 and September 30, 2004   4.75 to 1.00
December 31, 2004
 
4.50 to 1.00
March 31, 2005
 
3.75 to 1.00
June 30, 2005
 
3.00 to 1.00
September 30, 2005 and all Fiscal Quarters thereafter
 
2.75 to 1.00

        The Leverage Ratio shall be calculated, in each case, determined as of
the last day of each fiscal quarter of the Borrower based upon (a) for
Indebtedness, Indebtedness as of the last day of each such fiscal quarter; and
(b) for EBITDA, the actual amount for the Last Twelve-Month Period, provided,
that the Leverage Ratio shall be calculated, with respect to Permitted
Acquisitions, on a pro forma basis using historical financial statements, broken
down by fiscal quarter in the Borrower's reasonable judgment.

        B.    Minimum Consolidated Net Worth.    The Borrower shall not permit
its Consolidated Net Worth at any time to be less than the sum of 85% of its
Base Net Worth on the Closing Date. "Base Net Worth" shall mean Quixote
Corporation's book Net Worth as of June 30, 2004, plus 50% of Quixote's positive
Consolidated Net Income for Fiscal Year 2004 and each Fiscal Year thereafter.
The Borrower's compliance with this covenant shall be calculated and tested as
of the end of each fiscal quarter.

4

--------------------------------------------------------------------------------






        C.    Minimum EBITDA.    The Borrower and its consolidated Subsidiaries
shall maintain minimum EBITDA, measured as of the end of each fiscal quarter
period of the Borrower, as measured on a rolling four quarter basis, in an
amount for such fiscal quarter set forth below:

Fiscal Quarters Ending:


--------------------------------------------------------------------------------

  Minimum EBITDA

--------------------------------------------------------------------------------

June 30 and September 30, 2004   $ 11,750,000 December 31, 2004   $ 12,000,000
March 31, 2005   $ 14,500,000 June 30, 2005 and thereafter   $ 15,000,000

        D.    Fixed Charge Coverage Ratio.    The Borrower and its consolidated
Subsidiaries shall not permit the ratio ("Fixed Charge Coverage Ratio"), for any
period, of (i) EBITDA, minus Capital Expenditures and Patent Expenditures to
(ii) the sum of cash Interest Expense, plus scheduled payments of the principal
of the Term Loans for such period, plus scheduled payments of the principal
portion of all other Indebtedness for borrowed money for such period (excluding
payments on the Revolving Loans), plus dividends and distributions paid for such
period, and taxes paid for such period, as measured on a rolling four quarter
basis, of not less than 1.10 to 1.00 for the fiscal quarter ending June 30, 2005
and all fiscal quarters thereafter. For purposes of this Agreement, "Patent
Expenditures" shall mean expenditures of a Person relating to its obtaining,
acquiring and defending patents.

        3.9    Section 12 of the Credit Agreement.    Section 12.3(F) of the
Credit Agreement is amended and restated to read as follows:

        "(F) sixth, to the ratable payment or prepayment of principal
outstanding on Term Loans and amounts outstanding on Hedging Agreements."

        3.10    Security Agreement.    The Security Agreement attached hereto as
Exhibit A is hereby incorporated in the Credit Agreement as Exhibit P.

        3.11    Pledge Agreement.    The Pledge Agreement attached hereto as
Exhibit C is hereby incorporated in the Credit Agreement as Exhibit Q attached
hereto.

        3.12    Collateral Assignment.    The Collateral Assignment attached
hereto as Exhibit D is hereby incorporated in the Credit Agreement as Exhibit R
attached hereto.

        3.13    Leasehold Mortgage.    The Leasehold Mortgage attached hereto as
Exhibit B is hereby incorporated in the Credit Agreement as Exhibit S attached
hereto.

        3.14    Borrower's Address for Notices.    For purposes of, and subject
to Section 14.1 of the Credit Agreement, the Borrower's address relating to the
giving of notices after the date hereof shall be the address set forth below its
signature to this Second Amendment.

        4.    REAFFIRMATION OF SUBSIDIARY GUARANTY.    Each of the Guarantors
hereby expressly (a) consents to the execution by the Borrower and the Lenders
of this Second Amendment, (b) acknowledges that the "Guaranteed Obligations" (as
defined in the Subsidiary Guaranty) includes all of the obligations and
liabilities owing from the Borrower to the Agent and Lenders under and pursuant
to the Credit Agreement, as amended from time to time, including, but not
limited to, the obligations of the Borrower to the Agent and the Lenders as
evidenced by the Revolving Loan Notes, as modified, extended and/or replaced
from time to time, and the Term Loan Notes, as modified, extended and/or
replaced from time to time, (c) reaffirms, assumes and binds itself in all
respects to all of the obligations, liabilities, duties, covenants, terms and
conditions that are contained in the Subsidiary Guaranty, (d) agrees that all
such obligations and liabilities under the Subsidiary Guaranty shall continue in
full force and effect and shall not be discharged, limited, impaired or affected
in any manner whatsoever, except as expressly provided in the Subsidiary
Guaranty, (e) represents and warrants that each of the representations and
warranties made by such Guarantor in any of the documents executed in connection
with the Loans remain true and correct as of the date hereof, in each case as
amended by the information provided in any report or notice delivered by the
Borrower to the Agent pursuant to Section 7.1 of the Credit Agreement, and
(f) represents and warrants that the organization documents, borrowing
resolutions and incumbency certificates of such Guarantor have not been changed
or amended since the most recent date that certified copies thereof were
delivered to the Lender.

5

--------------------------------------------------------------------------------




        5.    REPRESENTATIONS AND WARRANTIES.    To induce the Lenders to enter
into this Second Amendment, the Borrower hereby certifies, represents and
warrants to the Lenders that:

        5.1    Organization.    The Borrower is a corporation duly organized,
existing and in good standing under the laws of the State of Delaware, with all
requisite power to conduct its business as presently conducted. The Borrower is
duly qualified to do business as a foreign entity under the laws of each
jurisdiction in which the failure to be so qualified would reasonably be
expected to have a Material Adverse Effect in all foreign jurisdictions wherein
the nature of its activities require such qualification or licensing. The
Articles of Incorporation and Bylaws, borrowing resolutions and incumbency
certificate of the Borrower have not been changed or amended since the most
recent date that certified copies thereof were delivered to the Lenders. The
exact legal name of the Borrower is as set forth in the preamble of this Second
Amendment, and the Borrower currently does not conduct, nor has it during the
last five (5) years conducted, business under any other name or trade name. The
Borrower will not change its name, its organizational identification number, if
it has one, its type of organization, its jurisdiction of organization or other
legal structure other than in accordance with the Credit Agreement.

        5.2    Authorization.    The Borrower is duly authorized to execute and
deliver this Second Amendment and is and will continue to be duly authorized to
borrow monies under the Credit Agreement, as amended hereby, and to perform its
obligations under the Credit Agreement, as amended hereby.

        5.3    No Conflicts.    The execution and delivery of this Second
Amendment and the performance by the Borrower of its obligations under the
Credit Agreement, as amended hereby, do not and will not conflict with the
articles of incorporation or bylaws of the Borrower or conflict with, result in
a breach of or constitute (with or without notice or lapse of time or both) a
default under any Requirement of Law or Contractual Obligation of the Borrower,
or require termination of any Contractual Obligation, except such breach or
default which individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect.

        5.4    Validity and Binding Effect.    The Credit Agreement, as amended
hereby, is a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency or other similar laws of general
application affecting the enforcement of creditors' rights or by general
principles of equity.

        5.5    Compliance with Credit Agreement.    The representation and
warranties set forth in Section 6 of the Credit Agreement, as amended hereby,
are true and correct in all material aspects with the same effect as if such
representations and warranties had been made on the date hereof, with the
exception that all references to the financial statements or filings of the
Borrower with the Securities and Exchange Commission shall mean the financial
statements or filings of the Borrower with the Securities Exchange Commission
most recently delivered to the Lenders, in each case as amended by the
information provided in any report or notice delivered by the Borrower to the
Agent pursuant to Section 7.1 of the Credit Agreement, and except for such
changes as are specifically permitted under the Credit Agreement. In addition,
the Borrower has complied with and is in compliance with all of the covenants
set forth in the Credit Agreement, as amended hereby, including, but not limited
to, those set forth in Section 7 thereof.

        5.6    No Default.    As of the date hereof, no Default or Unmatured
Default under the Credit Agreement, as amended hereby, has occurred or is
continuing.

        5.7    No Subordinated Debt Default.    As of the date hereof, no
default under the Subordinated Note or any of the documents securing the
Subordinated Note, or event or condition which, with the giving of notice or the
passage of time, or both, would constitute a default under the Subordinated Note
or any of the documents securing the Subordinated Note, has occurred or is
continuing.

        5.8    No Material Adverse Change.    There has been no material adverse
change in the business condition (financial or otherwise), operations,
performance, properties or prospects of the Borrower and its Subsidiaries,
considered as a whole, from that reflected in the financial statements most
recently delivered to the Lenders.

        5.9    Sarbanes-Oxley Compliance.    The Borrower, the Borrower's Chief
Executive Officer, and the Borrower's Chief Financial Officer are in compliance
with all requirements of Section 302 and Section 906 of the Sarbanes-Oxley Act
of 2002 and all rules and regulations related thereto.

6

--------------------------------------------------------------------------------




        6.    CONDITIONS PRECEDENT AND SUBSEQUENT.    This Second Amendment
shall become effective as of the date above first written after receipt by the
Agent of the following documents:

        6.1    Second Amendment.    This Second Amendment executed by the
Borrower, the Guarantors, the Agent and the Lenders.

        6.2    Security Agreement.    A Security Agreement, in the form of
Exhibit A attached hereto executed and delivered by Borrower and each Guarantor.

        6.3    Collateral Assignment.    A Collateral Assignment in the form of
Exhibit D attached hereto, executed and delivered by Borrower.

        6.4    Pledge Agreement.    A Pledge Agreement in the form of Exhibit C
attached hereto, executed and delivered by Borrower.

        6.5    Leasehold Mortgage.    A Leasehold Mortgage, in the form of
Exhibit B attached hereto, executed and delivered by Energy Absorption LLC.

        6.6    Title Report.    A Title Report issued by Alabama Title
Co., Inc., showing the record of title to the Alabama Property, which report
shall be in form and substance acceptable to the Agent.

        6.7    Bond.    The original Bond duly endorsed to the Agent.

        6.8    Certificate of the
Secretary/Member/Manager.    Secretary's/Managing Member's Certificate of
Borrower and each Guarantor in substantially the form of Exhibit E-1, E-2 and
E-3 attached hereto, with such attachments as required therein, as to
applicable, resolutions, incumbency and signatures of signing Authorized
Officers or Managing Member with an attached certificate of good standing issued
by the Secretary of State of the state of organization of Borrower and each
Guarantor.

        6.9    Legal Opinion.    Legal opinion of Joan Riley, Borrower's General
Counsel, and as counsel to each Subsidiary Guarantor, in form and substance
acceptable to the Agent.

        6.10    Financing Statements.    UCC-1 financing statements with the
offices indicated on Exhibit B to the Security Agreement, and such other
financing statements or fixture filings as the Lender may request from the
Borrowers from time to time.

        6.11    UCC and Other Search Results.    Satisfactory UCC financing
statement, judgment and tax lien search results of the Borrower from such
offices or governmental agencies or bodies as the Agent, in its sole discretion,
may request from time to time, indicating that any financing statements to be
filed by the Agent or described above, after being duly and properly filed and
recorded, will give the Agent first priority perfected liens and security
interests on and in the Collateral of the Borrower and each Guarantor, except by
reason of Permitted Existing Liens or Customary Permitted Liens, and that there
are no other lienors or creditors claiming any interest in the Collateral of the
Borrower or any Guarantor, except holders of Permitted Existing Liens or
Customary Permitted Liens.

        6.12    Evidence of Insurance.    Evidence that the Borrower has
insurance as required by Section 5(b) of the Security Agreement, including
property, casualty and liability insurance satisfactory to the Agent, together
with: (i) loss payable endorsements naming the Agent as loss payee with respect
to property and casualty insurance covering Collateral; and (ii) certificate(s)
of insurance(s) and binder(s) naming the Agent as additional insured with
respect to liability insurance.

        6.13    Amendment Fee.    Borrower agrees to pay, on the date of this
Amendment, to the Administrative Agent, for the account of the Lenders, an
Amendment fee based upon each Lender's committed share level set forth below:

Bank

--------------------------------------------------------------------------------

  Committed Level

--------------------------------------------------------------------------------

  Amendment Fee

--------------------------------------------------------------------------------

Northern Trust   $19,142,857.28   5 bps LaSalle Bank   $19,142,857.28   5 bps
Harris   $14,357,142.72   5 bps National City   $14,357,142.72   5 bps

7

--------------------------------------------------------------------------------



        7.    GENERAL.    

        7.1    Governing Law; Severability.    This Second Amendment shall be
construed in accordance with and governed by the laws of Illinois. Wherever
possible each provision of the Credit Agreement and this Second Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Credit Agreement and this Second Amendment shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of the Credit Agreement and this
Second Amendment.

        7.2    Successors and Assigns.    This Second Amendment shall be binding
upon the Borrower, the Guarantors, the Agent and the Lenders and their
respective successors and assigns, and shall inure to the benefit of the
Borrower, the Guarantors, the Agent and the Lenders and the successors and
assigns of the Lenders.

        7.3    Continuing Force and Effect of Loan Documents and Subsidiary
Guaranty.    Except as specifically modified or amended by the terms of this
Second Amendment, all other terms and provisions of the Credit Agreement and the
other Loan Documents are incorporated by reference herein, and in all respects,
shall continue in full force and effect. The Borrower, by execution of this
Second Amendment, hereby reaffirms, assumes and binds itself to all of the
obligations, duties, rights, covenants, terms and conditions that are contained
in the Credit Agreement and the other Loan Documents. Each of the Guarantors, by
execution of this Second Amendment, hereby reaffirms, assumes and binds itself
to all of the obligations, duties, rights, covenants, terms and conditions that
are contained in the Subsidiary Guaranty.

        7.4    References to Credit Agreement.    Each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof", or words of like import,
and each reference to the Credit Agreement in any and all instruments or
documents delivered in connection therewith, shall be deemed to refer to the
Credit Agreement, as amended hereby.

        7.5    Expenses.    The Borrower shall pay all costs and expenses in
connection with the preparation of this Second Amendment and other related Loan
Documents, including, without limitation, reasonable attorneys' fees and time
charges of attorneys who may be employees of the Lenders or any affiliate or
parent of the Lenders. The Borrower shall pay any and all stamp and other taxes,
UCC search fees, filing fees and other costs and expenses in connection with the
execution and delivery of this Second Amendment and the other instruments and
documents to be delivered hereunder, and agrees to save the Lenders harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such costs and expenses.

        7.6    Counterparts.    This Second Amendment may be executed in any
number of counterparts, all of which shall constitute one and the same
agreement.

8

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Second
Amendment to Credit Agreement and Reaffirmation of Subsidiary Guaranty as of the
date first above written.

  QUIXOTE CORPORATION
A Delaware corporation, as Borrower
 
By:
 
/s/  DANIEL P. GOREY      

--------------------------------------------------------------------------------

  Name:   Daniel P. Gorey   Title:   Vice President, Chief Financial Officer &
Treasurer
 
Address:
 
c/o Quixote Corporation
35 East Wacker Drive
Chicago, Illinois 60601   Attention:   Daniel P. Gorey
 
Telephone No.:
 
(312) 467-6755   Facsimile No.:   (312) 467-0197
 
QUIXOTE TRANSPORTATION SAFETY, INC.
TRANSAFE CORPORATION
ENERGY ABSORPTION SYSTEMS, INC.
ENERGY ABSORPTION SYSTEMS (AL) LLC
SURFACE SYSTEMS, INC.
NU-METRICS, INC.
HIGHWAY INFORMATION SYSTEMS, INC.
U. S. TRAFFIC CORPORATION
(formerly known as Green Light Acquisition Corporation)
PEEK TRAFFIC CORPORATION,
(formerly known as Vision Acquisition Corporation),
as Guarantors
 
By:
 
/s/  LESLIE J. JEZUIT      

--------------------------------------------------------------------------------

  Name:   Leslie J. Jezuit   Title:   President, Chief Executive Officer &
Chairman
 
Address:
 
c/o Quixote Corporation
35 East Wacker Drive
Chicago, Illinois 60601   Attention:   Leslie J. Jezuit
 
Telephone No.:
 
(312) 467-6755   Facsimile No.:   (312) 467-0197
 
THE NORTHERN TRUST COMPANY, for Itself and,
as Agent for the Lenders
 
By:
 
/s/  RON MALLICOAT      

--------------------------------------------------------------------------------

  Name:   Ron Mallicoat   Title:   Senior Vice President
 
Address:
 
The Northern Trust Company
50 South LaSalle Street
Chicago, Illinois 60675   Attention:   Ron Mallicoat
 
Telephone No.:
 
(312) 444-3428   Facsimile No.:   (312) 444-7028            


9

--------------------------------------------------------------------------------




 
LASALLE BANK NATIONAL ASSOCIATION
 
By:
 
/s/  BETTY LATSON      

--------------------------------------------------------------------------------

  Name:   Betty Latson   Title:   Senior Vice President
 
Address:
 
LaSalle National Association
135 South LaSalle Street
Chicago, Illinois 60603   Attention:   Betty Latson
 
Telephone No.:
 
(312) 904-2771   Facsimile No.:   (312) 904-6546
 
HARRIS TRUST AND SAVINGS BANK
 
By:
 
/s/  DEREK R. COOK      

--------------------------------------------------------------------------------

  Name:   Derek R. Cook   Title:   Vice President
 
Address:
 
Harris Trust and Savings Bank
111 West Monroe Street
Tenth Floor West
Chicago, Illinois 60603   Attention:   Derek R. Cook
 
Telephone No.:
 
(312) 461-2246   Facsimile No.:   (312) 293-4856
 
NATIONAL CITY BANK OF THE MIDWEST
(f/k/a National City Bank of Michigan/Illinois)
 
By:
 
/s/  RICHARD MICHALIK      

--------------------------------------------------------------------------------

  Name:   Richard Michalik   Title:   Senior Vice President
 
Address:
 
National City Bank of the Midwest
(f/k/a National City Bank of Michigan/Illinois)
One North Franklin
36th Floor
Chicago, Illinois 60606   Attention:       

--------------------------------------------------------------------------------


 
Telephone No.:
 
(312) 384-4650   Facsimile No.:   (312) 240-0301

10

--------------------------------------------------------------------------------



EXHIBIT A

SECURITY AGREEMENT

Dated as of June 30, 2004

        This Security Agreement (as modified from time to time, the "Agreement")
has been executed by QUIXOTE CORPORATION, a Delaware corporation (herein the
"Borrower") QUIXOTE TRANSPORTATION SAFETY, INC., a Delaware corporation
("Quixote Transportation") TRANSAFE CORPORATION, a Delaware corporation
("Transafe"), ENERGY ABSORPTION SYSTEMS, INC., a Delaware corporation ("Energy
Absorption Inc."), ENERGY ABSORPTION SYSTEMS (AL) LLC, a Delaware limited
liability company ("Energy Absorption LLC"), SURFACE SYSTEMS, INC., a Missouri
corporation ("Surface Systems"), NU-METRICS, INC., a Pennsylvania corporation
("Nu-Metrics"), HIGHWAY INFORMATION SYSTEMS, INC., a Delaware corporation
("Highway Information"), U. S. TRAFFIC CORPORATION, a Delaware corporation
("U.S. Traffic") (formerly known as Green Light Acquisition Corporation), PEEK
TRAFFIC CORPORATION, a Delaware corporation, ("Peek Traffic") (formerly known as
Vision Acquisition Corporation) as Guarantors, on their own behalf, Borrower and
each Guarantor as debtor (collectively, the "Debtor"), in favor of THE NORTHERN
TRUST COMPANY, an Illinois banking corporation, for itself and as Administrative
Agent for the Lenders, as defined herein, and as secured party for itself and
the Lenders (together with any successor, assign or subsequent holder, "Secured
Party"), with a banking office at 50 South LaSalle Street, Chicago, Illinois
60675. If more than one person or entity executes this Agreement, the term
"Debtor" refers to each of them individually and some or all of them
collectively, and their obligations hereunder shall be joint and several. The
term "Secured Party" means the above-indicated Secured Party acting as
collateral agent for itself and the Lenders. Various capitalized terms used in
this Agreement have the meanings set forth in the Section of this Agreement
entitled "DEFINITIONS."

        WHEREAS, the Borrower, the Lenders, as hereinafter defined in the Credit
Agreement, The Northern Trust Company, as Administrative Agent for itself and
the benefit of the Lenders (the "Agent"), and LaSalle Bank National Association,
as Co-Agent, have entered into a Credit Agreement, dated as of May 16, 2003, as
amended by a First Amendment, dated as of December 9, 2003 (as amended,
modified, restated and/or supplemented from time to time, the "Credit
Agreement"), providing for the making of Loans to, and the issuance of, and
participation in, Letters of Credit for the account of, the Borrower, all as
contemplated therein (the Lenders, from time to time, party thereto each Issuing
Lender, the Agent, the Co-Agent, each other agent, herein collectively called
the "Lenders").

        WHEREAS, Quixote Transportation, Transafe Nu-Metrics, Surface Systems,
Energy Absorption Inc., Energy Absorption LLC, Highway Information, U.S.
Traffic, and Peek Traffic, each as a Subsidiary Guarantor, executed and
delivered, in favor of the Agent for the benefit of the Lenders, a Subsidiary
Guaranty, dated as of May 16, 2003 (as amended, modified, restated and/or
supplemented from time to time, this "Guaranty").

        WHEREAS, the Agent, on behalf of the Lenders, has requested and each
Debtor has agreed to grant a security interest and lien in and against the
Collateral, as defined herein.

        In consideration of Secured Party's extension and continuation of
existing financial accommodations to the Borrower, whose obligations to Secured
Party are being supported by a Subsidiary Guaranty of each Guarantor, and other
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, each Debtor agrees as follows:

        1.    DEFINITIONS.    

        (a)   As used in this Agreement the following terms shall have the
indicated meanings:

        "Collateral"—see Section entitled "SECURITY INTEREST."

        "Constituent Documents"—means the articles or certificate of
incorporation, by-laws, partnership agreement, certificates of limited
partnership, limited liability company operating agreement, limited liability
company articles of organization, trust agreement, and all other documents and
instruments pertaining to the formation and ongoing existence of any person or
entity which is not an individual.

        "Credit Agreement" means the Credit Agreement, as defined in the First
WHEREAS Clause.

        "Event of Default"—see Section entitled "EVENTS OF DEFAULT."

11

--------------------------------------------------------------------------------






        "Guarantor" means the Guarantors defined in the Recitals clause, or any
persons severally, who now or hereafter guarantees payment or collection of all
or any part of the Liabilities or provides any collateral for the Liabilities.

        "Guaranty" means the Subsidiary Guaranty, as defined in the Second
WHEREAS Clause.

        "Liabilities"—see Section entitled "LIABILITIES."

        The term "person" includes both individuals and organizations.

        "Prime Rate" means that floating rate of interest per year announced
from time to time by Secured Party called its prime rate, which at any time may
not be the lowest rate charged by Agent, computed for the actual number of days
elapsed on the basis of a calendar year of 365 or 366 days. Changes in the rate
of interest resulting from a change in the Prime Rate shall take effect on the
date set forth in each announcement of a change in the Prime Rate.

        "Related Document(s)" means the any note, agreement, guaranty or other
document or instrument previously, now or hereafter delivered to Agent or the
Lenders in connection with the Liabilities, the Credit Agreement, Guaranty or
this Agreement. The term "related document," if not initial-capitalized, means a
document related to another referenced document.

        "Related Party(ies)" means Borrower, any Guarantor, and, in addition, as
to any Debtor, to the extent applicable, any general or limited partner,
controlling shareholder, joint venturer, member or manager, of Debtor.

        "Subsidiary" means any corporation, partnership, limited liability
company, joint venture, trust, or other legal entity of which Debtor owns
directly or indirectly 50% or more of the outstanding voting stock or interest,
or of which Debtor has effective control, by contract or otherwise.

        "Unmatured Event of Default" means any event or condition that would
become an Event of Default with notice or the passage of time or both.

        (b)   As used in this Agreement, unless otherwise specified: the term
"including" means "including without limitation;" the term "days" means
"calendar days"; and terms such as "herein," "hereof" and words of similar
import refer to this Agreement as a whole. References herein to partners of a
partnership, joint venturers of a joint venture, or members of a limited
liability company, mean, respectively, persons or entities owning or holding
partnership interests, joint venture interests, or membership interests in such
partnership, joint venture or limited liability company. Unless otherwise
defined herein, all terms (including those not capitalized) that are defined in
the Uniform Commercial Code of Illinois shall have the same meanings herein as
in such Code, as such Code may be amended from time to time. Unless the context
requires otherwise, wherever used herein the singular shall include the plural
and vice versa, and the use of one gender shall also denote the others. Captions
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof; references herein to sections or provisions
without reference to the document in which they are contained are references to
this Agreement.

        2.    SECURITY INTEREST.    Each Debtor hereby grants to Secured Party,
for the benefit of Secured Party (as provided in the Section entitled
"Liabilities"), a continuing security interest in all of Debtor's right, title
and interest in the following property or types of property now owned by Debtor
or hereafter created or acquired by Debtor, wherever located (any or all of
such, the "Collateral"):

        (a)   All Accounts and all Goods whose sale, lease or other disposition
by the Borrower has given rise to Accounts and have been returned to, or
repossessed or stopped in transit by, the Borrower, or rejected or refused by an
Account Debtor;

        (b)   All Inventory, including, without limitation, raw materials,
work-in-process and finished goods;

        (c)   All goods, equipment, vehicles, leasehold improvements, and
fixtures, together with accessions thereto, replacement parts therefor and
commingled goods (the "Equipment" or the "Goods");

        (d)   All Software and computer programs;

        (e)   All Chattel Paper, Electronic Chattel Paper, Documents, Letter of
Credit Rights, all proceeds of letters of credit, Health care insurance
Receivables, Supporting Obligations, notes secured by real estate,

12

--------------------------------------------------------------------------------






Commercial Tort Claims [NOTE: Commercial Tort Claims to be properly attached
must be specifically described.] and General Intangibles, including Payment
Intangibles;

        (f)    All money, Instruments, Deposit Accounts, certificates of
deposit, deposits, Investment Property, Securities, Financial Assets and other
property now or at any time hereafter in the possession or under the control of
Secured Party or its bailee;

        (g)   All books and records, including customer lists, credit files,
computer programs, printouts, and other materials and records, pertaining to any
of the foregoing;

        (h)   All Documents of title evidencing or issued with respect to, and
Supporting Obligations pertaining to, any of the foregoing; and

        (i)    All proceeds, products, replacements and increases of, additions
and accessions to, and substitutions for, the property described in the
foregoing part of this Section, and rights in and claims to or benefits under
contracts of insurance covering any of the property described in the foregoing
part of this Section.

        3.    LIABILITIES.    

        The Collateral shall secure the payment and performance of all
obligations and liabilities of each Debtor and Borrower:

        (a)   to Secured Party howsoever created, evidenced or arising, whether
direct or indirect, absolute or contingent, now due or to become due, or now
existing or hereafter arising, joint, several or joint and several, including
obligations under or with respect to future advances and letters of credit
issued by Secured Party for the account of or at the request of any Debtor or
Borrower and all reimbursement obligations arising therefrom, including, without
limitation, any obligation arising out of or in connection with, in the case of
Borrower, the Credit Agreement and, in the case of each Guarantor, the Guaranty;

        (b)   to Secured Party under or in connection with: (i) Related
Documents; (ii) any other guaranty by a Debtor of any reasonable obligations of
a Debtor or any other person to Secured Party; and (iii) any reasonable expenses
(including attorneys' fees, legal costs and expenses, and time charges of
attorneys who may be employees of Secured Party, in each case whether in or out
of court, in original or appellate proceedings or in bankruptcy) incurred or
paid by Secured Party in connection with the enforcement or preservation of its
rights hereunder or under any Related Document (any or all obligations and
liabilities described in the foregoing portion of this Section, the
"Liabilities"). This Agreement shall continue and remain in effect
notwithstanding that at any particular time there may be no Liabilities
outstanding subject to Section 17.

        4.    REPRESENTATIONS AND WARRANTIES.    

        Each Debtor hereby represents and warrants to Secured Party that:

        (a)   Debtor's exact legal name is as set forth in the heading to this
Agreement. Debtor's type of organization and jurisdiction of organization or
formation are as set forth in the preamble to this Agreement; and Debtor's place
of business or, if Debtor has more than one place of business, Debtor's chief
executive office is located at the address set forth in Exhibit B attached
hereto; and Debtor has never been organized or formed in any jurisdiction other
than the jurisdiction set forth in the preamble to this Agreement. Except as set
forth in Exhibit C, all Collateral is located in one of the fifty states of the
United States of America. Further, except as and if specifically disclosed by
Debtor to Secured Party IN WRITING prior to the execution of this Agreement,
during the five (5) years and six months prior to the date of this Agreement:

        (i)    Debtor has not been known by any legal name different from the
one set forth in the heading of this Agreement nor has Debtor been the subject
of any merger, consolidation, or other corporate or organizational
reorganization, except U.S. Traffic was previously known as Green Light
Acquisition Corporation and Peek Traffic was previously known as Vision
Acquisition Corporation.

        (ii)   Debtor's chief executive office has been at Debtor's address set
forth on Exhibit B attached hereto, except that prior
to                        , 2004, Borrower's address was One East Wacker Drive,
Chicago, Illinois.

        (iii)  Collateral has been located only at each Debtor's address set
forth above.

13

--------------------------------------------------------------------------------






        (b)   Each Debtor and any Subsidiary are validly existing and in good
standing under the laws of their state of organization or formation, and are
duly qualified, in good standing and authorized to do business in each
jurisdiction where failure to do so might have a material adverse impact on the
assets, condition or prospects of such Debtor. The execution, delivery and
performance of this Agreement and all Related Documents are within each Debtor's
powers and have been authorized by all necessary action required by law and
Debtor's Constituent Documents.

        (c)   The execution, delivery and performance of this Agreement and all
Related Documents have received any and all necessary governmental approval, and
do not and will not contravene or conflict with any provision of law, any
Constituent Document or any agreement affecting such Debtor or its property.

        (d)   There has been no material adverse change in the business,
condition, properties, assets, operations or prospects of Debtor, Borrower or
any Related Party since the date of the latest financial statements provided by
or on behalf of Debtor, Borrower or any Related Party to Secured Party.

        (e)   No financing statement, mortgage, notice of judgment, or any
similar instrument (unless filed on behalf of Secured Party) covering any of the
Collateral is on file in any public office.

        (f)    Debtor is the lawful owner of and has rights in or power to
transfer all Collateral, free and clear of all liens, pledges, charges,
mortgages, and claims other than any in favor of Secured Party, except liens for
current taxes not delinquent.

        (g)   Debtor has filed or caused to be filed all federal, state, and
local tax returns that are required to be filed, and has paid or has caused to
be paid all of its taxes, including any taxes shown on such returns or on any
assessment received by it, to the extent that such taxes have become due.

        (h)   All Goods are of good and merchantable quality and free from any
defects that would affect their market value, except for ordinary wear and tear.

        (i)    None of the Collateral has been sold or pledged to any other
person or entity.

        (j)    (i) the execution, delivery and performance of this Agreement and
all Related Documents are in Debtor's best interest in its current and future
business operations and will materially benefit Debtor; and (ii) Debtor has
received adequate, fair and valuable consideration, and at least reasonably
equivalent value, to enter into and perform this Agreement and all Related
Documents.

        5.    COVENANTS OF DEBTOR.    Each Debtor agrees that so long as this
Agreement remains in effect, it will:

        (a)   NOTIFY SECURED PARTY IN WRITING AT LEAST SIXTY (60) DAYS IN
ADVANCE OF:

        (i)    ANY CHANGE WHATSOEVER IN THE NAME OF DEBTOR;

        (ii)   ANY CHANGE WHATSOEVER IN THE STATE OR JURISDICTION IN WHICH
DEBTOR IS ORGANIZED OR FORMED;

        (iii)  ANY NEW NAMES UNDER WHICH DEBTOR INTENDS TO DO BUSINESS; OR

        (iv)  ANY NEW ADDRESSES AT OR FROM WHICH DEBTOR INTENDS TO DO BUSINESS
OR TO KEEP COLLATERAL OF ANY KIND.

Debtor shall in any event keep all Collateral within one or more states of the
United States of America.

        (b)   Provide and maintain insurance with respect to the Collateral, the
operation of Debtor's business, and certain members, managers, partners, joint
venturers, employees, or officers of Debtor as required by Agent from time to
time. All such insurance shall be in such amounts and against such risks as
shall be satisfactory in all respects to Agent, with Agent named as additional
insured and loss payee. Debtor has the risk of loss as to all Collateral.

        (c)   Defend the Collateral against the claims and demands of all
persons other than Secured Party and promptly pay all taxes, assessments, and
charges upon the Collateral. Debtor agrees not to sign, file, or authenticate,
or authorize or permit the signing, filing or authentication of, any financing
statements or other documents creating or perfecting a lien upon or security
interest in any of the Collateral except in favor of Secured Party, or otherwise
create, suffer, or permit to exist any liens or security interests upon any
Collateral other than in favor of Secured Party, except tax liens, provided that
such liens are removed before related

14

--------------------------------------------------------------------------------






taxes become delinquent, and except that Debtor, subject to
Section 7.3(c)(iv) of the Loan Agreement may grant purchase money security
interests in specific items of Collateral acquired after the date hereof,
provided it notifies the Secured Party of such purchase money security
interests.

        (d)   Sign, file, authenticate, and authorize the signing, filing and
authenticating of, such financing statements and other documents (and pay the
cost of filing and recording the same in all public offices deemed necessary by
Agent), and do such other acts, as Secured Party may request to establish and
maintain a valid and perfected security interest in the Collateral free and
clear of all other liens and claims, except tax liens, provided that such liens
are removed before related taxes become delinquent. If and to the extent that
Collateral is in the possession of a third party, Debtor agrees to notify Agent
and upon Agent 's request to join with Secured Party in notifying the third
party of Secured Party's security interest and obtaining either an
acknowledgment in form satisfactory to Secured Party from the third party that
it is holding the Collateral for the benefit of Secured Party or a control
agreement with respect to such Collateral.

        (e)   Deliver to Secured Party any certificates or other documents of
title representing or issued with respect to any of the Collateral, with Secured
Party's security interest and lien endorsed thereon, and record such
certificates or documents with all appropriate regulatory agencies.

        (f)    Furnish to Secured Party, immediately upon the request of Secured
Party, any evidence of ownership of the Collateral, including bills of sale,
paid invoices, certificates of title, or applications for title.

        (g)   Keep at its address for notices hereunder its records concerning
the Collateral, which records shall be of such character as will enable Agent to
determine at any time the status of the Collateral; and permit Secured Party
from time to time to inspect the Collateral and to inspect, audit, and make
copies of, and extracts from, all records and papers in the possession or
control of Debtor pertaining to the Collateral.

        (h)   Ensure that all Goods are of good and merchantable quality,
ordinary wear and tear excepted.

        (i)    Provide to Agent from time to time such financial statements of
and other information concerning the Collateral, Debtor, Borrower, and any
Related Party as Secured Party shall reasonably request.

        (j)    Immediately notify Secured Party of any material loss or
depreciation in the value of the Collateral.

        (k)   Not sell, lease, transfer, contract to sell, grant a license or
option or similar right with respect to, or otherwise dispose of, any
Collateral, or remove any Collateral from Debtor's place of business or one of
the locations within the fifty United States of America where Debtor has
indicated to Secured Party such Collateral will be located, except for: (i) the
sale of Equipment to be replaced as a result of obsolescence or other reasons
consistent with Debtor's usual business practices; and (ii) the movement of
Collateral from one business location within the fifty United States of America
to another consistent with Debtor's usual business practices.

        (l)    Not cause or permit any Collateral to be attached to real estate
in a manner which might cause such Collateral to become a part thereof or
otherwise be classified as a fixture unless Debtor has first obtained a written
agreement in form and substance acceptable to Secured Party and executed by each
of the owner, landlord, encumbrancer and every other person then having a
beneficial or legal interest in such real property by which such owner,
landlord, encumbrancer or other party acknowledges Secured Party's lien in, and
consents to Secured Party's removal of, such Collateral.

        (m)  If any Collateral is or becomes a promissory note or other
instrument, promptly notify Agent thereof and take such action as Secured Party
may request, including providing related information, certificates and
documents, and promptly delivering to Agent the sole original document or, if
applicable, certificate, and all counterpart originals, evidencing such
Collateral following its execution and/or delivery to Debtor, with whatever
endorsements of Debtor that Agent may require.

        (n)   If any Collateral is subject to title registration laws for which
a lien may be reflected on a title document, promptly notify Agent thereof and
take such action as Agent may request, including providing related information,
certificates and documents and facilitating, or otherwise cooperating with Agent
in facilitating, the registration and titling of such Collateral in such a
manner as is required under applicable law to perfect Secured Party's security
interest in such Collateral.

        6.    WARRANTY-FUTURE.    The request or application by Borrower or
Debtor for any Liability secured hereby shall be a representation and warranty
by Debtor as of the date of such request or application that: (a) no Event of
Default or Unmatured Event of Default under this Agreement has occurred or is
continuing

15

--------------------------------------------------------------------------------






as of such date; and (b) Debtor's representations and warranties herein are true
and correct as of such date as though made on such date, in each case as amended
by the information provided in any report or notice delivered by the Borrower to
the Secured Party pursuant to Section 7.1 of the Credit Agreement, except that
any representation and warranty referencing financial statements of Debtor or
Borrower shall be deemed to refer to the then most recent financial statements
furnished to Secured Party.

        7.    EVENTS OF DEFAULT.    The occurrence or continuance of any of the
following shall constitute an "Event of Default":

        (a)   (i) failure to pay, when and as due, any principal payable
hereunder or in connection with any of the Liabilities; (ii) failure to pay,
when and as due, any interest or other amounts payable hereunder or in
connection with any of the Liabilities; or (iii) failure to comply with or
perform any agreement or covenant of Debtor contained herein, in each case in
clauses (i), (ii) and (iii) above after giving effect to any applicable notice,
grace or cure period; or

        (b)   any default, event of default, or similar event shall occur or
continue under the Credit Agreement, the Guaranty or any Related Document, and
shall continue beyond any applicable notice, grace or cure period set forth in
the Credit Agreement, the Guaranty or such Related Document; or

        (c)   the Debtor or any Related Party shall fail to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) with respect to any Indebtedness (as defined in the Credit
Agreement) beyond any period of grace provided with respect thereto, which
individually or together with other such Indebtedness as to which any such
failure exists has an aggregate outstanding principal amount in excess of
$2,000,000; or any breach, default or event of default shall occur, or any other
condition shall exist under any instrument, agreement or indenture pertaining to
any such Indebtedness having such aggregate outstanding principal amount, beyond
any period of grace, if any, provided with respect thereto, if the effect
thereof is to cause an acceleration, mandatory redemption, a requirement that
the Debtor offer to purchase such Indebtedness or other required repurchase of
such Indebtedness; or

        (d)   any representation, warranty, schedule, certificate, financial
statement, report, notice, or other writing furnished by or on behalf of Debtor,
Borrower or any Related Party to Secured Party is false or misleading in any
material respect on the date as of which the facts therein set forth are stated
or certified, in each case as amended by the information provided in any report
or notice delivered by the Borrower to the Secured Party pursuant to Section 7.1
of the Credit Agreement; or

        (e)   this Agreement, the Credit Agreement, the Guaranty or any Related
Document, including any guaranty of or pledge of collateral security for the
Liabilities, shall be repudiated or shall become unenforceable or incapable of
performance in accord with its terms; or

        (f)    Debtor, Borrower or any Related Party (in each case if not a
natural person) shall fail to maintain their existence in good standing in their
state of organization or formation or shall fail to be duly qualified, in good
standing and authorized to do business in each jurisdiction where failure to do
so might have a material adverse impact on the assets, condition or prospects of
Debtor, Borrower or any Related Party; or

        (g)   Borrower, Debtor, or any Related Party shall dissolve, liquidate,
merge, consolidate, or cease to be in existence for any reason, or any general
partner or joint venturer of Debtor or Borrower shall withdraw or notify any
partner or joint venturer of Borrower or Debtor of its intention to withdraw as
a partner or joint venturer (or to become a limited partner) of Borrower or
Debtor; or any general or limited partner or joint venturer of Debtor or
Borrower shall fail to make any contribution required by the partnership or
joint venture agreement of Debtor or Borrower as and when due under such
agreement; or there shall be any change in any Constituent Document of Debtor or
Borrower from that in force on the date hereof which may have a material adverse
impact on the ability of Debtor or Borrower to repay the Liabilities; or

        (h)   any person or entity presently not in control of a Debtor,
Borrower, or Related Party which is not a natural person shall obtain control
directly or indirectly of such a Debtor, Borrower or Related Party, whether by
purchase or gift of stock or assets, by contract, or otherwise; or

        (i)    Debtor shall grant or any person (other than Secured Party) shall
obtain a security interest in any of the Collateral or shall file any financing
statement purportedly covering any Collateral; Debtor or any other person shall
perfect (or attempt to perfect) such a security interest; a court shall
determine that Secured Party does not have a first-priority security interest in
any of the Collateral or in any other assets constituting

16

--------------------------------------------------------------------------------






security for the Liabilities, enforceable in accordance with this Agreement (as
to the Collateral) or the related collateral documents (as to such other
assets); or any notice of a federal tax lien against Borrower, Debtor or any
Related Party shall be filed with any public recorder; or

        (j)    (without limiting any other provision of this Agreement or any
Related Document) there shall be any material loss or depreciation in the value
of any of the Collateral for any reason, or Agent shall otherwise reasonably
deem itself insecure with respect to the Collateral; or, unless expressly
permitted by this Agreement or the Related Documents, all or any part of any of
the Collateral or any direct, indirect, legal, equitable or beneficial interest
therein is assigned, transferred or sold without Secured Party's prior written
consent; or

        (k)   An involuntary case shall be commenced against the Debtor or any
Related Party and the petition shall not be dismissed, stayed, bonded or
discharged within sixty (60) days after commencement of the case; or a court
having jurisdiction in the premises shall enter a decree or order for relief in
respect of the Debtor or any Related Party, under any applicable bankruptcy,
insolvency or other similar law now or hereinafter in effect; or any other
similar relief shall be granted under any applicable federal, state, local or
foreign law; or

        (l)    A decree or order of a court having jurisdiction in the premises
for the appointment of a receiver, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over the Debtor or any Related Party or
over all or a substantial part of the property of the Debtor or any Related
Party shall be entered; or an interim receiver, trustee or other custodian of
the Debtor or any Related Party or of all or a substantial part of the property
of the Debtor or any Related Party shall be appointed or a warrant of
attachment, execution or similar process against any substantial part of the
property of the Debtor or any Related Party, shall be issued and any such event
shall not be stayed, dismissed, bonded or discharged within sixty (60) days
after entry, appointment or issuance; or

        (m)  Debtor or any Related Party shall (i) commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, (ii) consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, (iii) consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property, (iv) make any assignment for the benefit of creditors or
(v) take any corporate action to authorize any of the foregoing.

        8.    DEFAULT REMEDIES.    

        (a)   Notwithstanding any provision of any document or instrument
evidencing or relating to any Liability: (i) upon the occurrence and during the
continuance of any Event of Default specified in subsections (a)-(j) of the
Section entitled "EVENTS OF DEFAULT," Secured Party at its option may declare
the Liabilities immediately due and payable without notice or demand of any
kind; and (ii) upon the occurrence of any Event of Default specified in
subsections (k)-(m) of the Section entitled "EVENTS OF DEFAULT," the Liabilities
shall be immediately and automatically due and payable without action of any
kind on the part of Secured Party. Upon the occurrence and during the
continuance of any Event of Default, Secured Party may exercise any rights and
remedies under this Agreement, any related document or instrument (including any
Related Document evidencing Liabilities or pertaining to Collateral), and at law
or in equity.

        (b)   If any Event of Default shall have occurred and be continuing,
then, in addition to having the right to exercise any rights and remedies of a
secured party upon default under the Uniform Commercial Code in effect in
Illinois and any State in which any Collateral is located, Agent may, in its
sole discretion, exercise any rights or powers set forth in this Agreement.
Secured Party may require Debtor to assemble the Collateral and deliver it to a
place designated by Agent. Agent has no obligation to marshal Collateral or to
clean up or otherwise prepare Collateral for sale, and may specifically disclaim
any warranties as to the Collateral, including those of title, merchantability,
and fitness for a particular purpose. Agent may comply with any applicable
local, state or federal law requirements in connection with a disposition of
Collateral, and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of Collateral. Debtor grants to Agent the
right to enter into or on any premises where Collateral may be located for the
purposes of exercising any remedies upon the occurrence of an Event of Default.
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of Collateral if it takes such action for that purpose as Debtor
requests in writing, but failure to do so shall not be deemed a failure to
exercise ordinary care. No failure of Agent to preserve or protect any right
with respect to Collateral against prior parties, or to do any act with respect
to preservation of Collateral not so requested by Debtor, shall be deemed of
itself

17

--------------------------------------------------------------------------------






a failure to exercise reasonable care in the custody or preservation of
Collateral. Without limiting any other provision hereof, Debtor shall pay all
related expenses, including attorneys' fees and reasonable time charges of
attorneys who may be employees of Agent. If any notification of intended
disposition of any of the Collateral is required by law, such notification, if
mailed, shall be deemed reasonably and properly given if mailed at least ten
days before such disposition, postage prepaid, addressed to Debtor at the
address of Debtor shown below. Agent shall, in addition to and not in limitation
of all rights of offset under applicable law, have the right to appropriate and
apply all of the Collateral in its possession to payment of the Liabilities.
Agent may proceed to sell, lease or otherwise dispose of the Collateral at
public or private sale for cash or credit, and may itself make a credit bid;
provided, however, that Debtor shall be credited with proceeds thereof only when
the proceeds are actually received in cash by Agent, and such shall be deemed
commercially reasonable. Except as and if otherwise required by law, any
proceeds of the Collateral sold or disposed of pursuant hereto shall be applied
toward the Liabilities in such order as Agent shall determine in its sole
discretion. Any balance remaining shall be returned to Debtor.

        (c)   Agent may, by written notice to Debtor, at any time and from time
to time, waive any Event of Default or Unmatured Event of Default, which shall
be for such period and subject to such conditions as shall be specified in any
such notice. In the case of any such waiver, Agent and Debtor shall be restored
to their former position and rights hereunder, and any Event of Default or
Unmatured Event of Default so waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to or impair any subsequent or other
Event of Default or Unmatured Event of Default. No failure to exercise, and no
delay in exercising, on the part of Agent of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies of Agent herein
provided are cumulative and not exclusive of any rights or remedies provided by
law.

        (d)   As to any Liabilities owed to any Lender, Agent shall act as
collateral agent for such Lender and shall take or refrain from taking action,
and shall distribute proceeds of Collateral and other amounts recovered
hereunder or under any Related Document, between such Agent as they shall from
time to time agree. Except as and if required by law Debtor shall have no
obligation or right whatsoever to inquire into any agreements or arrangements
between Agent and any Agent's acting as collateral agent for any Lender.

        9.    STANDARDS FOR EXERCISING REMEDIES.    To the extent that the
Uniform Commercial Code or other applicable law impose duties on Secured Party
to exercise remedies in a commercially reasonable manner, Debtor acknowledges
and agrees that it is not commercially unreasonable for Secured Party: (a) to
fail to incur expenses reasonably deemed significant by Secured Party to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition; (b) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of; (c) to fail to exercise collection remedies against
account debtors and other persons obligated on the Collateral or to remove liens
or encumbrances on or any adverse claims against Collateral; (d) to exercise
collection remedies against account debtors and other persons obligated on the
Collateral directly or through the use of collection agencies and other
collection specialists; (e) to advertise dispositions of Collateral through
publications or media of general circulation; (f) to contact other persons,
whether or not in the same business as Debtor, for expressions of interest in
acquiring all or any portion of the Collateral; (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral; (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or to match buyers and sellers of assets; (i) to dispose
of assets at wholesale, rather than in retail markets; (j) to disclaim all
disposition warranties; (k) to purchase insurance or credit enhancements to
insure Secured Party against risks of loss, collection or disposition of
Collateral; or (l) to the extent deemed appropriate and desirable by Secured
Party, to obtain the services of brokers, investment bankers, consultants and
other professionals to assist Secured Party in the collection or disposition of
Collateral. Debtor acknowledges and agrees that the purpose of this Section is
to provide a non-exhaustive list of the conduct by Secured Party that would not
be deemed commercially unreasonable in Secured Party's exercise of remedies in
respect of the Collateral. Without limitation upon the foregoing, nothing in
this Section shall be construed to grant any rights to Debtor or to impose any
duties on Secured Party that would not be granted or imposed by applicable law
in the absence of this Section.

18

--------------------------------------------------------------------------------






        10.    RIGHTS OF SECURED PARTY.    Without limiting any other rights
Secured Party has under the law, Secured Party may, from time to time, at its
option (but shall have no duty to):

        (a)   perform any agreement of Debtor hereunder that Debtor shall have
failed to perform;

        (b)   take any other action which Agent deems necessary or desirable for
the preservation of the Collateral or Agent 's interest therein and the carrying
out of this Agreement, including: (i) any action to collect or realize upon the
Collateral; (ii) the discharge of taxes, liens, security interests or other
encumbrances at any time levied or placed on the Collateral; (iii) the discharge
or keeping current of any obligation of Debtor having effect on the Collateral;
(iv) receiving, endorsing and collecting all checks and other orders for the
payment of money made payable to Debtor representing any dividend, interest
payment or other distribution payable or distributable in respect of the
Collateral or any part thereof, and to give full discharge for the same; and
(v) causing any person or entity having possession of any Collateral to
acknowledge that such person or entity holds such Collateral for the benefit of
Secured Party; and

        (c)   sign, file, authenticate, and authorize the signing, filing and
authentication of, such financing statements and other documents respecting any
right of Agent in the Collateral, in any and all jurisdictions as Secured Party
shall determine in its discretion.

Debtor hereby appoints Agent as Debtor's attorney in fact, which appointment is
and shall be deemed to be irrevocable and coupled with an interest, for purposes
of performing acts and signing and delivering any agreement, document, or
instrument, on behalf of Debtor in accordance with this Section. Debtor will
reimburse Agent for all reasonable expenses so incurred by Agent within 10
business days of receipt of a written request for reimbursement. Amounts unpaid
by Debtor after such 10 business day period shall bear interest at a rate per
year equal to two percent (2%) in addition to the Prime Rate until paid.

        11.    INSURANCE.    

        (a)   Agent 's rights under this Section are in addition to any under
other provisions of this Agreement.

        (b)   Unless Debtor provides Agent with evidence of any insurance
coverage required by this Agreement or any Related Document, Agent may purchase
insurance at Debtor's expense to protect Secured Party's interest in the
Collateral. This insurance may, but need not, protect the Debtor's interests.
The coverage that Agent may purchase may not pay any claim that Debtor makes or
any claim that is made against Debtor in connection with the Collateral. Debtor
may later cancel any insurance purchased by Agent, but only after providing
Secured Party with evidence that Debtor has obtained insurance as required by
this Agreement. If Agent purchases insurance for the Collateral, Debtor will be
responsible for the costs of that insurance, including interest and any other
charges Agent may impose in connection with the placement of the insurance,
until the effective date of the cancellation or expiration of the insurance. The
costs of the insurance may be added to Debtor's total outstanding balance or
obligation. The costs of insurance may be more than the cost of insurance Debtor
may be able to obtain on Debtor's own.

        12.    FURTHER ASSURANCES.    Debtor agrees to do (or cause to be done)
such further acts and things, and to execute and deliver (or cause to be
executed and delivered) such additional conveyances, assignments, agreements,
and instruments, as Agent may at any time request in connection with the
administration or enforcement of this Agreement or related to the Collateral or
any part thereof or in order better to assure and confirm unto Agent its rights,
powers and remedies hereunder.

        13.    OBLIGATIONS UNCONDITIONAL; WAIVER OF DEFENSES.    Debtor
irrevocably agrees that no fact or circumstance whatsoever which might at law or
in equity constitute a discharge or release of, or defense to the obligations
of, a guarantor or surety shall limit or affect any obligations of Debtor under
this Agreement or any document or instrument executed in connection herewith.
Without limiting the generality of the foregoing:

        (a)   Agent may at any time and from time to time, without notice to
Debtor, take any or all of the following actions without affecting or impairing
the liability of Debtor on this Agreement:

        (i)    renew or extend time of payment of the Liabilities;

        (ii)   accept, substitute, release or surrender any security for the
Liabilities; and

        (iii)  release any person primarily or secondarily liable on the
Liabilities (including Borrower, any indorser, any Guarantor and any other
Related Party).

19

--------------------------------------------------------------------------------






        (b)   No delay in enforcing payment of the Liabilities, nor any
amendment, waiver, change, or modification of any terms of any Related Document,
shall release Debtor from any obligation hereunder. The obligations of Debtor
under this Agreement are and shall be primary, continuing, unconditional and
absolute (notwithstanding that at any time or from time to time all of the
Liabilities may have been paid in full), irrespective of the value, genuineness,
regularity, validity or enforceability of any Related Documents. In order to
hold Debtor liable or exercise rights or remedies hereunder, there shall be no
obligation on the part of Agent, at any time, to resort for payment to Borrower
or any Related Party or to any other security for the Liabilities. Secured Party
shall have the right to enforce this Agreement irrespective of whether or not
other proceedings or steps are being taken against any other property securing
the Liabilities or any other party primarily or secondarily liable on any of the
Liabilities.

        (c)   Debtor irrevocably waives presentment, protest, notice of intent
to accelerate, demand, notice of dishonor or default, notice of acceptance of
this Agreement, notice of any loans made, extensions granted or other action
taken in reliance hereon, and all other demands and notices of any kind in
connection with this Agreement or the Liabilities.

        (d)   Until all Liabilities have been paid and fulfilled in full and no
committed or uncommitted credit facility has been extended to Debtor or Borrower
by Agent, Debtor waives any claim or other right which Debtor might now have or
hereafter acquire against Borrower or any other person primarily or contingently
liable on the Liabilities (including any Related Party) or that arises from the
existence or performance of Debtor's obligations under this Agreement, including
any right of subrogation, reimbursement, contribution, indemnification, or
participation in any claim or remedy of Agent against Borrower or any other
collateral security for the Liabilities, which Agent now has or hereafter
acquires, however arising.

        14.    NOTICES.    All notices, requests and demands to or upon the
respective parties hereto shall be deemed to have been given or made five
business days after a record has been deposited in the mail, postage prepaid, or
one business day after a record has been deposited with a recognized overnight
courier, charges prepaid or to be billed to the sender, or on the day of
delivery if delivered manually with receipt acknowledged, in each case addressed
or delivered if to Agent to its banking office indicated on the signature page
to this Agreement (Attention: Banking) and if to Debtor to its address indicated
on the signature page to this Agreement, or to such other address as may be
hereafter designated in writing by the respective parties hereto by a notice in
accord with this Section.

        15.    MISCELLANEOUS.    This Agreement, the Related Documents, and any
document or instrument executed in connection herewith or therewith, unless in
each case otherwise specifically provided therein: (i) shall be governed by and
construed in accordance with the internal law of the State of Illinois, except
to the extent if any that the Uniform Commercial Code of the State of Illinois
provides for the application of the law of a different State; and (ii) shall be
deemed to have been executed in the State of Illinois. This Agreement shall bind
Debtor, its(his)(her) heirs, trustees (including successor and replacement
trustees), executors, personal representatives, successors and assigns, as well
as all persons and entities who become bound as a debtor to this Agreement, and
shall inure to the benefit of Agent, its successors and assigns, except that
neither Debtor nor any person or entity who or which becomes bound as a debtor
may transfer or assign any rights or obligations hereunder without the prior
written consent of Agent. Debtor agrees to pay upon written demand all
reasonable expenses (including attorneys' fees, legal costs and expenses, and
time charges of attorneys who may be employees of Secured Party, in each case
whether in or out of court, in original or appellate proceedings or in
bankruptcy) incurred or paid by Agent or any holder hereof in connection with
the enforcement or preservation of its rights hereunder, under any Related
Document, or under any document or instrument executed in connection herewith or
therewith. If there shall be more than one person or entity constituting Debtor,
each of them shall be primarily, jointly and severally liable for all
obligations hereunder. This Agreement may be executed in two or more
counterparts, and (if there is more than one party) by each party on separate
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

        16.    WAIVER OF JURY TRIAL, ETC.    DEBTOR AND (BY ITS ACCEPTANCE
HEREOF AS PROVIDED BELOW) SECURED PARTY HEREBY IRREVOCABLY AGREE THAT ALL SUITS,
ACTIONS OR OTHER PROCEEDINGS WITH RESPECT TO, ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENTOR ANY RELATED DOCUMENT SHALL BE SUBJECT TO LITIGATION IN
COURTS HAVING SITUS WITHIN OR JURISDICTION OVER THE STATE OF ILLINOIS AND THE
COUNTY IN SUCH STATE WHERE THE ABOVE-INDICATED OFFICE OF

20

--------------------------------------------------------------------------------






SECURED PARTY IS LOCATED. DEBTOR AND (BY ITS ACCEPTANCE HEREOF AS PROVIDED
BELOW) SECURED PARTY HEREBY CONSENT AND SUBMIT TO THE JURISDICTION OF ANY LOCAL,
STATE OR FEDERAL COURT LOCATED IN OR HAVING JURISDICTION OVER SUCH COUNTY AND
STATE, AND HEREBY IRREVOCABLY WAIVE ANY RIGHT THEY OR ANY OF THEM MAY HAVE TO
REQUEST OR DEMAND TRIAL BY JURY, TO TRANSFER OR CHANGE THE VENUE OF ANY SUIT,
ACTION OR OTHER PROCEEDING BROUGHT IN ACCORDANCE WITH THIS SECTION, OR TO CLAIM
THAT ANY SUCH PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NO PARTY
HERETO MAY SEEK OR RECOVER PUNITIVE OR CONSEQUENTIAL DAMAGES IN ANY PROCEEDING
BROUGHT UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY RELATED DOCUMENT.

        17.    Termination.    This Agreement and the assignments, pledges and
security interests created or granted by this Agreement shall create a
continuing security interest in the Collateral and shall terminate upon
Borrower's satisfaction and compliance with the Leverage/Fixed Charge
Requirement (as provided and defined in the Credit Agreement). Upon written
notice from Borrower following such satisfaction and compliance, the Secured
Party shall reassign and deliver to the Debtor all Collateral and documents then
in custody or possession, and if requested by the Debtor, shall, at the cost and
expense of the Debtor, execute and deliver to the Debtor for recording or filing
in each office in which any assignment or financing statement relative to the
Debtor or the agreement relating thereto or any part of the Collateral, shall
have been filed or recorded, a termination statement or release under applicable
law (including, if relevant, the UCC) releasing the Secured Party's interest
therein, and such other documents and instruments as the Debtor may reasonably
request all without recourse to or warranty whatsoever by the Secured Party and
at the cost and expense of the Debtor.

21

--------------------------------------------------------------------------------



[Signature Page for June 30, 2004 Security Agreement]

  DEBTOR:
 
QUIXOTE CORPORATION,
a Delaware corporation, as Borrower
 
By:
    

--------------------------------------------------------------------------------

  Name: Daniel P. Gorey   Title: Vice President, Chief Financial Officer &
Treasurer
 
Notice Address:
c/o Quixote Corporation
35 East Wacker Drive
Chicago, Illinois 60601       Attention: Daniel P. Gorey       Telephone No.:
(312) 467-6755       Facsimile No.: (312) 467-0197
 
QUIXOTE TRANSPORTATION SAFETY, INC.
TRANSAFE CORPORATION
ENERGY ABSORPTION SYSTEMS, INC.
ENERGY ABSORPTION SYSTEMS (AL) LLC
SURFACE SYSTEMS, INC.
NU-METRICS, INC.
HIGHWAY INFORMATION SYSTEMS, INC.
U. S. TRAFFIC CORPORATION
(formerly known as Green Light Acquisition Corporation)
PEEK TRAFFIC CORPORATION,
(formerly known as Vision Acquisition Corporation),
as Guarantors
 
By:
    

--------------------------------------------------------------------------------

  Name: Leslie J. Jezuit   Title: President, Chief Executive Officer & Chairman
 
Notice Address:
c/o Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601       Attention: Leslie J. Jezuit       Telephone No.:
(312) 467-6755       Facsimile No.: (312) 467-0197
 
ACCEPTED:
 
SECURED PARTY:
 
THE NORTHERN TRUST COMPANY,
for Itself and, as Agent for the Lenders
 
By:
    

--------------------------------------------------------------------------------

  Name: Ron Mallicoat   Title: Senior Vice President
 
Notice Address:
The Northern Trust Company
50 South LaSalle Street
Chicago, Illinois 60675       Attention: Ron Mallicoat       Telephone No.:
(312) 444-3428       Facsimile No.: (312) 444-7028          

22

--------------------------------------------------------------------------------




 
LASALLE BANK NATIONAL ASSOCIATION
 
By:
    

--------------------------------------------------------------------------------

  Name: Betty Latson   Title: Senior Vice President
 
Notice Address:
LaSalle National Association
135 South LaSalle Street
Chicago, Illinois 60603       Attention: Betty Latson       Telephone No.:
(312) 904-2738       Facsimile No.: (312) 904-6546
 
HARRIS TRUST AND SAVINGS BANK
 
By:
    

--------------------------------------------------------------------------------

  Name: Derek R. Cook   Title: Vice President
 
Notice Address:
Harris Trust and Savings Bank
111 West Monroe Street
Tenth Floor West
Chicago, Illinois 60603       Attention: Derek R. Cook       Telephone No.:
(312) 461-2246       Facsimile No.: (312) 293-4856
 
NATIONAL CITY BANK OF THE MIDWEST
(f/k/a National City Bank of Michigan/Illinois)
 
By:
    

--------------------------------------------------------------------------------

  Name: Richard Michalik   Title: Senior Vice President
 
Notice Address:
National City Bank of the Midwest
(f/k/a National City Bank of Michigan/Illinois)
One North Franklin
36th Floor
Chicago, Illinois 60606       Attention:     

--------------------------------------------------------------------------------

      Telephone No.: (312) 384-4650       Facsimile No.: (312) 240-0301

23

--------------------------------------------------------------------------------



EXHIBIT A to Financing Statement
of Quixote Corporation and each Subsidiary Guarantor ("Debtor")
in favor of The Northern Trust Company, as Agent ("Secured Party")
(Consisting of 1 page)

All of Debtor's right, title and interest in the following property or types of
property now owned by Debtor or hereafter created or acquired by Debtor,
wherever located:

        (a)   All Accounts and all Goods whose sale, lease or other disposition
by the Borrower has given rise to Accounts and have been returned to, or
repossessed or stopped in transit by, the Borrower, or rejected or refused by an
Account Debtor;

        (b)   All Inventory, including, without limitation, raw materials,
work-in-process and finished goods;

        (c)   All goods, equipment, vehicles, leasehold improvements, and
fixtures, together with accessions thereto, replacement parts therefor and
commingled goods (the "Equipment" or the "Goods");

        (d)   All Software and computer programs;

        (e)   All Chattel Paper, Electronic Chattel Paper, Documents, Letter of
Credit Rights, all proceeds of letters of credit, Health care insurance
Receivables, Supporting Obligations, notes secured by real estate, Commercial
Tort Claims [NOTE: Commercial Tort Claims to be properly attached must be
specifically described.] and General Intangibles, including Payment Intangibles;

        (f)    All money, Instruments, Deposit Accounts, certificates of
deposit, deposits, Investment Property, Securities, Financial Assets and other
property now or at any time hereafter in the possession or under the control of
Secured Party or its bailee;

        (g)   All books and records, including customer lists, credit files,
computer programs, printouts, and other materials and records, pertaining to any
of the foregoing;

        (h)   All Documents of title evidencing or issued with respect to, and
Supporting Obligations pertaining to, any of the foregoing; and

        (i)    All proceeds, products, replacements and increases of, additions
and accessions to, and substitutions for, the property described in the
foregoing part of this Section, and rights in and claims to or benefits under
contracts of insurance covering any of the property described in the foregoing
part of this Section.

24

--------------------------------------------------------------------------------



EXHIBIT B

DEBTOR NAME:

--------------------------------------------------------------------------------

  CHIEF EXECUTIVE OFFICE ADDRESS* PRINCIPAL BUSINESS OFFICES:

--------------------------------------------------------------------------------

  STATE OF ORGANIZATION AND ORGANIZATION NUMBER:

--------------------------------------------------------------------------------

1.   QUIXOTE CORPORATION   35 EAST WACKER DRIVE
SUITE 1100
CHICAGO, IL 60601   DELAWARE—0720523
2.
 
QUIXOTE TRANSPORTATION SAFETY, INC.
 
35 EAST WACKER DRIVE
SUITE 1100
CHICAGO, IL 60601
 
DELAWARE—2803660
3.
 
TRANSAFE CORPORATION
 
35 EAST WACKER DRIVE
SUITE 1100
CHICAGO, IL 60601
 
DELAWARE—3197646
4.
 
ENERGY ABSORPTION SYSTEMS, INC.
 
35 EAST WACKER DRIVE
SUITE 1100
CHICAGO, IL 60601
  
3617 CINCINNATI AVENUE
ROCKLIN, CA 95765
  
SPIN-CAST PLASTICS, INC.
3300 NORTH KENMORE STREET
SOUTH BEND, IN 46628
 
DELAWARE—0904033
5.
 
ENERGY ABSORPTION SYSTEMS (AL) LLC
 
250 BAMBERG DRIVE
PELL CITY, AL 35125
 
DELAWARE—3539333
6.
 
SURFACE SYSTEMS, INC.
 
11612 LILBURN PARK ROAD
ST. LOUIS, MO 63146
 
MISSOURI—00157025
7.
 
NU-METRICS, INC.
 
UNIVERSITY DRIVE
BOX 518
UNIONTOWN, PA 15401
 
PENNSYLVANIA—978728
8.
 
HIGHWAY INFORMATION SYSTEMS, INC.
 
4021 STIRRUP CREEK DRIVE
SUITE 100
DURHAM, NC 27703
 
DELAWARE—2867376
9.
 
U. S. TRAFFIC CORPORATION,
(formerly known as Green Light Acquisition Corporation)
 
9603 JOHN STREET
SANTA FE SPRINGS, CA 90670
 
DELAWARE—3594608
10.
 
PEEK TRAFFIC CORPORATION,
(formerly known as Vision Acquisition Corporation)
 
2511 CORPORATE WAY
PALMETTO, FL 34221
  
141 RAILROAD STREET
BEDFORD, PA 15522
 
DELAWARE—3717402

--------------------------------------------------------------------------------

*The Chief Executive Office for each Debtor is 35 East Wacker Drive, Suite 1100,
Chicago, IL 60601. The principal business office(s) of each Debtor is listed if
different than the Chief Executive Office.

25

--------------------------------------------------------------------------------



EXHIBIT C

        Certain assets of U.S. Traffic Corporation are on loan to Quixote
Transportation Safety Mexico, S. de R.L., Eucalipto y Nogal, Lots 4-7, Manzana
8, Tecate Industrial Park, Tecate, State of Baja, California, Mexico 21430

26

--------------------------------------------------------------------------------



EXHIBIT B

LEASEHOLD MORTGAGE AND SECURITY AGREEMENT

Mortgagor:   Energy Absorption
Systems (AL) LLC   Mortgagee:   The Northern Trust
Company, as Agent


STATE OF ALABAMA
 
)
      ):   ST. CLAIR COUNTY   )  

        THIS LEASEHOLD MORTGAGE AND SECURITY AGREEMENT (herein called the
"Mortgage") made this 30th day of June, 2004, by ENERGY ABSORPTION SYSTEMS
(AL) LLC, a Delaware limited liability company, as Mortgagor (herein called the
"Mortgagor"), to THE NORTHERN TRUST COMPANY, as Agent, for the benefit of itself
and the Lenders, as defined herein (herein, together with its successors and
assigns, called the "Agent").

RECITALS

        A.    Quixote Corporation, the Mortgagor's parent corporation (the
"Borrower"), entered into that certain Credit Agreement, dated as of May 16,
2003, as amended by a First Amendment, dated as of December 9, 2003 and a Second
Amendment, dated as of the date hereof (the "Credit Agreement"), among the
Borrower, The Northern Trust Company ("Northern") for itself and as Agent
(Northern in its agency capacity the "Agent") for certain banks party thereto
(the "Lenders") pursuant to which Credit Agreement the Agent and the Lenders
have made, (i) Revolving Loans to the Borrower evidenced by certain Revolving
Notes, dated as of May 16, 2003, in the maximum aggregate principal amount of
Fifty Million Dollars and 00/100 ($50,000,000), executed by the Borrower and
made payable pro rata to the order of the Lenders (the "Revolving Notes") and
(ii) Term Loans to the Borrower evidenced by certain Term Notes, dated as of
May 16, 2003, in the aggregate principal amount of Twenty Million Dollars and
00/100 ($20,000,000), executed by the Borrower and made payable pro rata to the
order of the Lenders (the "Term Notes") (collectively, the Revolving Loans and
Term Loans are herein called the "Loans"). Notwithstanding anything to the
contrary contained herein, pursuant to the Second Amendment to the Credit
Agreement, the maximum indebtedness secured hereby is $65,000,000.

        B.    In connection with the Credit Agreement, certain Subsidiaries of
Borrower, including, without limitation, the Mortgagor, executed and delivered
to the Agent, as a condition to the Credit Agreement, that certain Subsidiary
Guaranty, dated as of May 16, 2003, in favor of the Agent for the ratable
benefit of the Lenders (the "Guaranty").

        C.    Pursuant to the terms of that Mortgage and Trust Indenture, dated
as of March 1, 1995, between the Industrial Development Board of the City of
Pell City ("Board") and AmSouth Bank of Alabama ("Trustee") (the "Indenture"),
the Board issued a certain $5,500,000 Variable/Fixed Rate Industrial Revenue
Bond (Energy Absorption Systems Project) Series 1995 (the "Bond") for the
purposes of financing a portion of the costs of acquiring, constructing and
equipping an expansion and certain improvements to an existing manufacturing
facility (the equipment, personal property and land or which the facility is
located in Alabama, herein called the "Project").

        D.    Pursuant to the terms of the Indenture, the Board, to secure the
payment to the bondholder of the principal and interest on the Bond, pledged and
granted a mortgage, lien and security interest to the Trustee in certain real
and personal property, including, without limitation, the Land, as defined
herein, the Project and personal property relating thereto and the revenues and
receipts paid by Mortgagor to the Board pursuant to the terms of the Lease (such
liens in favor of the Trustee are herein called the "Permitted Liens").

        E.    Mortgagor is a party by assignment to and the lessee under that
certain Lease as herein defined, pursuant to which Lease, the Project was leased
to Mortgagor and Mortgagor acquired a leasehold interest in the Land and
Project.

        F.     In consideration of the Loans made to Borrower and as security
for Mortgagor's obligations to Agent under the Guaranty, the Mortgagor has
executed various documents in favor of the Agent including, without limitation,
the Guaranty (all the foregoing, together with this Mortgage and all loan and
security documents hereafter executed by the Mortgagor and others in favor of
the Agent with respect to the Loans or this Guaranty,

27

--------------------------------------------------------------------------------




including, without limitation, the Credit Agreement being referred to
collectively herein as the "Loan Documents").

        NOW, THEREFORE, in consideration of the Loans and the promises and
covenants contained herein, and in order to secure the Mortgagor's obligations
under its Guaranty, including, without limitation, the payment of the Loans with
the interest thereon, and any extensions or renewals thereof, and further to
secure the performance of the covenants, conditions and agreements hereinafter
set forth, the Mortgagor hereby does irrevocably grant, bargain, sell, convey,
assign, remise, release and confirm to the Agent, and to its successors and
assigns, with right of entry and possession as provided below, and grants to the
Agent a security interest in, the following (herein together called the
"Mortgaged Property"):

        (i)    The leasehold interest of Mortgagor in the land described in
Exhibit A and B attached hereto and made a part hereof (the "Land") pursuant to
that certain Lease Agreement dated October 1, 1977 by and between the Industrial
Development Board of the City of Pell City and Vollrath Refrigeration, Inc., as
assigned to Energy Absorption Systems, Inc. by instrument dated August 21, 1987,
as supplemented by that certain Supplemental Lease Agreement dated March 1,
1995, between The Industrial Development Board of the City of Pell City and
Energy Absorption Systems, Inc., as assigned to Mortgagor pursuant to that
Assignment and Assumption Agreement, dated as of December 31, 2002 between
Energy Absorption Systems, Inc., as assignor and Mortgagor, as assignee (the
"Lease") and any right, title and interest in the fee title to said real
property, as well as all development rights, air rights, water, water rights and
water stock relating to the Land, and all options, privileges and rights of
Mortgagor under the Lease including, but not limited to, the right to purchase
the Land and Improvements thereto and right to terminate or modify the Lease and
all the estate, right, title, interest, property, possession, claim and demand
whatsoever at law and in equity of the Mortgagor of, in and to the same,
including but not limited to the other rights herein enumerated.

        (ii)   The leasehold interest of Mortgagor in all present and future
structures, buildings, improvements and appurtenances of any kind now or
hereafter situated on the Land (herein called the "Improvements") and all
fixtures, fittings, apparatus, equipment and appliances of every kind and
character now or hereafter attached or appertaining to the Improvements and all
extensions, additions, improvements, betterments, renewals, substitutions,
accessions, attachments and replacements to any of the foregoing, including,
without limitation, all plumbing fixtures, ornamental and decorative fixtures,
elevators, gas, steam, electric, solar and other heating, lighting, ventilating,
air conditioning, refrigerating, cooking and washing equipment and appliances
and sprinkling, smoke, fire and intrusion detection devices, it being intended
and agreed that all such items will be conclusively considered to be a part of
the real property conveyed by this Mortgage, whether or not attached or affixed
to the Land.

        (iii)  The leasehold interest of Mortgagor in all appurtenances to the
Land and all rights of the Mortgagor in and to any streets, roads, public
places, easements or rights of way relating to the Land, including, without
limitation, all rights of the Mortgagor to any septic system, sewer line,
agreements, permits, easements, equipment, licenses, resolutions and related
rights pertaining to any sewer and septic system on the Land.

        (iv)  The leasehold and ownership interest of Mortgagor in all building
materials, equipment, fixtures, fittings and appliances of every kind and
character now owned or hereafter acquired by the Mortgagor for the purpose of
being used for or in connection with the Improvements, whether such building
materials, equipment, fixtures, fittings and appliances are actually located on
or adjacent to the Land and whether in storage or otherwise, wheresoever the
same may be located, including, without limitation, all lumber and lumber
products, bricks, building stones and blocks, sand, cement, roofing and flooring
material, paint, doors, windows, hardware, nails, insulations, wires and wiring,
plumbing and plumbing fixtures, heating and air conditioning equipment and
appliances, electrical and gas equipment and appliances, pipes and piping,
ornamental and decorative fixtures and all gas, steam, electric, solar and other
heating, lighting, ventilating, air conditioning, refrigerating, cooking and
washing equipment and appliances.

        (v)   All right, title and interest Mortgagor now has or hereafter
required all furniture, machinery, equipment, appliances and other personal
property of every kind and character located on or used in connection with the
Land and the Improvements and all extensions, additions, improvements,
betterments, renewals, substitutions, accessions, attachments and replacements
to any of the foregoing, including, without limitation, all furniture (including
desks, tables, chairs, sofas, shelves, lockers and cabinets), office
furnishings, appointments and supplies, office machines, equipment, appliances
and apparatus, gas, steam, electric, solar

28

--------------------------------------------------------------------------------






and other heating, lighting, ventilating, air conditioning, refrigerating,
cooking, washing and cleaning equipment and appliances, floor and window
coverings and treatments (including rugs, carpets, draperies, shades, curtains
and awnings), building maintenance equipment, appliances and apparatus, tools,
implements and instruments, and machinery, equipment and apparatus used or
useful in the manufacture, fabrication, production, processing, assembly,
handling, conversion, treatment, storage and distribution of goods, raw
materials, products, merchandise, articles, stock, wares and commodities.

        (vi)  All the rents, revenues, receipts, royalties, issues, income and
profits derived or arising from the Mortgaged Property and all rights of the
Mortgagor under all present and future leases and subleases affecting the Land
and the Improvements.

provided, notwithstanding the foregoing, the parties intend and agree that the
above-described Mortgaged Property shall be the same, constitute and be limited
to that property and rights demised and leased to Mortgagor pursuant to the
terms of the Lease.

        This instrument secures:

        (1)   The payment and performance of the Mortgagor's indebtedness and
obligations under the Guaranty, including all extensions, renewals,
substitutions, modifications and replacements of the Guaranty.

        (2)   The payment and performance of the obligations of the Mortgagor
under this Mortgage and the obligations of the Mortgagor and other parties under
the other Loan Documents.

        (3)   The payment of all sums advanced or paid out by the Agent under
any provision of this Mortgage or the other Loan Documents or to protect the
security of this Mortgage.

        (4)   The payment and performance of the Mortgagor's obligations under
all other present and future agreements executed by the Mortgagor or other
parties in favor of the Agent and relating to the Guaranty or any one or more of
the Loan Documents.

        The indebtedness referred to in the above identified items (1)-(4) are
referred to as "indebtedness secured hereby".

        TO HAVE AND TO HOLD the Mortgaged Property and all parts thereof unto
the Agent and to its successors and assigns forever, subject however to the
terms and conditions contained herein;

        PROVIDED, HOWEVER, that these presents are upon the condition that, if
upon the earlier to occur of (i) the Mortgagor paying or causing to be paid to
the Agent, for the ratable benefit of the Lenders, the principal and interest
payable in respect to the Loan Documents and the Mortgagor is released by Agent
of its obligations under the Guaranty, at the times and in the manner stipulated
therein and herein, and shall pay and discharge, or cause to be paid and
discharged, all other indebtedness secured hereby, and shall perform and observe
or cause to be performed and observed all the covenants and promises contained
in the Guaranty, this Mortgage and all the other Loan Documents, and any
extension, renewal, substitution, modification or replacement thereof, expressed
to be performed and observed by the Mortgagor or Borrower and the other parties
thereto, or (ii) the Borrower's satisfaction and compliance with the
Leverage/Fixed Charge Requirement as defined in and pursuant to the terms of the
Credit Agreement, all without fraud or delay, then this Mortgage, and all the
properties, interest and rights hereby granted, bargained, and sold shall cease,
terminate and be void and shall otherwise no longer remain in full force and
effect.

ARTICLE I

COVENANTS OF THE MORTGAGOR

        In addition to covenants contained elsewhere herein, the Mortgagor
covenants and agrees with the Agent as follows:

        Section 1.1    Performance of Guaranty.    The Mortgagor covenants and
agrees to pay, perform and observe all covenants, terms, conditions and
obligations contained herein, the Guaranty and in the other Loan Documents in
accordance with their respective terms and to duly and punctually pay the
principal and interest due under the Note and all other indebtedness secured
hereby.

        Section 1.2    Warranty of Title.    The Mortgagor covenants that it has
a valid leasehold interest in the Land and real property hereby mortgaged and
has good and absolute title to all existing personal property hereby mortgaged
and has good right, full power and lawful authority to convey, encumber and
mortgage the same in the

29

--------------------------------------------------------------------------------




manner and form aforesaid; that the same is free and clear of all liens, charges
and encumbrances whatsoever except for Permitted Liens and other liens as shown
on the Title Report issued by First American Title Insurance Company, dated
July 15, 2004 applicable to this Mortgage, including, as to personal property
and fixtures, conditional sales contracts, chattel mortgages, security
agreements, financing statements and anything of a similar nature; and that the
Mortgagor will warrant and forever defend the title thereto unto the Agent and
its successors and assigns against the claims of all persons whomsoever. The
Mortgagor hereby convenants and represents that the Lease is in full force and
effect and that it is not in default under any of the terms thereof.

        Section 1.3    Further Assurances; After Acquired Property.    The
Mortgagor covenants and represents that the Guaranty and all the Loan Documents
executed by the Mortgagor have been duly executed and delivered and are valid
and enforceable obligations of the Mortgagor in accordance with the terms
thereof. The Mortgagor agrees to execute and deliver to the Agent on demand and
at the Mortgagor's expense any documents, additional mortgages and instruments
of further assurance required or desired by the Agent to effectuate, complete,
enlarge, perfect, continue and preserve (a) the obligations of the Mortgagor
under the Guaranty, this Mortgage and the other Loan Documents and (b) the lien
of this Mortgage, subject to the Permitted Liens, as a [first and prior] lien
upon all the Mortgaged Property, whether now owned or hereafter acquired by the
Mortgagor. Upon any failure of the Mortgagor to execute and deliver any such
instruments, the Agent may execute and record any such instruments for and in
the name of the Mortgagor, and the Mortgagor irrevocably appoints the Agent, the
agent and the attorney-in-fact of the Mortgagor for such purpose. The lien
hereof will automatically attach, without further act, to all after-acquired
property attached to, made a part of or substituted for any of the Mortgaged
Property.

        Section 1.4    Assignment of Leases and Rents.    To the extent that
Mortgagor has any right or interest in the same, all the existing and future
rents, revenues, royalties, issues, income and profits of the Mortgaged Property
that arise from its use or occupancy, including, without limitation, security
deposits and advance rentals (herein together called the "Rents") and all
leases, subleases or management, leasing or occupancy agreements pertaining to
the Land or the Improvements (herein together called the "Leases") are hereby
absolutely and presently assigned to the Lender.

        The Mortgagor will not execute any Leases without first having received
the prior written approval from the Lender of the form and content of the same.
Without limiting the foregoing, any managing, leasing or similar fee shall be
subordinated to the lien of this Mortgage.

        Without the prior written consent of the Lender, the Mortgagor will not
accept prepayments of rent exceeding one month under any of the Leases, nor
modify or amend any of the Leases, nor in any manner impair the Mortgagor's
interest in the Rents. The Mortgagor will perform all covenants of the lessor
under the Leases. Simultaneously with the execution hereof, the Mortgagor will
execute and deliver to the Lender for recordation an assignment of leases in
form acceptable to the Lender.

        (a)   If required by the Lender, the Leases must provide, in a manner
approved by the Lender, that the Leases are junior and subordinate to the lien
of this Mortgage, and that the tenant will recognize as its lessor any person
succeeding to the interest of the Mortgagor upon any foreclosure of this
Mortgage.

        (b)   Nothing herein shall render the Lender liable under any existing
or future Leases, regardless of the collection of rents thereunder, for any of
the covenants or agreements of the Mortgagor under such Leases.

        Section 1.5    Transfer Prohibited.    If the Mortgaged Property, or any
part thereof, is sold, transferred, conveyed, leased, assigned or encumbered in
any manner, voluntarily or involuntarily without the Agent's prior written
consent, then such sale, transfer, conveyance, assigned, or encumbrance shall
constitute a default under this Mortgage and the Agent, at its option, may
declare the indebtedness secured hereby plus accrued interest due and payable.
If any of the membership interests of Mortgagor shall be sold, conveyed,
transferred, assigned or exchanged after the execution and delivery of this
Mortgage (other than to the Borrower), such transfer shall constitute a transfer
or conveyance of the Property which is hereby prohibited.

        Section 1.6    Compliance with Laws.    The Mortgagor will promptly
comply with all present and future laws, ordinances, rules, regulations and
requirements of all governmental authorities having jurisdiction over the
Mortgaged Property or any part thereof including, without limitation, all zoning
regulations and building codes. Without the prior written consent of the Agent,
the Mortgagor will not seek, make or consent to any change in the zoning or
conditions of use of the Mortgaged Property. The Mortgagor will comply with and
make all payments required under the provisions of any covenants, conditions or
restrictions affecting the Mortgaged Property.

30

--------------------------------------------------------------------------------




        Section 1.7    Books and Records. Financial Statements. Property Income
and Expense Statement.    The Mortgagor will keep true and correct financial
books and records in which it will make full and correct entries of all its
business activities and financial affairs and the operation of the Mortgaged
Property sufficient to reflect correctly the results of all operations, leasing
and other income-producing activities by the Mortgagor on the Mortgaged
Property, and to permit the preparation of financial statements therefrom in
accordance with generally accepted accounting principles. The Agent will have
the right to examine, copy and audit the Mortgagor's records and books of
account at all reasonable times in a manner otherwise consistent with the Credit
Agreement. The Mortgagor will deliver to the Agent at such times and in such
form and containing such information as shall be required by the Agent,
financial statements, including, without limitation, balance sheets,
profit-and-loss statements, income and expense statements and all schedules and
exhibits thereto as are customarily required by sound accounting practice in a
manner otherwise consistent with the Credit Agreement. Such statements and
information shall be prepared in accordance with generally accepted accounting
principles by the Mortgagor or, at the Agent's option, by an independent
certified public accountant approved by the Agent in advance of delivery of such
statements and information.

        Section 1.8    Performance by the Agent.    The Mortgagor will, at its
own expense, appear in and defend any action or proceeding that might affect the
Agent's security or the rights or powers of the Agent or that purports to affect
any of the Mortgaged Property. If the Mortgagor fails to perform any covenant,
condition, term or agreement contained in this Mortgage, or if any action or
proceeding of any kind (including but not limited to any bankruptcy, insolvency,
arrangement, reorganization or other debtor-relief proceeding) is commenced
which might affect the Agent's interest in the Mortgaged Property or the Agent's
right to enforce its security, then the Agent may, at its option, take any
actions and disburse any sums as may be necessary or desirable to protect or
enforce this Mortgage or to remedy the failure of the Mortgagor to perform its
covenants (without, however, waiving any default of the Mortgagor). The
Mortgagor agrees to pay all reasonable expenses of the Agent thus incurred
(including, without limitation, fees and disbursements of counsel). Any such
expenses incurred by the Agent will be additional indebtedness of the Mortgagor
to the Agent secured by this Mortgage, will bear interest at the after-maturity
rate specified in the Guaranty and will be payable by the Mortgagor upon demand.
The Agent shall be the sole judge of the necessity for any such actions and of
the amount to be paid or expended in connection therewith. The Agent is hereby
empowered to enter and to authorize others to enter upon the Land or any part
thereof for the purpose of performing or observing any defaulted covenant,
condition, term or agreement hereof, without thereby becoming liable to the
Mortgagor or any party in possession holding under the Mortgagor. This paragraph
will not be construed to require the Agent to incur any expenses or take any
actions.

        Section 1.9    Personal Property.    

        (a)   This Mortgage constitutes a SECURITY AGREEMENT with respect to all
personal property in which the Agent is granted a security interest hereunder
and constitutes a lien on such property, and the Agent shall have all the rights
and remedies of a secured party under the Alabama Uniform Commercial Code as
well as all other rights and remedies available at law or in equity. The
Mortgagor hereby agrees to execute and deliver on demand and to file with the
appropriate filing officer or office such security agreements, financing
statements, continuation statements or other instruments as the Agent may
require in order to impose or perfect, or continue the perfection of, the lien
or security interest created hereby. Upon any failure of the Mortgagor to
execute and deliver any such instruments, the Agent may execute and record any
such instruments for and in the name of the Mortgagor, and the Mortgagor
irrevocably appoints the Agent the agent and the attorney-in-fact of the
Mortgagor for such purpose. Upon the occurrence of an Event of Default
hereunder, the Agent shall have the right to cause any of the Mortgaged Property
which is personal property and subject to the security interest of the Agent
hereunder to be sold at any one or more public or private sales as permitted by
applicable law, and the Agent shall further have all other rights and remedies,
whether at law, in equity or by statute, as are available to secured creditors
under applicable law. Any such disposition may be conducted by an employee or
agent of the Agent. Any person, including both the Mortgagor and the Agent,
shall be eligible to purchase any part or all of such property at such
disposition.

        (b)   The expenses of retaking, holding, preparing for sale, selling or
the like shall be borne by the Mortgagor and shall include the Agent's
attorneys' fees and legal expenses. Upon demand of the Agent the Mortgagor shall
assemble such personal property and make it available to the Agent at the Land,
a place which is hereby deemed to be reasonably convenient to the Agent and the
Mortgagor. The Agent shall give the Mortgagor at least five (5) days' prior
written notice of the time and place of any public sale or other disposition of
such property or of the time of or after which any private sale or other
intended disposition is to be made, and if such notice is sent

31

--------------------------------------------------------------------------------




to the Mortgagor, as the same is provided for the mailing of notices herein, it
is hereby deemed that such notice shall be and is reasonable notice to the
Mortgagor.

        Section 1.10    Expenses.    The Mortgagor will pay or reimburse the
Agent for all reasonable costs and expenses (including, without limitation,
attorneys' fees) incurred by the Agent in connection with execution, delivery,
filing and enforcement of this Mortgage (including, without limitation, all
title, recording, survey, and legal fees and expenses, including fees and
expenses of Alabama counsel retained by Agent), in any proceeding involving the
estate of a decedent or an insolvent, or in any action, proceeding or dispute of
any kind in which the Agent is involved or is made a party, or appears as party
plaintiff or defendant, affecting the Guaranty, Mortgage, the other Loan
Documents, the Mortgagor or the Mortgaged Property, including, without
limitation, the foreclosure of this Mortgage, any condemnation action involving
the Mortgaged Property or any action to protect the security hereof or to
enforce any provision hereof and in any situation where the Agent employs an
attorney to protect the Agent's rights hereunder, whether or not legal
proceedings are commenced or involved. Any such expenses incurred by the Agent
will be additional indebtedness of the Mortgagor to the Agent secured by this
Mortgage, will bear interest at the after-maturity rate specified in the
Guaranty and will be payable by the Mortgagor upon demand.

        Section 1.11    Sewage Systems.    The Mortgagor understands that any
septic system, sewage treatment facility or sewer line on the Land or to be
constructed from the Land to a public sewer line and all personal property
appurtenant thereto and rights therein are conveyed to the Agent hereunder as
part of the Mortgaged Property, whether located on the Land or adjacent to or
connected with the same. The Mortgagor covenants not to allow any connections to
any such sewer facility or sewer line or to allow any person to use the sewer
facility or sewer line or to make any modifications in the plans and
specifications or construction contract for the construction of any such sewer
facility or sewer line without the prior written consent of the Agent. The
Mortgagor understands that such consent may be withheld and/or conditioned upon
receipt of documentation and assurances acceptable to the Agent and that the
Agent will have the first right and lien as secured hereby to any moneys or
revenues arising from any such connections or use.

        Section 1.12    Insurance Premium and Tax Payments.    The Mortgagor
will pay to the appropriate governmental authority and insurer, as applicable,
the taxes, assessments and hazard insurance premiums as sufficient to enable
when they become due, all taxes, assessments, casualty insurance premiums and
other similar charges against the Mortgaged Property or any part thereof. In the
event Mortgagor shall fail to pay such premiums or taxes, upon demand of the
Agent, the Mortgagor agrees to deliver to the Agent such additional moneys as
are necessary to make up any deficiencies in the amounts necessary to enable the
Agent to pay in full such taxes, assessments, insurance premiums and similar
charges as may be due and payable. In the event of an occurrence of an Event of
Default under any of the Loan Documents as herein or therein defined, the Agent
may apply to the reduction of the sums secured hereby, in such manner as the
Agent shall determine, any such amount remaining to the Mortgagor's credit.

        Section 1.13    Other Taxes, Utilities and Liens.    

        (a)   The Mortgagor will pay promptly when and as due, and will promptly
deliver to the Agent receipts for the payment of, all taxes, assessments, water
rates, dues, charges, fines and impositions of every nature whatsoever levied,
assessed or imposed upon or against the Mortgaged Property or any part thereof,
or upon the interest of the Agent in the Mortgaged Property, as well as all
income taxes, assessments and other governmental charges lawfully levied and
imposed by the United States of America or any state, county, municipality,
district or other taxing authority upon the Mortgagor or in respect of the
Mortgaged Property or any part thereof, or any charge which, if unpaid, would
become a lien or charge upon the Mortgaged Property prior to or equal to the
lien of the Mortgage for any amounts secured hereby or would have priority over
or equality with the Mortgage in distribution of the proceeds of any foreclosure
sale of the Mortgaged Property or any part thereof.

        (b)   The Mortgagor will promptly pay all charges by utility companies,
whether public or private, for electricity, gas, water, sewer or other
utilities.

        (c)   The Mortgagor will promptly pay and will not suffer any
mechanic's, laborer's, statutory or other lien which might or could be prior to
or equal to the lien of the Mortgage to be created or to remain outstanding upon
any of the Mortgaged Property.

        (d)   In the event of the passage of any state, federal, municipal or
other governmental law, order, rule or regulation, subsequent to the date
hereof, in any manner changing or modifying the laws now in force governing the
taxation of mortgages or debts secured by mortgages or the manner of collecting
taxes so as to affect adversely

32

--------------------------------------------------------------------------------




the Agent with respect to the Loans, the entire balance of the principal sum
secured by the Mortgage and all interest accrued thereon shall without notice
become due and payable forthwith at the option of the Agent.

        Section 1.4    Insurance.    

        (a)   The Mortgagor will procure, deliver to and maintain for the
benefit of the Agent during the life of this Mortgage, insurance policies in
such amounts as the Agent shall require, but in no event less than the full
replacement cost of all the Improvements and with no more than $5,000 deductible
from the loss payable for any casualty, with extended coverage endorsement,
insuring the Mortgaged Property against fire, flood, liability, vandalism and
malicious mischief, tornado, war damage (if available), collapse, loss of rents
or rental value (with coverage in an amount to cover a minimum of six (6) months
of fair rental value or projected gross annual rentals at 100% occupancy of the
Mortgaged Property), business interruption and such other insurable hazards,
casualties and contingencies as the Agent may reasonably require. If the Land is
located in a flood hazard area or if required pursuant to §102 of the Flood
Disaster Protection Act of 1973, flood insurance in an amount acceptable to the
Agent shall also be provided by the Mortgagor. The policies shall include,
without limitation, a "Replacement Cost Endorsement," boiler and machinery
insurance covering pressure vessels, sewage treatment facilities, air tanks,
boilers, machinery, pressure piping, heating, air conditioning and elevator
equipment and insurance against loss of occupancy or use arising from any such
breakdown. All such policies and the companies issuing them shall be acceptable
to the Agent. All policies shall contain (i) a standard, non-contributory
mortgagee endorsement making losses payable to the Agent and (ii) an obligation
of the insurer to notify the Agent in writing not less than ten (10) days prior
to any cancellation or change in coverage. At least fifteen (15) days prior to
the expiration date of all such policies, renewals thereof satisfactory to the
Agent shall be delivered to the Agent. The Mortgagor shall deliver to the Agent
receipts evidencing the payment of all such insurance policies and renewals. In
the event of the foreclosure of this Mortgage or any other transfer of title to
the Mortgaged Property in extinguishment of the indebtedness secured hereby, all
right, title and interest of the Mortgagor in and to all insurance policies then
in force shall pass to the purchaser or grantee.

        (b)   The Agent is hereby authorized and empowered to adjust or
compromise any loss under any insurance policies on the Mortgaged Property and
to collect and receive the proceeds from any such policy or policies. Each
insurance company is hereby authorized and directed to make payment for all such
losses directly to the Agent instead of to the Mortgagor and the Agent jointly.
After deducting from said insurance proceeds any expenses incurred by it in the
collection or handling of such proceeds, the Agent may apply the net proceeds,
in its sole discretion, either toward restoring the Improvements or as a credit
on any portion of the indebtedness secured hereby whether then matured or to
mature in the future, or at the option of the Agent, such sums either wholly or
in part may be paid over to the Mortgagor to be used to repair the Improvements
or to construct new improvements in their place or for any other purpose or
object satisfactory to the Agent without affecting the lien of the Mortgage for
the full amount secured hereby before such payment took place. The Agent shall
not be held responsible for any failure to collect any insurance proceeds due
under the terms of any policy regardless of the cause of such failure.

        Section 1.5    Condemnation.    If all or any part of the Land or the
Improvements shall be damaged or taken through condemnation (which term when
used in this Mortgage shall include any damage or taking by any governmental
authority and any transfer by private sale in lieu thereof), either temporarily
or permanently, the entire indebtedness secured hereby shall at the option of
the Agent become immediately due and payable. The Agent shall be entitled to all
compensation, awards and other payments or relief thereof and is hereby
authorized, at its option, to commence, appear in and prosecute in its own or
the Mortgagor's name any action or proceeding relating to any condemnation. All
such compensation, awards, damages, claims, rights of action and proceeds and
the right thereto are hereby assigned by the Mortgagor to the Agent, which,
after deducting therefrom all its expenses, including attorney's fees, may
release any moneys so received by it without affecting the lien of this Mortgage
or may apply the same in such manner as the Agent shall determine to the payment
of the indebtedness secured hereby, and any balance of such moneys then
remaining shall be paid to the Mortgagor. The Mortgagor agrees to execute such
further assignments of any compensations, awards, damages, claims, rights of
action and proceeds as the Agent may require.

        Section 1.16    Care of the Property. Inspection.    

        (a)   The Mortgagor will preserve and maintain the Mortgaged Property in
good condition and repair and will not commit or suffer any waste and will not
do or suffer to be done anything which will increase the risk of fire or other
hazard to the Mortgaged Property or any part thereof or which might invalidate
any insurance carried on the Mortgaged Property.

33

--------------------------------------------------------------------------------




        (b)   Except as otherwise provided herein, no buildings, fixtures,
personal property or other part of the Mortgaged Property shall be removed,
demolished or substantially altered without the prior written consent of the
Agent. The Mortgagor may sell or otherwise dispose of, free from the lien of
this Mortgage, furniture, furnishings, equipment, appliances, machinery,
fixtures or appurtenances which are subject to the lien hereof and which may
become worn out, undesirable, obsolete, disused or unnecessary for use in the
operation of the Mortgaged Property, not exceeding in value at the time of
disposition thereof Five Thousand Dollars ($5,000.00) for any single
transaction, or a total of Twenty-Five Thousand Dollars ($25,000.00) in any one
year, upon replacing the same by, or substituting for the same, other furniture,
furnishings, equipment, appliances, machinery, fixtures or appurtenances not
necessarily of the same character but of at least equal value to the Mortgagor
and costing not less than the amount realized from the property sold or
otherwise disposed of, and such replacement or substitute property shall
forthwith become, without further action, subject to the lien of this Mortgage.

        (c)   If the Mortgaged Property or any part thereof is damaged by fire
or any other cause, the Mortgagor will give immediate written notice of the same
to the Agent.

        (d)   If all or any part of the Mortgaged Property shall be damaged by
fire or other casualty, the Mortgagor will promptly restore the Mortgaged
Property to the equivalent of its original condition, regardless of whether
insurance proceeds exist, are made available or are sufficient. If any part of
the Mortgaged Property shall be physically damaged through condemnation, the
Mortgagor will promptly restore, repair or alter the remaining property in a
manner satisfactory to the Agent.

        Section 1.17    Estoppel Affidavits.    Within ten (10) days after
written request from the Agent, the Mortgagor shall furnish a written statement,
duly acknowledged, setting forth the unpaid rent and other amounts due on the
Lease and stating whether or not any offsets or defenses exist against such rent
or amounts, specifying the nature of the same.

        Section 1.18    Environmental Matters.    

        (a)   The Mortgagor represents and warrants that the Mortgagor as the
tenant of the Mortgaged Property will fully comply with all applicable federal,
state or local laws, ordinances and regulations governing or pertaining to the
use, generation, manufacture, release, storage or disposal of hazardous, toxic
or dangerous waste, substances or materials (herein collectively called
"Hazardous Substances") defined as such in or for purposes of CERCLA and all
other applicable federal, state or local laws, ordinances and regulations. The
Mortgagor will adequately secure, protect and supervise the Mortgaged Property
to prevent unregulated, unpermitted or illegal generation, manufacture, release,
storage or disposal of any Hazardous Substance.

        (b)   The Mortgagor further agrees to indemnify the Agent from loss
(including, without limitation, attorneys' fees) arising directly or indirectly
by reason of the violation, whether past, present or future, of the foregoing
warranties, representations and agreements and arising from the use, generation,
manufacture, release, storage or disposal of any Hazardous Substance on the
Mortgaged Property.

        (c)   The Agent shall have the right, without prior notice, to conduct
an inspection of the Mortgaged Property for Hazardous Substances, including,
without limitation, asbestos, at any time during the term of the Loan and in
sufficient detail to permit the Agent to determine whether Hazardous Substances
are present, in use or have been disposed of on the Mortgaged Property. The
Mortgagor will pay or reimburse the Agent for all reasonable expenses incurred
in connection with any environmental inspection of the Mortgaged Property and
any such expenses will be additional indebtedness of the Mortgagor to the Agent
secured by this Mortgage and will be payable on demand; provided, however, that
Mortgagor's obligation to reimburse shall only be applicable as to one
(1) inspection annually. The Agent is hereby empowered to enter and to authorize
others to enter upon the Land or Improvements for the purpose of performing an
environmental inspection, without thereby becoming liable to the Mortgagor or
any party in possession holding under the Mortgagor.

        Section 1.19    Compliance with Lease.    Mortgagor will pay or cause to
be paid all rent and other charges required under the Lease as and when the same
are due and will promptly and faithfully observe, abide by, discharge and
perform, or cause to be kept, observed, discharged and performed, all other
terms, obligations, covenants, agreements, indemnities, representations,
warranties or liabilities or the Lease on the part of the lessee thereunder to
be kept, observed, discharged and performed, and will not without the express
written consent of the Agent (i) in any manner, cancel terminate or surrender,
or permit the cancellation, termination or surrender of the Lease, in whole or
in part, (ii) modify, amend or permit any modification or amendment of any of
the terms thereof or (iii) permit the subordination of its leasehold interest
under the Lease to any mortgage other

34

--------------------------------------------------------------------------------




than this mortgage; and any attempt on the part of Mortgagor to do any of the
foregoing without such written consent of the Agent shall constitute an
immediate Event of Default hereunder.

ARTICLE II

EVENTS OF DEFAULT AND REMEDIES

        Section 2.1    Events of Default.    The following shall be "Events of
Default" hereunder, and the term "Event of Default" as used herein shall mean
any one or more of the following events:

        (a)   The failure by the Mortgagor to make any payment required by the
Guaranty or by the other Loan Documents or the failure to pay any other
indebtedness secured hereby in each case after giving effect to any applicable
notice, grace or cure period;

        (b)   The failure by the Mortgagor to perform any other covenant,
condition or agreement contained in this Mortgage or in the other Loan Documents
and the continuation of such failure for a period of fifteen (15) days after
receipt of notice of such default (or with respect to the Loan Documents, any
other applicable notice, grace or cure period);

        (c)   The termination or suspension by the Mortgagor of its business, or
an attachment or judicial seizure of any substantial part of the Mortgagor's
assets;

        (d)   The filing by the Mortgagor of a voluntary petition in bankruptcy
or the Mortgagor's adjudication as a bankrupt or insolvent, or the filing by the
Mortgagor of any petition or answer seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief for itself under any present or future federal, state or other
statute, law or regulation relating to bankruptcy, insolvency or other relief
for debtors, or the Mortgagor's seeking or consenting to or acquiescence in the
appointment of any trustee, receiver or liquidator of the Mortgagor or Borrower
or of all or any substantial part of the Mortgaged Property or of any or all of
the Rents, or the making of any general assignment for the benefit of creditors
or the admission in writing of its inability to pay its debts generally as they
become due;

        (e)   The entry by a court of competent jurisdiction of an order,
judgment or decree approving a petition filed against the Mortgagor or Borrower
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future federal, state or
other statute, law or regulation relating to bankruptcy, insolvency or other
relief for debtors, which order, judgment or decree remains unvacated and
unstayed for an aggregate of sixty (60) days (whether or not consecutive) from
the date of entry thereof, or the appointment of any trustee, receiver or
liquidator of the Mortgagor or Borrower or of all or any substantial part of the
Mortgaged Property or of any or all of the Rents without the consent or
acquiescence of the Mortgagor which appointment shall remain unvacated and
unstayed for an aggregate of sixty (60) days (whether or not consecutive);

        (f)    The occurrence of a breach of or default or an Event of Default
under, or the failure to perform or the violation of any term, covenant,
agreement, condition, provision, representation or warranty contained in, any
Loan Document (in each case subject to any applicable notice, grace or cure
period);

        (g)   Any warranty, representation, disclosure or other statement made
to the Agent by the Mortgagor or by any other party in any of the Loan Documents
or in any loan application being false or misleading in any material respect at
the time made;

        (h)   The occurrence of any other event which under the Guaranty or
under any other Loan Document constitutes a default or an Event of Default by
the Mortgagor or Borrower or other party to such Loan Document or gives the
Agent the right to accelerate the maturity of all or any part of the
indebtedness secured by this Mortgage;

        (i)    The declaration or determination by a court of competent
jurisdiction that any term, condition, covenant or agreement contained in the
Guaranty, this Mortgage, any of the other Loan Documents or any document
evidencing or securing any indebtedness secured hereby is invalid or
unenforceable and as a result of such declaration or determination, the rights
of other Lenders under such agreements are adversely affected;

        (j)    The occurrence of a default by the Mortgagor in the payment of
any indebtedness of the Mortgagor to any other party or a default by the
Mortgagor under any loan or security agreement or under any material lease
obligation with any other party which would be a Default under the Credit
Agreement and the failure to cure any such default within fifteen (15) days
after written notice to the Mortgagor from the Agent; or

35

--------------------------------------------------------------------------------




        (k)   The entry of a final judgment against the Mortgagor which would be
a Default under the Credit Agreement.

        Section 2.2    Remedies.    Upon the occurrence of an Event of Default,
the Agent may, at its continuing option, and without notice to or demand upon
the Mortgagor:

        (a)   Declare all or any part of the indebtedness secured by this
Mortgage and the interest accrued thereon to be due and payable immediately;

        (b)   Enter onto and take possession of the Mortgaged Property and
manage and operate the same, all as more particularly provided hereafter;

        (c)   [Collect the Rents as more particularly provided hereinafter;]

        (d)   Cause all or any part of the Mortgaged Property to be sold under
the power of sale granted by this Mortgage in any manner permitted by applicable
law as more particularly provided hereinafter; or

        (e)   Exercise any other right or remedy granted hereunder or under any
of the other Loan Documents or available at law or in equity.

        Section 2.3    Right of Agent to Enter and Take Possession.    

        (a)   If an Event of Default shall have occurred, upon demand of the
Agent the Mortgagor shall forthwith surrender to the Agent the actual possession
of the Mortgaged Property, and if and to the extent permitted by law, the Agent
may enter and take possession of all or any part of the Mortgaged Property and
may exclude the Mortgagor and its agents and employees wholly therefrom.

        (b)   Upon every such entering upon or taking of possession, the Agent
may hold, store, use, operate, manage and control the Mortgaged Property and
conduct the business thereof and, from time to time (i) make all necessary and
proper maintenance, repairs, renewals, replacements, additions, betterments and
improvements thereto and thereon and purchase or otherwise acquire additional
fixtures, personalty and other property, (ii) insure or keep the Mortgaged
Property insured, (iii) manage and operate the Mortgaged Property and exercise
all the rights and powers of the Mortgagor in its name or otherwise with respect
to the same and (iv) enter into any and all agreements with respect to the
exercise by others of any of the powers herein granted the Agent, all as the
Agent from time to time may determine to be to its best advantage, and the Agent
may collect and receive all the Rents of such Mortgaged Property including those
past due as well as those accruing thereafter.

        (c)   [The Agent may deduct from such Rents (i) all expenses of taking,
holding, managing and operating the Mortgaged Property (including compensation
for the services of all persons employed for such purposes), (ii) the cost of
all such maintenance, repairs, renewals, replacements, additions, betterments,
improvements and purchases and acquisitions, (iii) the cost of such insurance,
(iv) such taxes, assessments and other changes prior to the lien of this
Mortgage as the Agent may determine to pay, (v) other proper charges upon the
Mortgaged Property or any part thereof, and (vi) the reasonable compensation,
expenses and disbursements of the attorneys and agent of the Agent. The Agent
shall apply the remainder of the moneys so received to the payment of the
indebtedness and obligations secured by this Mortgage, whether due or to become
due, in whatever order and proportions the Agent elects in its absolute
discretion and without regard to the adequacy of its security.]

        (d)   Whenever all such Events of Default have been cured and satisfied,
the Agent may, at its option, surrender possession of the Mortgaged Property to
the Mortgagor, its successors or assigns. The same right of taking possession,
however, shall exist if any subsequent Event of Default shall occur.

        Section 2.4    Collection of Rents.    If an Event of Default shall have
occurred, the Agent may collect the Rents itself or by an agent or receiver. No
action taken by the Agent to collect any Rents will make the Agent a
"mortgagee-in-possession" of the Mortgaged Property, and possession by a
court-appointed receiver will not be considered possession by the Agent. All
Rents collected by the Agent or a receiver will be applied first to pay all
expenses of collection, and then to the payment of all costs of operation and
management of the Mortgaged Property, and then to the payment of the
indebtedness and obligations secured by this Mortgage in whatever order and
proportions the Agent elects in its absolute discretion and without regard to
the adequacy of its security.

        Section 2.5    Power of Sale.    If an Event of Default shall have
occurred, the Agent may sell the Mortgaged Property at public outcry to the
highest bidder for cash in front of the courthouse door in the county where the
Land is located, either in person or by auctioneer, after having first given
notice of the time, place and terms of sale, together with a description of the
property to be sold, by publication once a week for three (3) successive

36

--------------------------------------------------------------------------------




weeks prior to said sale in some newspaper published in said county. Upon
payment of the purchase money, the Agent or any person conducting the sale for
the Agent is authorized to execute to the purchaser at said sale a deed to the
property so purchased. The Agent may bid at said sale and purchase said property
or any part thereof if the highest bidder therefor. At any foreclosure sale the
Mortgaged Property may be offered for sale and sold as a whole without first
offering it in any other manner or may be offered for sale and sold in any other
manner the Agent may elect in its sole discretion.

        Section 2.6    Application of Sale Proceeds.    The proceeds of any sale
under this Mortgage will be applied in the following manner:

        First, to the payment of the costs and expenses of the sale, including
but not limited to the Agent's fees, legal fees and disbursements, title charges
and transfer taxes, and payment of all expenses, liabilities and advances of the
Agent, together with interest at the rate provided under the Note on all
advances made by the Agent.

        Second, to the payment of all sums expended by the Agent under the terms
of this Mortgage and not yet repaid, together with interest on such sums at the
rate provided herein.

        Third, to the payment of the indebtedness and obligations secured by
this Mortgage, whether due or to become due, in whatever order and proportions
the Agent elects in its absolute discretion and without regard to the adequacy
of its security.

        Fourth, to the remainder, if any, to the person or persons appearing of
record to be the owner of the property sold.

        Section 2.7    Agent's Option on Foreclosure.    At the option of the
Agent, this Mortgage may be foreclosed as provided by law or in equity, in
either event a reasonable attorneys' fee shall, among other costs and expenses,
be allowed and paid out of the proceeds of the sale. The Agent may, at its
option, foreclose this Mortgage subject to the rights of any tenants of the
Mortgaged Property, and in the event the Agent exercises its option to foreclose
the Mortgage in equity, the failure to make any such tenants parties defendants
to any such foreclosure proceeding and to foreclose their rights will not be,
nor be asserted to be by the Mortgagor, a defense to any proceedings instituted
by the Agent to collect the sums secured hereby.

        Section 2.8    Receiver.    

        (a)   If an Event of Default shall have occurred, the Agent, upon
application to a court of competent jurisdiction, shall be entitled, without
notice and without regard to the adequacy of any security for the indebtedness
hereby secured or the solvency of any party bound for its payment, to the
appointment of a receiver to take possession of and to operate the Mortgaged
Property and to collect the Rents.

        (b)   The Mortgagor will pay to the Agent upon demand all expenses,
including receiver's fees, attorneys' fees, costs and agent's compensation,
incurred pursuant to the provisions of this paragraph. All such expenses will be
additional indebtedness of the Mortgagor to the Agent secured by this Mortgage,
will bear interest at the after-maturity rate specified in the Guaranty and will
be payable by the Mortgagor upon demand.

        Section 2.9    Waiver of Manner of Sale.    The Mortgagor waives all
rights to direct the order or manner in which any of the Mortgaged Property will
be sold in the event of any sale under this Mortgage, and also any right to have
any of the Mortgaged Property marshalled upon any sale. The Agent may in its
discretion sell any real and personal property together or in parts, in one or
more sales, and in any sequence the Agent selects.

        Section 2.10    Suits to Protect the Mortgaged Property.    The Agent
shall have power (a) to institute and maintain such suits and proceedings as it
may deem expedient to prevent any impairment of the Mortgaged Property by any
acts which may be unlawful or any violation of this Mortgage, (b) to preserve or
protect its interest in the Mortgaged Property and in the Rents and (c) to
restrain the enforcement of or compliance with any legislation or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid, if the enforcement of or compliance with, such enactment, rule or order
would impair the security hereunder or be prejudicial to the interest of the
Agent.

37

--------------------------------------------------------------------------------




ARTICLE III

GENERAL PROVISIONS

        Section 3.1    Waiver of Exemption.    The Mortgagor waives all rights
of exemption pertaining to real or personal property as to any indebtedness
secured by or that may be secured by this Mortgage, and the Mortgagor waives the
benefit of any statute regulating the obtaining of a deficiency judgment or
requiring that the value of the premises be set off against any part of the
indebtedness secured hereby.

        Section 3.2    Delay or Omission No Waiver.    No delay or omission of
the Agent or of any holder of the Note to exercise any right, power or remedy
accruing upon any Event of Default shall exhaust or impair any such right, power
or remedy or shall be construed to be a waiver of any such Event of Default or
acquiescence therein, and every right, power and remedy given by this Mortgage
to the Agent may be exercised from time to time and as often as may be deemed
expedient by the Agent.

        Section 3.3    No Waiver of One Default to Affect Another.    

        (a)   No waiver of any Event of Default hereunder shall extend to or
shall affect any subsequent or any other Event of Default or shall impair any
rights, powers or remedies consequent thereto.

        (b)   If the Agent (i) grants forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment thereof, (iii) waives or does not exercise any right granted
herein or in the Guaranty, (iv) releases any part of the Mortgaged Property from
the lien of this Mortgage or otherwise changes any of the terms of the Guaranty
or this Mortgage, (v) consents to the filing of any map, plat or replat of the
Land, (vi) consents to the granting of any easement on the Land, (vii) makes or
consents to any agreement subordinating the lien hereof, or (viii) enters into
any agreement with the Mortgagor or any partner or stockholder thereof or any
one or more of them changing any term of the Guaranty or the other Loan
Documents or releasing any partner or stockholder of the Mortgagor or any
security or respecting any matter whatsoever, then any such act or omission
shall not release, discharge, modify, change or affect the original liability
under the Guaranty, this Mortgage or otherwise of the Mortgagor or any
subsequent purchaser of the Mortgaged Property or any part thereof, or any
maker, co-signer, endorser, surety or guarantor, nor shall any such act or
omission preclude the Agent from exercising any right, power or privilege herein
granted or intended to be granted upon an Event of Default, nor, except as
otherwise expressly provided in an instrument or instruments executed by the
Agent, shall the lien of this Mortgage be altered thereby. In the event of the
sale or transfer by operation of law or otherwise of all or any part of the
Mortgaged Property, the Agent, without notice to any party is hereby authorized
and empowered to deal with any such vendee or transferee with reference to the
Mortgaged Property or the indebtedness secured hereby, or with reference to any
of the terms or conditions hereof, as fully and to the same extent as it might
deal with the original parties hereto and without in any way releasing or
discharging any of the liabilities or undertakings hereunder.

        Section 3.4    Discontinuance of Proceedings.    Position of Parties
Restored. In case the Agent shall have proceeded to enforce any right or remedy
under this Mortgage by foreclosure, entry or otherwise, and such proceedings
shall have been discontinued or abandoned for any reason, then and in every such
case the Mortgagor and the Agent shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of the Agent shall
continue as if no such proceeding has been taken.

        Section 3.5    Remedies Cumulative.    No right, power or remedy
conferred upon or reserved to the Agent by this Mortgage is intended to be
exclusive of any right, power or remedy, but each and every such right, power
and remedy shall be cumulative and concurrent and shall be in addition to any
other right, power and remedy given hereunder or now or hereafter existing at
law or in equity or by statute. The Agent may exercise any one or more of its
rights and remedies at its option without regard to the adequacy of its
security.

        Section 3.6    Notices.    All notices given under this Mortgage must be
in writing and will be effectively served by personal delivery or by certified
United States mail, postage prepaid, to the Agent and the Mortgagor at the
addresses appearing above. Such addresses may be changed by either party by
written notice to the other party. The service of any notice of default or
notice of sale under this Mortgage will be effective on the date of mailing.

        Section 3.7    Inspection.    

        (a)   The Agent and its respective agents and representatives will have
the right at any reasonable time to enter the Property and inspect all parts
thereof. The Agent will also have the right to examine, copy and audit the
books, records, accounting data and other documents of the Mortgagor relating to
the Mortgaged Property.

38

--------------------------------------------------------------------------------




        (b)   The Agent is under no duty to supervise or inspect the Mortgaged
Property or the operation of the Mortgaged Property or to examine any books and
records. Any inspection or examination by the Agent is for the sole purpose of
protecting the Agent's security and preserving the Agent's rights under this
Mortgage. No default of the Mortgagor will be waived by any inspection by the
Agent.

        Section 3.8    Status and Authority.    (a) The Mortgagor warrants that
(i) it is a limited liability company duly organized and validly existing, in
good standing under the laws of the State of Delaware, (ii) it is duly qualified
to do business and is in good standing in the State of Alabama, (iii) it has the
power, authority and legal right to carry on the business now being conducted by
it and to engage in the transactions contemplated by the Loan Documents and
(iv) the execution and delivery of the Loan Documents by Mortgagor and the
performance and observance of the provisions thereof have been duly authorized
by all necessary action.

        (b)   The Mortgagor agrees that so long as any of its obligations
hereunder or under the Loan Documents remain unsatisfied, it will not dissolve
or liquidate (in whole or in part) its existence and that it will maintain its
existence and will not dissolve or otherwise dispose of all or substantially all
of its assets and will not consolidate with or merge into another corporation or
partnership without the prior written consent of the Agent.

        Section 3.9    Joint and Several Liability.    If the Mortgagor consists
of more than one person or entity, each will be jointly and severally liable to
perform the obligations of the Mortgagor.

        Section 3.10    Successors.    The terms of this Mortgage will bind and
benefit the heirs, legal representatives, successors and assigns of the
Mortgagor and the Agent.

        Section 3.11    Amendments.    This Mortgage may not be modified or
amended except by a written agreement signed by the parties.

        Section 3.12    Applicable Law.    This Mortgage shall be governed by
the laws of the State of Alabama.

        Section 3.13    Counterparts.    This Mortgage may be executed in
counterparts, but all counterparts shall constitute but one and the same
document.

        Section 3.14    Entire Agreement.    This Mortgage and the other Loan
Documents constitute the entire agreement between the parties and supersede all
prior agreements and understandings including, without limitation, any loan
commitment letter from the Agent to the Mortgagor.

        Section 3.15    Severability.    The provisions of this Mortgage are
severable, and the invalidity or unenforceability of any one or more provisions
of this Mortgage will in no way affect any other provision.

        Section 3.16    Interpretation.    The term "Mortgagor" includes both
the original Mortgagor and any subsequent owner or owners of any of the
Mortgaged Property, and the term "Agent" includes the Agent individually and as
agent for the Lenders party to the Credit Agreement, and also any future owner
or holder, including pledgees, assignees and participants, of the Credit
Agreement or any interest therein. Whenever the context requires, all words used
in the singular will be construed to have been used in the plural, and vice
versa, and each gender will include any other gender. The captions of the
paragraphs of this Mortgage are for convenience only and do not define or limit
any terms or provisions.

        Section 3.17    Merger of Estates.    Mortgagor covenants and agrees
that the fee title to the property demised by the Lease and the leasehold estate
under the Lease shall not merge, but shall always remain separate and distinct,
notwithstanding the union of said estates either in Mortgagor or a third party
whether by purchase or otherwise. If Mortgagor acquires the fee title or any
other estate, title or interest in and to the property demised in the Lease, the
lien of this Mortgage shall, without further conveyance, simultaneously attach
to, cover and be a lien upon such acquired estate, title or interest and the
same shall thereupon be and become a part of the Mortgaged Property.

        Section 3.18    Termination.    This Agreement and the assignments and
security interests created or granted by this Agreement shall create a
continuing security interest in the Mortgaged Property and shall terminate upon
Borrower's satisfaction and compliance with the Leverage/Fixed Charge
Requirement (as provided and defined in the Credit Agreement). Upon written
notice from Mortgagor following such satisfaction and compliance by the
Borrower, the Agent shall reassign and deliver to the Mortgagor all Mortgaged
Property and documents then in its custody or possession, and if requested by
the Mortgagor, shall, at the cost and expense of the Mortgagor, execute and
deliver to the Mortgagor for recording or filing in each office in which any
assignment or financing statement relative to the Mortgagor or the agreement
relating thereto or any part of the Mortgaged Property, shall have filed or
recorded, a termination statement or release under applicable law (including, if
relevant, the UCC) releasing the Agent's interest therein, and such other
documents and instruments as the Agent may reasonably request all without
recourse to or warranty whatsoever by the Agent and at the cost and expense of
the Mortgagor.

39

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Mortgagor has caused this Mortgage and Security
Agreement to be executed by its duly authorized officers on the day and year
first above written.

  ENERGY ABSORPTION SYSTEMS (AL) LLC
 
By:
 
ENERGY ABSORPTION SYSTEMS INC.,
as Sole Managing Manager
 
    

--------------------------------------------------------------------------------

  Name:   Daniel P. Gorey   Title:   Vice President and Treasurer
 
THE NORTHERN TRUST COMPANY,
as Agent for the Lenders
 
By:
 
    

--------------------------------------------------------------------------------

  Name:   Ronald Mallicoat   Title:   Senior Vice President

40

--------------------------------------------------------------------------------





STATE OF ILLINOIS   )       :   COUNTY OF COOK   )  

        I, the undersigned, a Notary Public in and for said county in said
state, hereby certify that Ronald Mallicoat, whose name as Senior Vice President
of The Northern Trust Company, a banking association organized and existing
under the laws of the State of Illinois, signed the foregoing instrument and who
is known to me, acknowledged before me on this day that, being informed of the
contents of such instrument, he, as such officer and with full authority,
executed the same voluntarily on the day the same bears date for and as the act
of said corporation.

        GIVEN under my hand and official seal of office, this 30th day of June,
2004.

[ NOTARIAL SEAL ]     

--------------------------------------------------------------------------------

Notary Public
 
My Commission Expires:
 
    

--------------------------------------------------------------------------------


This instrument prepared by:
 
 
 
Edward F. Dobbins, Esq.
Fischel & Kahn
190 South LaSalle Street
Suite 2850
Chicago, Illinois 60603
 
 
 

41

--------------------------------------------------------------------------------



EXHIBIT A

Legal Description

PARCEL A:

        A parcel of real property situated in the Southeast Quarter (SE-1/4) of
the Southeast Quarter (SE-1/4) of Section 32, Township 16 South, Range 4 East,
in St. Clair County, Alabama, and more particularly described as follows:
Commence at the Southeast corner of Section 32, Township 16 South, Range 4 East
and run South 89° 49' 20" West along the South line of said Section 32 for a
distance of 1331.53 feet to the Southwest corner of the Southeast Quarter
(SE-1/4) of the Southeast Quarter (SE-1/4) of said Section 32; thence run North
01° 15' 20" East along the West line of said 1/4-1/4 Section for a distance of
404.52 feet to the point of beginning of the property herein described. From
said point of beginning continue North 01° 15' 20" East along the West line of
said 1/4-1/4 Section for a distance of 870.00 feet to the Northwest corner of
said 1/4-1/4 Section; thence run North 89° 54' 10" East along the North line of
said 1/4-1/4 Section for a distance of 750.00 feet; thence run South 01° 15' 20"
West for a distance of 870.00 feet; thence run South 89° 54' 10" West for a
distance of 750.00 feet to the point of beginning; said parcel of real property
containing 15 acres, more or less.

PARCEL B:

        Commence at the Southeast corner of Section 32, Township 16 South, Range
4 East and run South 89° 49' 20" West along the section line for 1331.53 feet to
the Southwest corner of the Southeast 1/4 of the Southeast 1/4 of said section,
thence North 01° 15' 20" East along the 1/4 1/4 line for 967.20 feet to the
point of beginning. Thence commence North 01° 15' 20" East along the 1/4 1/4
line for 307.32 feet to the Northwest corner of the Southeast 1/4 of the
Southeast 1/4 of said section, thence North 88° 44' 40" West along the 1/4 1/4
line for 250.00 feet to the East right-of-way of a city street, thence South 01°
15' 20" West along said right-of-way for 307.32 feet, thence South 88° 44' 40"
East for 250.00 feet to the point of beginning. The above being in and a part of
the Southwest 1/4 of the Southeast 1/4 of Section 32, Township 16 South, Range 4
East located Pell City, St. Clair County, Alabama. The above contains
1.76 acres.

42

--------------------------------------------------------------------------------



EXHIBIT C

PLEDGE AGREEMENT

Dated as of June 30, 2004

        This Pledge Agreement (as modified from time to time, the "Agreement")
has been executed by QUIXOTE CORPORATION, organized under the laws of the State
of Delaware, on its own behalf as debtor ("Debtor"), with an office at 35 East
Wacker Drive, Chicago, Illinois, in favor of THE NORTHERN TRUST COMPANY, an
Illinois banking corporation, as secured party and as Agent for itself and the
other Lenders party to that Credit Agreement, as defined herein (together with
any successor, assign or subsequent holder, "Secured Party"), with a banking
office at 50 South LaSalle Street, Chicago, Illinois 60675. Various capitalized
terms used in this Agreement have the meanings set forth in the Section of this
Agreement entitled "DEFINITIONS."

        WHEREAS, the Borrower and the Lenders entered into that certain Credit
Agreement, dated as of May 16, 2003, as amended by a First Amendment, dated as
of December 9, 2003 (the "Credit Agreement"), pursuant to which Credit Agreement
the Lenders have made, (i) Revolving Loans to the Borrower evidenced by certain
Revolving Notes, dated as of May 16, 2003, in the maximum aggregate principal
amount of Fifty Million Dollars and 00/100 ($50,000,000), executed by the
Borrower and made payable pro rata to the order of the Lenders (the "Revolving
Notes") and (ii) Term Loans to the Borrower evidenced by certain Term Notes,
dated as of May 16, 2003, in the aggregate principal amount of Twenty Million
Dollars and 00/100 ($20,000,000), executed by the Borrower and made payable pro
rata to the order of the Lenders (the "Term Notes");

        WHEREAS, Borrower is the owner of that certain $5,500,000 Variable/Fixed
Rate Industrial Revenue Bond (Energy Absorption Systems Project) Series 1995
(the "Bond") issued by the Industrial Development Board of the City of Pell City
("Board") for the purposes of financing a portion of the costs of acquiring,
constructing and equipping an expansion and certain improvements to an existing
manufacturing facility (the equipment, personal property and land or which the
facility is located in herein called the "Project");

        WHEREAS, the Secured Party has requested and the Debtor has agreed to
pledge the Bond as collateral for the Borrower's Obligations under the Credit
Agreement.

        In consideration of Secured Party's extension of the financial
accommodations and continuation of existing financial accommodations to Debtor,
pursuant to the terms of the Credit Agreement and other valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Debtor agrees as
follows:

        1.     DEFINITIONS.

        (a)   As used in this Agreement the following terms shall have the
indicated meanings:

        "Collateral"—see Section entitled "PLEDGE."

        "Constituent Documents"—means the articles or certificate of
incorporation, by-laws, partnership agreement, certificates of limited
partnership, limited liability company operating agreement, limited liability
company articles of organization, trust agreement, and all other documents and
instruments pertaining to the formation and ongoing existence of any person or
entity which is not an individual.

        "Credit Agreement" means the Credit Agreement, dated as of May 16, 2003,
among the Debtor, the Secured Party and the Lenders party thereto, as amended by
a First Amendment, dated as of December 9, 2003 and a Second Amendment, dated as
of June 30, 2004.

        "Event of Default"—see Section entitled "EVENTS OF DEFAULT."

        "Guarantor" means any Subsidiary Guarantor, as defined in the Credit
Agreement, any person, or any persons severally, who now or hereafter guarantees
payment or collection of all or any part of the Liabilities or provides any
collateral for the Liabilities.

        "Intermediary"—see Section entitled "PLEDGE."

        "Lender" shall mean the Secured Party for itself and any Lender, a party
to and as defined in the Credit Agreement.

        "Liabilities"—see Section entitled "LIABILITIES."

        "Listed," as to a security, means traded domestically on any national
securities exchange or in the NASDAQ market.

43

--------------------------------------------------------------------------------






        The term "person" includes both individuals and organizations.

        "Prime Rate" means that floating rate of interest per year announced
from time to time by Secured Party called its prime rate, which at any time may
not be the lowest rate charged by Secured Party, computed for the actual number
of days elapsed on the basis of a calendar year of 365 or 366 days. Changes in
the rate of interest resulting from a change in the Prime Rate shall take effect
on the date set forth in each announcement of a change in the Prime Rate.

        "Related Document(s)" means any note, agreement, guaranty, security
agreement or other document or instrument previously, now or hereafter delivered
to Secured Party or any Lender in connection with the Liabilities, the Credit
Agreement, any Subsidiary Guaranty or this Agreement. The term "related
document," if not initial-capitalized, means a document related to another
referenced document.

        "Related Party(ies)" means any Guarantor.

        The term "Secured Party" means the above-indicated Secured Party acting
both for itself and as collateral agent for any Lender (see in particular the
section hereof entitled "Liabilities").

        "Secured Party Affiliate" means Northern Trust Corporation or any direct
or indirect subsidiary of Northern Trust Corporation (other than Secured Party
itself).

        "Unmatured Event of Default" means any event or condition that would
become an Event of Default with notice or the passage of time or both.

        (b)   As used in this Agreement, unless otherwise specified: the term
"including" means "including without limitation"; the term "days" means
"calendar days"; and terms such as "herein," "hereof" and words of similar
import refer to this Agreement as a whole. References herein to partners of a
partnership, joint venturers of a joint venture, or members of a limited
liability company, mean, respectively, persons or entities owning or holding
partnership interests, joint venture interests, or membership interests in such
partnership, joint venture or limited liability company. Terms not defined
herein, shall have the meaning assigned to that term in the Credit Agreement.
Unless otherwise defined herein, all terms (including those not capitalized)
that are defined in the Uniform Commercial Code of Illinois shall have the same
meanings herein as in such Code, as such Code may be amended from time to time.
Unless the context requires otherwise, wherever used herein the singular shall
include the plural and vice versa, and the use of one gender shall also denote
the others. Captions herein are for convenience of reference only and shall not
define or limit any of the terms or provisions hereof; references herein to
sections or provisions without reference to the document in which they are
contained are references to this Agreement.

        2.     PLEDGE.    Debtor hereby assigns, pledges, hypothecates,
delivers, sets over and transfers to Secured Party and grants to Secured Party a
continuing security interest in, for the benefit of Secured Party (as provided
in the Section entitled "Liabilities"), the following, in each case whether
certificated or uncertificated, whether now owned or hereafter acquired,
wherever located (any or all of such, the "Collateral"):

        (a)   The Variable/Fixed Rate Industrial Revenue Bond (Energy Absorption
Systems Project) Series 1995, dated March    , 1995, No. R-1, in the original
principal amount of $5,500,000 issued by the Industrial Development Board of the
City of Pell City, a public corporation and instrumentality under the laws of
the State of Alabama.

        (b)   With respect to any Collateral referred to herein:

        (i)    all stock and bond powers, certificates and instruments; and

        (ii)   all additions, replacements, substitutions, interest, cash and
stock dividends, warrants, options, and other rights and amounts paid, accrued,
received, receivable, or distributed with respect thereto from time to time,

        (c)   With respect to the foregoing, all products and proceeds thereof,
including insurance proceeds and payments under the Securities Investor
Protection Act of 1970, as amended.

        3.     LIABILITIES.

        The Collateral shall secure the payment and performance of all
obligations and liabilities of Debtor:

        (a)   to Secured Party and any Lender howsoever created, evidenced or
arising, whether direct or indirect, absolute or contingent, now due or to
become due, or now existing or hereafter arising, joint, several or joint

44

--------------------------------------------------------------------------------



and several, including obligations under or with respect to future advances and
letters of credit issued by Secured Party or any Lender for the account of or at
the request of Debtor and all reimbursement obligations arising therefrom,
including, without limitation, under the Credit Agreement and the Related
Documents;

        (b)   to Secured Party under or in connection with: (i) any guaranty by
Debtor of any obligations of any other person to Secured Party; and (ii) any
reasonable expenses (including attorneys' fees, legal costs and expenses, and
time charges of attorneys who may be employees of Secured Party, whether in or
out of court, in original or appellate proceedings or in bankruptcy) incurred or
paid by Secured Party in connection with the enforcement or preservation of its
rights hereunder or under any Related Document.

(any or all obligations and liabilities described in the foregoing portion of
this Section, the "Liabilities"). This Agreement shall continue and remain in
effect notwithstanding that at any particular time there may be no Liabilities
outstanding, subject to Section 18.

        4.     REPRESENTATIONS AND WARRANTIES.

        Debtor hereby represents and warrants to Secured Party that:

        (a)   Debtor's exact legal name is as set forth in the heading to this
Agreement. If Debtor is an organization: Debtor's type of organization and
jurisdiction of organization or formation, are as set forth in the preamble to
this Agreement; and Debtor's place of business or, if Debtor has more than one
place of business, Debtor's chief executive office is located at the address set
forth above; and Debtor has never been organized or formed in any jurisdiction
other than the jurisdiction set forth in the preamble to this Agreement. All
Collateral currently is located in one of the fifty states of the United States
of America. Further, except as and if specifically disclosed by Debtor to
Secured Party IN WRITING prior to the execution of this Agreement, during the
five (5) years and six months prior to the date of this Agreement:

        (A)  Debtor has not been known by any legal name different from the one
set forth in the heading of this Agreement nor has Debtor been the subject of
any merger, consolidation, or other corporate or organizational reorganization.

        (B)  Debtor's place of business or, if Debtor has more than one place of
business, Debtor's chief executive office has been at Debtor's address set forth
above, except that prior to                        , 2004 Debtor's chief
executive office was located at One East Wacker Drive, Chicago, Illinois.

        (b)   Debtor and any Guarantor are validly existing and in good standing
under the laws of their state of organization or formation, and are duly
qualified, in good standing and authorized to do business in each jurisdiction
where failure to do so might have a material adverse impact on the assets,
condition or prospects of Debtor. The execution, delivery and performance of
this Agreement and all Related Documents are within Debtor's powers and have
been authorized by all necessary action required by law and Debtor's Constituent
Documents.

        (c)   The execution, delivery and performance of this Agreement and all
Related Documents have received any and all necessary governmental approval, and
do not and will not contravene or conflict with any provision of law, any
Constituent Document or any agreement affecting Debtor or its property.

        (d)   There has been no material adverse change in the business,
condition, properties, assets, operations or prospects of Debtor or any Related
Party since the date of the latest financial statements provided by or on behalf
of Debtor or any Related Party to Secured Party.

        (e)   No financing statement, mortgage, notice of judgment, or any
similar instrument (unless filed on behalf of Secured Party) covering any of the
Collateral is on file in any public office.

        (f)    Debtor is the lawful owner of and has rights in or power to
transfer all Collateral, free and clear of all liens, pledges, charges,
mortgages, and claims other than any in favor of Secured Party, except liens for
current taxes not delinquent.

        (g)   Debtor has filed or caused to be filed all federal, state, and
local tax returns that are required to be filed, and has paid or has caused to
be paid all of its taxes, including any taxes shown on such returns or on any
assessment received by it, to the extent that such taxes have become due.

        (h)   Except for federal and state securities laws generally applicable
to the sale, transfer or redemption of securities, sale, transfer and redemption
of the Collateral by Secured Party: (A) are not prohibited or regulated by any
federal or state law or regulation or any agreement binding upon Debtor,
including any

45

--------------------------------------------------------------------------------






Constituent Document; and (B) require no registration or filing with, or consent
or approval of, any governmental body, regulatory authority or securities
exchange.

        (i)    Debtor is not an executive officer, director or other "affiliate"
(as contemplated by Rules 144 and 145 of the Federal Securities and Exchange
Commission) of any issuer of any Collateral.

        (j)    The Collateral is duly and validly authorized and issued,
non-assessable, fully paid and paid for, and outstanding.

        (k)   (A) The execution, delivery and performance of this Agreement and
all Related Documents are in Debtor's best interest in its current and future
business operations and will materially benefit Debtor; and (B) Debtor has
received adequate, fair and valuable consideration, and at least reasonably
equivalent value, to enter into and perform this Agreement and all Related
Documents.

        (l)    The request or application for any Liabilities by Debtor shall be
a representation and warranty by Debtor as of the date of such request or
application that: (i) no Event of Default or Unmatured Event of Default has
occurred and is continuing as of such date; and (ii) Debtor's representations
and warranties herein and in any Related Document are true and correct as of
such date as though made on such date.

        5.     DEPOSITORIES; SUB-AGENTS AND NOMINEES.

        (a)   Without limiting any other provision hereof, Secured Party may at
its option from time to time transfer, or cause any Intermediary to transfer,
the Collateral into a "pledge position" at any depository now or hereafter
holding the Collateral, and do or cause to be done, execute (or cause to be
executed) such other documents, and take (or cause to be taken) such other
actions as Secured Party may deem necessary or appropriate in connection
therewith.

        (b)   Secured Party shall have the right to appoint one or more
sub-agents for the purpose of retaining physical possession of any certificates
or instruments representing or evidencing the Collateral, which may be held (in
the discretion of Secured Party) in the name of Secured Party or any nominee or
nominees of Secured Party or a sub-agent appointed by Secured Party. In
addition, Secured Party shall at all times have the right to exchange
certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations for any purpose
consistent with its performance of this Agreement.

        (c)   For the better perfection of Secured Party's rights in and to the
Collateral and to facilitate implementation of such rights, Debtor shall, upon
written request of Secured Party, cause all the certificates, notes, documents
and other instruments evidencing, representing or otherwise comprising the
Collateral to be registered or otherwise put into the name of Secured Party or a
nominee or nominees of Secured Party.

        (d)   Debtor hereby consents and agrees that the issuers of, or any
depository, registrar, transfer agent or similar party for any of, the
Collateral shall be entitled to accept the provisions hereof as conclusive
evidence of the right of Secured Party to effect any transfer pursuant hereto,
notwithstanding any notice or direction to the contrary heretofore or hereafter
given by Debtor or any other person to any such issuer or any such depository,
registrar, transfer agent or similar party.

        6.     VOTING & MISCELLANEOUS RIGHTS.    Unless an Event of Default has
occurred and is continuing, Debtor may exercise any and all rights (including
voting rights) with respect to the Collateral, subject to the terms of this
Agreement. If an Event of Default has occurred and is continuing, Secured Party
(and only Secured Party) may exercise any and all such rights.

        7.     GENERAL COVENANTS.    Debtor agrees that so long as this
Agreement remains in effect, it will:

        (a)   NOTIFY SECURED PARTY IN WRITING AT LEAST SIXTY (60) DAYS IN
ADVANCE OF:

        (i)    ANY CHANGE WHATSOEVER IN THE NAME OF DEBTOR;

        (ii)   THE STATE OR JURISDICTION IN WHICH DEBTOR IS ORGANIZED OR FORMED
OR, IF DEBTOR IS AN INDIVIDUAL, IN WHICH DEBTOR'S PRINCIPAL RESIDENCE IS
LOCATED;

        (iii)  ANY NEW NAMES UNDER WHICH DEBTOR INTENDS TO DO BUSINESS; OR

        (iv)  ANY NEW ADDRESSES AT OR FROM WHICH DEBTOR INTENDS TO DO BUSINESS
OR TO KEEP COLLATERAL OF ANY KIND.

Debtor shall in any event keep all Collateral within one or more states of the
United States of America.

46

--------------------------------------------------------------------------------



        (b)   Promptly deliver any cash, securities or other property received
with respect to the Collateral, whether as proceeds of the disposition thereof,
dividends with respect thereto, or otherwise, to be held by Secured Party as
Collateral. NOTWITHSTANDING THE FOREGOING, UNLESS AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, DEBTOR MAY CONTINUE TO RECEIVE AND RETAIN INTEREST
AND REGULAR CASH DIVIDENDS ON THE COLLATERAL.

        (c)   Defend the Collateral against the claims and demands of all
persons other than Secured Party and promptly pay all taxes, assessments, and
charges upon the Collateral. Debtor agrees not to sign, file, or authenticate,
or authorize or permit the signing, filing or authentication of, any financing
statements or other documents creating or perfecting a lien upon or security
interest in any of the Collateral except in favor of Secured Party, or otherwise
create, suffer, or permit to exist any liens or security interests upon any
Collateral other than in favor of Secured Party, except tax liens, provided that
such liens are removed before related taxes become delinquent.

        (d)   Sign, file, authenticate, and authorize the signing, filing and
authenticating of, such financing statements and other documents (and pay the
cost of filing and recording the same in all public offices deemed necessary by
Secured Party), and do such other acts, as Secured Party may request to
establish and maintain a valid and perfected security interest in the Collateral
free and clear of all other liens and claims, except tax liens, provided that
such liens are removed before related taxes become delinquent.

        (e)   Keep at its address for notices set forth above its records
concerning the Collateral, which records shall be of such character as will
enable Secured Party to determine at any time the status of the Collateral; and
permit Secured Party from time to time to inspect, audit, and make copies of,
and extracts from, all records and all other papers in the possession or control
of Debtor pertaining to the Collateral.

        (f)    Subject to the terms of the Credit Agreement, provide to Secured
Party from time to time such financial statements of and other information
concerning the Collateral, Debtor, and any Related Party as Secured Party shall
reasonably request.

        (g)   Except if and to the extent specifically permitted by this
Agreement, not sell, transfer, lease, grant a license or option or similar right
with respect to, or otherwise dispose of, or agree to dispose of, any
Collateral.

        8.     EVENTS OF DEFAULT.    The occurrence or continuance of any of the
following shall constitute an "Event of Default":

        (a)   (i) failure to pay, when and as due, any principal payable
hereunder or in connection with any of the Liabilities in each case after giving
effect to any applicable notice, grace or cure period; (ii) failure to pay, when
and as due, any interest or other amounts payable hereunder or in connection
with any of the Liabilities in each case after giving effect to any applicable
notice; or (iii) failure to comply with or perform any agreement or covenant of
Debtor contained herein; or

        (b)   any default, event of default, or similar event shall occur or
continue under the Credit Agreement or any Related Document, and shall continue
beyond any applicable notice, grace or cure period set forth in such Related
Document; or

        (c)   the Debtor or any Related Party shall fail to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) with respect to any Indebtedness (as defined in the Credit
Agreement) beyond any period of grace provided with respect thereto, which
individually or together with other such Indebtedness as to which any such
failure exists has an aggregate outstanding principal amount in excess of
$2,000,000; or any breach, default or event of default shall occur, or any other
condition shall exist under any instrument, agreement or indenture pertaining to
any such Indebtedness having such aggregate outstanding principal amount, beyond
any period of grace, if any, provided with respect thereto, if the effect
thereof is to cause an acceleration, mandatory redemption, a requirement that
the Debtor offer to purchase such Indebtedness or other required repurchase of
such Indebtedness; or

        (d)   any representation, warranty, schedule, certificate, financial
statement, report, notice, or other writing furnished by or on behalf of Debtor
or any Related Party to Secured Party is false or misleading in any material
respect on the date as of which the facts therein set forth are stated or
certified, in each case as amended by the information provided in any request or
notice delivered by Debtor to Secured Party pursuant to Section 7.1 of the
Credit Agreement; or

47

--------------------------------------------------------------------------------






        (e)   this Agreement or any Related Document, including any guaranty of
or pledge of collateral security for the Liabilities, shall be repudiated or
shall become unenforceable or incapable of performance in accord with its terms;
or

        (f)    Debtor or any Related Party shall fail to maintain their
existence in good standing in their state of organization or formation or shall
fail to be duly qualified, in good standing and authorized to do business in
each jurisdiction where failure to do so might have a material adverse impact on
the assets, condition or prospects of Debtor or any Related Party; or

        (g)   Debtor or any Related Party shall dissolve, liquidate, merge,
consolidate, or cease to be in existence for any reason, or there shall be any
change in any Constituent Document of Debtor from that in force on the date
hereof which may have a material adverse impact on the ability of Debtor to
repay the Liabilities; or

        (h)   any person or entity presently not in control of a Debtor or
Related Party which is not a natural person shall obtain control directly or
indirectly of such a Debtor or Related Party, whether by purchase or gift of
stock or assets, by contract, or otherwise; or

        (i)    Debtor shall grant or any person (other than Secured Party) shall
obtain a security interest in any of the Collateral, or shall file any financing
statement purportedly covering any Collateral; Debtor or any other person shall
perfect (or attempt to perfect) such a security interest; a court shall
determine that Secured Party does not have a first-priority security interest in
any of the Collateral or in any other assets constituting security for the
Liabilities, enforceable in accord with this Agreement (as to the Collateral) or
the related collateral documents (as to such other assets); or any notice of a
federal tax lien against Debtor or any Related Party shall be filed with any
public recorder; or

        (j)    (without limiting any other provision of this Agreement or any
Related Document) there shall be any material loss or depreciation in the value
of any of the Collateral for any reason, or Secured Party shall otherwise
reasonably deem itself insecure with respect to the Collateral; or, unless
expressly permitted by this Agreement or the Related Documents, all or any part
of any of the Collateral or any direct, indirect, legal, equitable or beneficial
interest therein is assigned, transferred or sold without Secured Party's prior
written consent;

        (k)   An involuntary case shall be commenced against the Debtor or any
Related Party and the petition shall not be dismissed, stayed, bonded or
discharged within sixty (60) days after commencement of the case; or a court
having jurisdiction in the premises shall enter a decree or order for relief in
respect of the Debtor or any Related Party, under any applicable bankruptcy,
insolvency or other similar law now or hereinafter in effect; or any other
similar relief shall be granted under any applicable federal, state, local or
foreign law; or

        (l)    A decree or order of a court having jurisdiction in the premises
for the appointment of a receiver, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over the Debtor or any Related Party or
over all or a substantial part of the property of the Debtor or any Related
Party shall be entered; or an interim receiver, trustee or other custodian of
the Debtor or any Related Party or of all or a substantial part of the property
of the Debtor or any Related Party shall be appointed or a warrant of
attachment, execution or similar process against any substantial part of the
property of the Debtor or any Related Party, shall be issued and any such event
shall not be stayed, dismissed, bonded or discharged within sixty (60) days
after entry, appointment or issuance; or

        (m)  Debtor or any Related Party shall (i) commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, (ii) consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, (iii) consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property, (iv) make any assignment for the benefit of creditors or
(v) take any corporate action to authorize any of the foregoing.

        9.     DEFAULT REMEDIES.

        (a)   Notwithstanding any provision of any document or instrument
evidencing or relating to any Liability: (i) upon the occurrence and during the
continuance of any Event of Default specified in subsections (a)-(j) of the
Section entitled "EVENTS OF DEFAULT," Secured Party at its option may declare
the Liabilities immediately due and payable without notice or demand of any
kind; and (ii) upon the occurrence of any Event of Default specified in
subsections (k)-(m) of the Section entitled "EVENTS OF DEFAULT," the Liabilities
shall be immediately and automatically due and payable without action of any
kind on the part of Secured Party. Upon the

48

--------------------------------------------------------------------------------




occurrence and during the continuance of any Event of Default, Secured Party may
exercise any rights and remedies under this Agreement, any Related Document or
other document or instrument (including any Related Document evidencing
Liabilities or pertaining to Collateral), and at law or in equity.

        (b)   If any Event of Default shall have occurred and be continuing,
then, in addition to having the right to exercise any rights and remedies of a
secured party upon default under the Uniform Commercial Code in effect in
Illinois and any State in which any Collateral is located, Secured Party may, in
its sole discretion:

        (i)    without being required to give any prior notice to Debtor apply
the cash (if any) then held by it hereunder toward the Liabilities in such order
as Secured Party shall determine in its sole discretion; and

        (ii)   if there shall be no such cash or the cash so applied shall be
insufficient to pay all obligations in full, sell the Collateral, or any part
thereof, at any public or private sale, for cash, upon credit or for future
delivery, as Secured Party shall deem appropriate, provided, however, that
Debtor shall be credited with proceeds thereof only when the proceeds are
actually received in cash by Secured Party, and such sale shall be deemed
commercially reasonable. Secured Party shall be authorized at any such sale (to
the extent it deems it advisable to do so, in its sole discretion) to restrict
the prospective bidders or purchasers to persons who will represent and agree
that they are purchasing the Collateral then being sold for their own account
for investment and not with a view to the distribution or resale thereof, and
upon consummation of any such sale Secured Party shall have the right to assign,
transfer and deliver to the purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of Debtor. Debtor hereby waives (to the extent
permitted by law) all rights of redemption, stay and/or appraisal which it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Secured Party has no obligation to marshal
Collateral or to clean up or otherwise prepare Collateral for sale, and may
specifically disclaim any warranties as to the Collateral, including those of
title, merchantability, and fitness for a particular purpose. Secured Party may
comply with any applicable local, state or federal law requirements in
connection with a disposition of Collateral, and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of
Collateral. Debtor grants to Secured Party the right to enter into or on any
premises where Collateral may be located for the purposes of exercising any
remedies upon the occurrence of an Event of Default. Secured Party shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral if it takes such action for that purpose as Debtor requests in
writing, but failure to do so shall not be deemed a failure to exercise ordinary
care; no failure of Secured Party to preserve or protect any right with respect
to Collateral against prior parties, or to do any act with respect to
preservation of Collateral not so requested by Debtor, shall be deemed of itself
a failure to exercise reasonable care in the custody or preservation of
Collateral. To the extent that notice of sale shall be required to be given by
law, Secured Party shall give Debtor at least ten days' written notice of any
such public sale or the date after which any such private sale or sales will be
held. Secured Party shall not be obligated to make any sale of Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of
Collateral may have been given. Secured Party may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by Secured Party until the sale price is paid by the purchaser
thereof, but Secured Party shall not incur any liability in case any such
purchaser shall fail to take up and pay for the Collateral so sold; in the case
of any such failure, such Collateral may be sold again upon like notice. As an
alternative to exercising the power of sale herein conferred upon it, Secured
Party may proceed by a suit at law or in equity to foreclose this Agreement and
to sell the Collateral, or any portion thereof, pursuant to a judgment or decree
of a court of competent jurisdiction. Except as and if otherwise required by
law, any proceeds of the Collateral sold or disposed of pursuant hereto shall be
applied toward the Liabilities in such order as Secured Party shall determine in
its sole discretion. Any balance remaining shall be returned to Debtor.

        (c)   Secured Party may, by written notice to Debtor, at any time and
from time to time, waive any Event of Default or Unmatured Event of Default,
which shall be for such period and subject to such conditions as shall be
specified in any such notice. In the case of any such waiver, Secured Party and
Debtor shall be restored to their former position and rights hereunder, and any
Event of Default or Unmatured Event of Default so waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to or impair any
subsequent or other Event of Default or Unmatured Event of Default. No failure
to exercise, and no delay in exercising, on the part of Secured Party of any
right, power or privilege hereunder shall preclude any other or further exercise
thereof or

49

--------------------------------------------------------------------------------



the exercise of any other right, power or privilege. The rights and remedies of
Secured Party herein provided are cumulative and not exclusive of any rights or
remedies provided by law.

        (d)   As to any Liabilities owed to any Lender, Secured Party shall act
as collateral agent for such Lender and shall take or refrain from taking
action, and shall distribute proceeds of Collateral and other amounts recovered
hereunder or under any Related Document, between such Lender and Secured Party
as they shall from time to time agree. Except as and if required by law Debtor
shall have no obligation or right whatsoever to inquire into any agreements or
arrangements between Secured Party and any Lender as to Secured Party's acting
as collateral agent for any Lender.

        10.   RIGHTS OF SECURED PARTY.    Without limiting any other rights
Secured Party has under the law, Secured Party may, from time to time, at its
option (but shall have no duty to):

        (a)   perform any agreement of Debtor hereunder that Debtor shall have
failed to perform;

        (b)   take any other action which Secured Party deems necessary or
desirable for the preservation of the Collateral or Secured Party's interest
therein and the carrying out of this Agreement, including: (i) any action to
collect or realize upon the Collateral; (ii) the discharge of taxes, liens,
security interests or other encumbrances at any time levied or placed on the
Collateral; (iii) the discharge or keeping current of any obligation of Debtor
having effect on the Collateral; (iv) receiving, endorsing and collecting all
checks and other orders for the payment of money made payable to Debtor
representing any dividend, interest payment or other distribution payable or
distributable in respect of the Collateral or any part thereof, and giving full
discharge for the same; and (v) causing any person or entity having possession
of any Collateral to acknowledge that such person or entity holds such
Collateral for the benefit of Secured Party; and

        (c)   sign, file, authenticate, and authorize the signing, filing and
authentication of, such financing statements and other documents respecting any
right of Secured Party in the Collateral, in any and all jurisdictions as
Secured Party shall determine in its discretion.

Debtor hereby appoints Secured Party as Debtor's attorney in fact, which
appointment is and shall be deemed to be irrevocable and coupled with an
interest, for purposes of performing acts and signing and delivering any
agreement, document, or instrument, on behalf of Debtor in accordance with this
Section. Debtor will reimburse Secured Party for all reasonable expenses so
incurred by Secured Party within 10 business days of receipt of a written
request for reimbursement. Amounts unpaid by Debtor after such 10 business day
period shall bear interest thereon at a rate per year equal to two percent (2%)
in addition to the Prime Rate until paid.

        11.   WAIVER OF DEFENSES.    Debtor irrevocably waives presentment,
protest, notice of intent to accelerate, demand, notice of dishonor or default,
notice of acceptance of this Agreement, notice of any loans made, extensions
granted or other action taken in reliance hereon, and all other demands and
notices of any kind in connection with this Agreement or the Liabilities.

        12.   SECURED PARTY MAY ALSO BE INTERMEDIARY OR TRUSTEE.    Debtor
hereby irrevocably waives, releases and forever relinquishes any claim or right
of any nature whatsoever based upon the fact that Intermediary or a trustee of
any Debtor or Guarantor which is a trust is or may be Secured Party itself or a
Secured Party Affiliate, and hereby irrevocably consents to any such
circumstance. The rights and powers of Secured Party shall not in any way be
restricted by reason of any such present or future circumstance.

        13.   FURTHER ASSURANCES.    Debtor agrees to do (or cause to be done)
such further acts and things, and to execute and deliver (or cause to be
executed and delivered) such additional conveyances, assignments, agreements,
and instruments, as Secured Party may at any time request in connection with the
administration or enforcement of this Agreement or related to the Collateral or
any part thereof or in order better to assure and confirm unto Secured Party its
rights, powers and remedies hereunder.

        14.   INVESTMENT DECISIONS.    Debtor agrees that, except for a duty of
good faith, Secured Party shall have no duty to Debtor with regard to decisions
which Secured Party may make with regard to purchasing, holding or selling
Collateral while the same shall be under Secured Party's control.

        15.   NOTICES.    All notices, requests and demands to or upon the
respective parties hereto shall be deemed to have been given or made five
business days after a record has been deposited in the mail, postage prepaid, or
one business day after a record has been deposited with a recognized overnight
courier, charges prepaid or to be billed to the sender, or on the day of
delivery if delivered manually with receipt acknowledged, in each case addressed
or delivered if to Secured Party to its banking office indicated above
(Attention: Banking) and if to

50

--------------------------------------------------------------------------------




Debtor to its address set forth above, or to such other address as may be
hereafter designated in writing by the respective parties hereto by a notice in
accord with this Section.

        16.   MISCELLANEOUS.    This Agreement, the Related Documents, and any
document or instrument executed in connection herewith or therewith, unless in
each case otherwise specifically provided therein: (i) shall be governed by and
construed in accordance with the internal law of the State of Illinois, except
to the extent if any that the Uniform Commercial Code of the State of Illinois
provides for the application of the law of a different State; and (ii) shall be
deemed to have been executed in the State of Illinois. This Agreement shall bind
Debtor, its(his)(her) heirs, trustees (including successor and replacement
trustees), executors, personal representatives, successors and assigns, as well
as all persons and entities who become bound as a debtor to this Agreement, and
shall inure to the benefit of Secured Party, its successors and assigns, except
that neither Debtor nor any person or entity who or which becomes bound as a
debtor hereto may transfer or assign any rights or obligations hereunder without
the prior written consent of Secured Party. Debtor agrees to pay upon written
demand all reasonable expenses (including attorneys' fees, legal costs and
expenses, and time charges of attorneys who may be employees of Secured Party,
in each case whether in or out of court, in original or appellate proceedings or
in bankruptcy) incurred or paid by Secured Party or any holder hereof in
connection with the enforcement or preservation of its rights hereunder, under
any Related Document, or under any document or instrument executed in connection
herewith or therewith. If there shall be more than one person or entity
constituting Debtor, each of them shall be primarily, jointly and severally
liable for all obligations hereunder. This Agreement may be executed in two or
more counterparts, and (if there is more than one party) by each party on
separate counterparts, each of which shall be deemed an original but which
together shall constitute one and the same instrument.

        17.   WAIVER OF JURY TRIAL, ETC.    DEBTOR AND (BY ITS ACCEPTANCE HEREOF
AS PROVIDED BELOW) SECURED PARTY HEREBY IRREVOCABLY AGREE THAT ALL SUITS,
ACTIONS OR OTHER PROCEEDINGS WITH RESPECT TO, ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY RELATED DOCUMENT SHALL BE SUBJECT TO LITIGATION IN
COURTS HAVING SITES WITHIN OR JURISDICTION OVER THE STATE OF ILLINOIS AND THE
COUNTY IN SUCH STATE WHERE THE ABOVE-INDICATED OFFICE OF SECURED PARTY IS
LOCATED. DEBTOR AND (BY ITS ACCEPTANCE HEREOF AS PROVIDED BELOW) SECURED PARTY
HEREBY CONSENT AND SUBMIT TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL
COURT LOCATED IN OR HAVING JURISDICTION OVER SUCH COUNTY AND STATE, AND HEREBY
IRREVOCABLY WAIVE ANY RIGHT THEY OR ANY OF THEM MAY HAVE TO REQUEST OR DEMAND
TRIAL BY JURY, TO TRANSFER OR CHANGE THE VENUE OF ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ACCORDANCE WITH THIS SECTION, OR TO CLAIM THAT ANY SUCH
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NO PARTY HERETO MAY SEEK
OR RECOVER PUNITIVE OR CONSEQUENTIAL DAMAGES IN ANY PROCEEDING BROUGHT UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY RELATED DOCUMENT.

        18.    Termination.    This Agreement and the assignments, pledges and
security interests created or granted by this Agreement shall create a
continuing security interest in the Collateral and shall terminate upon Debtor's
satisfaction and compliance with the Leverage/Fixed Charge Requirement (as
provided and defined in the Credit Agreement). Upon written notice from Debtor
following such satisfaction and compliance, the Secured Party shall reassign and
deliver to the Debtor all Collateral and documents then in custody or
possession, and if requested by the Debtor, shall, at the cost and expense of
the Debtor, execute and deliver to the Debtor for recording or filing in each
office in which any assignment or financing statement relative to the Debtor or
the agreement relating thereto or any part of the Collateral, shall have been
filed or recorded, a termination statement or release under applicable law
(including, if relevant, the UCC) releasing the Secured Party's interest
therein, and such other documents and instruments as the Debtor may reasonably
request all without recourse to or warranty whatsoever by the Secured Party and
at the cost and expense of the Debtor.

51

--------------------------------------------------------------------------------



        IN WITNESS HEREOF, the parties hereto have executed this Pledge
Agreement as of the date first above written.

QUIXOTE CORPORATION  
By:
 
    

--------------------------------------------------------------------------------


  Name:   Daniel P. Gorey   Title:   Vice President, Chief Financial Officer &
Treasurer  
ACCEPTED:
 
THE NORTHERN TRUST COMPANY,
for itself and as Agent on behalf of Lenders
 
By:
 
    

--------------------------------------------------------------------------------


  Name:   Ron Mallicoat   Title:   Senior Vice President  

52

--------------------------------------------------------------------------------



EXHIBIT A TO
PLEDGE AGREEMENT EXECUTED BY QUIXOTE CORPORATION ("Debtor")
IN FAVOR OF THE NORTHERN TRUST COMPANY ("Secured Party")

THIS EXHIBIT A CONSISTS OF 1 PAGE

LISTING OF PLEDGED SECURITIES

        The $5,500,000 Variable/Fixed Rate Industrial Revenue Bond (Energy
Absorption Systems Project) Series 1995, dated March    , 1995, No. R-1, issued
by The Industrial Development Board of the City of Pell City.

53

--------------------------------------------------------------------------------



EXHIBIT D

COLLATERAL ASSIGNMENT OF
RIGHTS UNDER PARENT GUARANTY

        THIS COLLATERAL ASSIGNMENT OF RIGHTS UNDER PARENT GUARANTY, dated as of
June 30, 2004, is made by QUIXOTE CORPORATION, a Delaware corporation, with its
chief executive office at 35 East Wacker Drive, Chicago, Illinois 60601
("Assignor"), in favor of THE NORTHERN TRUST COMPANY, as Agent for the Lenders
as defined herein, having an office at 50 South LaSalle Street, Chicago,
Illinois 60675 ("Assignee") (this Collateral Assignment is herein called the
"Assignment").

RECITALS:

        A.    The Assignor and the Lenders entered into that certain Credit
Agreement, dated as of May 16, 2003, as amended by a First Amendment, dated as
of December 9, 2003 (the "Credit Agreement"), pursuant to which Credit Agreement
the Lenders have made, (i) Revolving Loans to the Assignor evidenced by certain
Revolving Notes, dated as of May 16, 2003, in the maximum aggregate principal
amount of Fifty Million Dollars and 00/100 ($50,000,000), executed by the
Assignor and made payable pro rata to the order of the Lenders and (ii) Term
Loans to the Assignor evidenced by certain Term Notes, dated as of May 16, 2003,
in the aggregate principal amount of Twenty Million Dollars and 00/100
($20,000,000), executed by the Assignor and made payable pro rata to the order
of the Lenders.

        B.    In connection with the Credit Agreement, the Subsidiary
Guarantors, as defined in the Credit Agreement, executed and delivered to the
Assignee, as a condition to the Credit Agreement, that certain Subsidiary
Guaranty, dated as of May 16, 2003, in favor of the Administrative Agent for the
ratable benefit of the Lenders (the "Subsidiary Guaranty").

        C.    Assignor is the owner of that certain $5,500,000 Variable/Fixed
Rate Industrial Revenue Bond (Energy Absorption Systems Project) Series 1995
(the "Bond") issued by the Industrial Development Board of the City of Pell City
("Board") for the purposes of financing a portion of the costs of acquiring,
constructing and equipping an expansion and certain improvements to an existing
manufacturing facility (the equipment, personal property and land or which the
facility is located in Alabama, herein called the "Project").

        D.    Energy Absorption Systems (AL) LLC ("Energy Absorption LLC"), a
Guarantor and Subsidiary of Borrower is a party to that Assignment and
Assumption of Lease Agreement, dated December 31, 2002, between Energy
Absorption Systems, Inc. and Energy Absorption LLC (the "Assignment") and
pursuant to the terms of that Assignment, Energy Absorption LLC thereby became a
party to and lessee under that certain Supplemental Lease Agreement, dated
March 1, 1995 between the Board and Energy Absorption Systems Inc. (the
"Lease").

        WHEREAS, pursuant to the terms of the Guaranty Agreement, dated as of
March 1, 1995 (the "Parent Guaranty"), Assignor has guaranteed in favor of the
Trustee, for the benefit of the Bondholder, all of the Obligations of Energy
Absorption LLC under the Lease.

        NOW, THEREFORE, in consideration of the premises set forth herein and
for other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, Assignor agrees as follows:

        1.    Assignment.    To secure Assignor's Liabilities under and as
defined in the Credit Agreement, and any other obligations of Assignor under
this Assignment (collectively, the "Liabilities"), Assignor hereby assigns to
Assignee, and grants to Assignee a security interest in all of the following
property whether now existing or hereafter acquired: (i) any and all of
Assignor's rights under the Parent Guaranty, including, without limitation, its
subrogation rights under Section 3.7 of such Parent Guaranty, (ii) any
collateral now in existence or hereafter granted to Assignor to secure the
present or future obligations of Energy Absorption LLC to Assignor under the
Parent Guaranty, including without limitation, any other documents, instruments
and agreements entered into by and between Assignor and Energy Absorption LLC
insofar as they relate to the transactions contemplated by the Parent Guaranty
(the "Other Agreements") and (iii) any proceeds of any of the foregoing
(collectively referred to as the "Collateral"). Assignor grants to Assignee
exclusive and full power and authority, from and during the period when a
Default (as defined in the Credit Agreement) has occurred and is continuing, to
act in Assignor's name, place and stead under the Parent Guaranty and with
respect to the Collateral, and to perform all acts, and exercise all rights and
remedies, which Assignor could perform and exercise thereunder, and hereby
irrevocably appoints Assignee as Assignor's true and lawful attorney, with full
power of substitution, for the sole use and benefit of Assignee,

54

--------------------------------------------------------------------------------



to perform such acts and exercise such rights and remedies. All rights and
remedies referred to above shall be cumulative and non-exclusive.

        2.    Representations and Warranties.    Assignor hereby represents and
warrants to Assignee that:

        (a)   The Parent Guaranty has been delivered to Assignee and is in full
force and effect;

        (b)   Assignor has not received notice of, and is not otherwise aware
of, any default under the Parent Guaranty or a default under the Lease and Other
Agreements;

        (c)   Except as provided pursuant to this Assignment, Assignor has not
assigned or pledged the Parent Guaranty or the Other Agreements or any interest
therein;

        (d)   The Parent Guaranty and the Other Agreements are enforceable in
accordance with their terms and all applicable laws.

        3.    Duties.    Assignor agrees that it will not assign or pledge any
interest in the Parent Guaranty or agree to any amendment or modification to the
Parent Guaranty without the prior written consent of Assignee. Assignor hereby
covenants and agrees to promptly send to Assignee copies of all notices and
communications which it receives with respect to the Parent Guaranty. Assignor
further agrees to promptly perform its obligations under the Parent Guaranty. In
the event Assignor fails to pay or perform any obligation arising under the
Parent Guaranty, Assignee may, but need not, pay or perform such obligations at
the expense and for the account of Assignor and all reasonable funds expended
for such purposes shall be secured hereby and Assignor shall reimburse Assignee
therefor within 10 business days of written demand for reimbursement. Amounts
unpaid by Assignor after such 10 business day period shall bear interest thereon
at a rate per year equal to two percent (2%) in addition to the Prime Rate (as
defined in the Credit Agreement) until paid.

        4.    Notices.    All notices under this Assignment shall be in writing
and shall be delivered pursuant to the terms of the Agreement. Any requirement
of the applicable Uniform Commercial Code for reasonable notification shall be
met by the giving of such notice at least five (5) days prior to the event for
which such notification is required.

        5.    Disclaimer.    This Assignment constitutes an assignment of the
rights of Assignor with respect to the Parent Guaranty only and not an
assignment or delegation of any duties or obligations of Assignor with respect
thereto and by its acceptance hereof Assignee does not undertake to perform or
discharge and shall not be responsible or liable for the performance or
discharge of any such duties or responsibilities. Assignor does hereby agree to
indemnify and hold Assignee harmless from and against any and all liabilities,
costs, damages and expenses incurred by Assignee in connection with this
Assignment unless such liability, cost, damage or expense results from the gross
negligence or willful misconduct of Assignee.

        6.    Remedies.    Assignee shall have all the rights and remedies of a
secured party under the applicable Uniform Commercial Code in addition to any
other rights or remedies it may have hereunder or under the Agreement. Without
limiting Assignee's rights and remedies, Assignor hereby irrevocably authorizes
and empowers Assignee, at any time, in Assignor's name or in Assignee's name, to
demand, collect, receive, setoff against, sue for and give acquittance for any
and all monies and claims for monies hereby assigned and to exercise any and all
rights and privileges and receive all benefits accorded the Parent Guaranty and
to execute and endorse the Parent Guaranty or other required instruments or to
take any action deemed necessary or appropriate to protect Assignee's rights
hereunder. All rights and remedies referred to herein shall be cumulative and
non-exclusive.

        7.    Binding Effect.    The satisfaction or discharge of any part of
the Liabilities shall not in any way satisfy or discharge this Assignment, but
this Assignment shall remain in full force and effect until the date upon which
the Liabilities are paid and satisfied in full subject to Section 14 below. This
Assignment shall be binding upon Assignor and its successors and assigns and
shall inure to the benefit of Assignee and its successors and assigns.

        8.    Severability.    All provisions hereof are severable and the
invalidity or unenforceability of any of such provisions shall in no manner
affect or impair the validity and enforceability of the remaining provisions
hereof.

        9.    Headings.    The headings of these paragraphs and subdivisions of
this Assignment are for convenience only, are not considered a part hereof, and
shall not limit, expand or otherwise affect any of the terms hereof.

55

--------------------------------------------------------------------------------






        10.    GOVERNING LAW.    THIS ASSIGNMENT SHALL BE CONSTRUED AND
DETERMINED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS.

        11.    VENUE.    ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR
RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS AGREEMENT OR THE COLLATERAL
SHALL BE LITIGATED IN COURTS HAVING SITUS WITHIN THE CITY OF CHICAGO, STATE OF
ILLINOIS. THE ASSIGNOR HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY
LOCAL, STATE OR FEDERAL COURTS LOCATED WITHIN SAID CITY AND STATE.

        12.    Survival of Representations.    All of the representations and
warranties of Assignor contained in this Assignment shall survive the execution
and delivery of this Assignment and shall be remade on the date of each
borrowing by Assignor from Assignee.

        13.    Waiver of Acceptance.    Assignor hereby waives acceptance of
this Assignment by Assignee.

        14.    Termination.    This Assignment and the assignments, pledges and
security interests created or granted by this Assignment shall create a
continuing security interest in the Collateral and shall terminate upon
Assignor's satisfaction and compliance with the Leverage/Fixed Charge
Requirement (as provided and defined in the Credit Agreement). Upon written
notice from Assignor following such satisfaction and compliance, the Assignee
shall reassign and deliver to the Assignor all Collateral and documents then in
its custody or possession, and if requested by the Assignor, shall, at the cost
and expense of the Assignor, execute and deliver to the Assignor for recording
or filing in each office in which any assignment or financing statement relative
to the Assignor or the agreement relating thereto or any part of the Collateral,
shall have been filed or recorded, a termination statement or release under
applicable law (including, if relevant, the UCC) releasing the Assignee's
interest therein, and such other documents and instruments as the Assignor may
reasonably request all without recourse to or warranty whatsoever by the
Assignee and at the cost and expense of the Assignor.

56

--------------------------------------------------------------------------------



        IN WITNESS HEREOF, Assignor has executed this Collateral Assignment as
of the date first written above.

  QUIXOTE CORPORATION
 
By:
 
    

--------------------------------------------------------------------------------

  Name:       

--------------------------------------------------------------------------------

  Title:       

--------------------------------------------------------------------------------

57

--------------------------------------------------------------------------------



SECURITY AGREEMENT

Dated as of June 30, 2004

        This Security Agreement (as modified from time to time, the "Agreement")
has been executed by QUIXOTE CORPORATION, a Delaware corporation (herein the
"Borrower") QUIXOTE TRANSPORTATION SAFETY, INC., a Delaware corporation
("Quixote Transportation") TRANSAFE CORPORATION, a Delaware corporation
("Transafe"), ENERGY ABSORPTION SYSTEMS, INC., a Delaware corporation ("Energy
Absorption Inc."), ENERGY ABSORPTION SYSTEMS (AL) LLC, a Delaware limited
liability company ("Energy Absorption LLC"), SURFACE SYSTEMS, INC., a Missouri
corporation ("Surface Systems"), NU-METRICS, INC., a Pennsylvania corporation
("Nu-Metrics"), HIGHWAY INFORMATION SYSTEMS, INC., a Delaware corporation
("Highway Information"), U. S. TRAFFIC CORPORATION, a Delaware corporation
("U.S. Traffic") (formerly known as Green Light Acquisition Corporation), PEEK
TRAFFIC CORPORATION, a Delaware corporation, ("Peek Traffic") (formerly known as
Vision Acquisition Corporation) as Guarantors, on their own behalf, Borrower and
each Guarantor as debtor (collectively, the "Debtor"), in favor of THE NORTHERN
TRUST COMPANY, an Illinois banking corporation, for itself and as Administrative
Agent for the Lenders, as defined herein, and as secured party for itself and
the Lenders (together with any successor, assign or subsequent holder, "Secured
Party"), with a banking office at 50 South LaSalle Street, Chicago, Illinois
60675. If more than one person or entity executes this Agreement, the term
"Debtor" refers to each of them individually and some or all of them
collectively, and their obligations hereunder shall be joint and several. The
term "Secured Party" means the above-indicated Secured Party acting as
collateral agent for itself and the Lenders. Various capitalized terms used in
this Agreement have the meanings set forth in the Section of this Agreement
entitled "DEFINITIONS."

        WHEREAS, the Borrower, the Lenders, as hereinafter defined in the Credit
Agreement, The Northern Trust Company, as Administrative Agent for itself and
the benefit of the Lenders (the "Agent"), and LaSalle Bank National Association,
as Co-Agent, have entered into a Credit Agreement, dated as of May 16, 2003, as
amended by a First Amendment, dated as of December 9, 2003 (as amended,
modified, restated and/or supplemented from time to time, the "Credit
Agreement"), providing for the making of Loans to, and the issuance of, and
participation in, Letters of Credit for the account of, the Borrower, all as
contemplated therein (the Lenders, from time to time, party thereto each Issuing
Lender, the Agent, the Co-Agent, each other agent, herein collectively called
the "Lenders").

        WHEREAS, Quixote Transportation, Transafe Nu-Metrics, Surface Systems,
Energy Absorption Inc., Energy Absorption LLC, Highway Information, U.S.
Traffic, and Peek Traffic, each as a Subsidiary Guarantor, executed and
delivered, in favor of the Agent for the benefit of the Lenders, a Subsidiary
Guaranty, dated as of May 16, 2003 (as amended, modified, restated and/or
supplemented from time to time, this "Guaranty").

        WHEREAS, the Agent, on behalf of the Lenders, has requested and each
Debtor has agreed to grant a security interest and lien in and against the
Collateral, as defined herein.

        In consideration of Secured Party's extension and continuation of
existing financial accommodations to the Borrower, whose obligations to Secured
Party are being supported by a Subsidiary Guaranty of each Guarantor, and other
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, each Debtor agrees as follows:

        1.    DEFINITIONS.    

        (a)   As used in this Agreement the following terms shall have the
indicated meanings:

        "Collateral"—see Section entitled "SECURITY INTEREST."

        "Constituent Documents"—means the articles or certificate of
incorporation, by-laws, partnership agreement, certificates of limited
partnership, limited liability company operating agreement, limited liability
company articles of organization, trust agreement, and all other documents and
instruments pertaining to the formation and ongoing existence of any person or
entity which is not an individual.

        "Credit Agreement" means the Credit Agreement, as defined in the First
WHEREAS Clause.

        "Event of Default"—see Section entitled "EVENTS OF DEFAULT."

        "Guarantor" means the Guarantors defined in the Recitals clause, or any
persons severally, who now or hereafter guarantees payment or collection of all
or any part of the Liabilities or provides any collateral for the Liabilities.

        "Guaranty" means the Subsidiary Guaranty, as defined in the Second
WHEREAS Clause.

--------------------------------------------------------------------------------






        "Liabilities"—see Section entitled "LIABILITIES."

        The term "person" includes both individuals and organizations.

        "Prime Rate" means that floating rate of interest per year announced
from time to time by Secured Party called its prime rate, which at any time may
not be the lowest rate charged by Agent, computed for the actual number of days
elapsed on the basis of a calendar year of 365 or 366 days. Changes in the rate
of interest resulting from a change in the Prime Rate shall take effect on the
date set forth in each announcement of a change in the Prime Rate.

        "Related Document(s)" means the any note, agreement, guaranty or other
document or instrument previously, now or hereafter delivered to Agent or the
Lenders in connection with the Liabilities, the Credit Agreement, Guaranty or
this Agreement. The term "related document," if not initial-capitalized, means a
document related to another referenced document.

        "Related Party(ies)" means Borrower, any Guarantor, and, in addition, as
to any Debtor, to the extent applicable, any general or limited partner,
controlling shareholder, joint venturer, member or manager, of Debtor.

        "Subsidiary" means any corporation, partnership, limited liability
company, joint venture, trust, or other legal entity of which Debtor owns
directly or indirectly 50% or more of the outstanding voting stock or interest,
or of which Debtor has effective control, by contract or otherwise.

        "Unmatured Event of Default" means any event or condition that would
become an Event of Default with notice or the passage of time or both.

        (b)   As used in this Agreement, unless otherwise specified: the term
"including" means "including without limitation;" the term "days" means
"calendar days"; and terms such as "herein," "hereof" and words of similar
import refer to this Agreement as a whole. References herein to partners of a
partnership, joint venturers of a joint venture, or members of a limited
liability company, mean, respectively, persons or entities owning or holding
partnership interests, joint venture interests, or membership interests in such
partnership, joint venture or limited liability company. Unless otherwise
defined herein, all terms (including those not capitalized) that are defined in
the Uniform Commercial Code of Illinois shall have the same meanings herein as
in such Code, as such Code may be amended from time to time. Unless the context
requires otherwise, wherever used herein the singular shall include the plural
and vice versa, and the use of one gender shall also denote the others. Captions
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof; references herein to sections or provisions
without reference to the document in which they are contained are references to
this Agreement.

        2.    SECURITY INTEREST.    Each Debtor hereby grants to Secured Party,
for the benefit of Secured Party (as provided in the Section entitled
"Liabilities"), a continuing security interest in all of Debtor's right, title
and interest in the following property or types of property now owned by Debtor
or hereafter created or acquired by Debtor, wherever located (any or all of
such, the "Collateral"):

        (a)   All Accounts and all Goods whose sale, lease or other disposition
by the Borrower has given rise to Accounts and have been returned to, or
repossessed or stopped in transit by, the Borrower, or rejected or refused by an
Account Debtor;

        (b)   All Inventory, including, without limitation, raw materials,
work-in-process and finished goods;

        (c)   All goods, equipment, vehicles, leasehold improvements, and
fixtures, together with accessions thereto, replacement parts therefor and
commingled goods (the "Equipment" or the "Goods");

        (d)   All Software and computer programs;

        (e)   All Chattel Paper, Electronic Chattel Paper, Documents, Letter of
Credit Rights, all proceeds of letters of credit, Health care insurance
Receivables, Supporting Obligations, notes secured by real estate, Commercial
Tort Claims [NOTE: Commercial Tort Claims to be properly attached must be
specifically described.] and General Intangibles, including Payment Intangibles;

        (f)    All money, Instruments, Deposit Accounts, certificates of
deposit, deposits, Investment Property, Securities, Financial Assets and other
property now or at any time hereafter in the possession or under the control of
Secured Party or its bailee;

2

--------------------------------------------------------------------------------






        (g)   All books and records, including customer lists, credit files,
computer programs, printouts, and other materials and records, pertaining to any
of the foregoing;

        (h)   All Documents of title evidencing or issued with respect to, and
Supporting Obligations pertaining to, any of the foregoing; and

        (i)    All proceeds, products, replacements and increases of, additions
and accessions to, and substitutions for, the property described in the
foregoing part of this Section, and rights in and claims to or benefits under
contracts of insurance covering any of the property described in the foregoing
part of this Section.

        3.    LIABILITIES.    

        The Collateral shall secure the payment and performance of all
obligations and liabilities of each Debtor and Borrower:

        (a)   to Secured Party howsoever created, evidenced or arising, whether
direct or indirect, absolute or contingent, now due or to become due, or now
existing or hereafter arising, joint, several or joint and several, including
obligations under or with respect to future advances and letters of credit
issued by Secured Party for the account of or at the request of any Debtor or
Borrower and all reimbursement obligations arising therefrom, including, without
limitation, any obligation arising out of or in connection with, in the case of
Borrower, the Credit Agreement and, in the case of each Guarantor, the Guaranty;

        (b)   to Secured Party under or in connection with: (i) Related
Documents; (ii) any other guaranty by a Debtor of any reasonable obligations of
a Debtor or any other person to Secured Party; and (iii) any reasonable expenses
(including attorneys' fees, legal costs and expenses, and time charges of
attorneys who may be employees of Secured Party, in each case whether in or out
of court, in original or appellate proceedings or in bankruptcy) incurred or
paid by Secured Party in connection with the enforcement or preservation of its
rights hereunder or under any Related Document (any or all obligations and
liabilities described in the foregoing portion of this Section, the
"Liabilities"). This Agreement shall continue and remain in effect
notwithstanding that at any particular time there may be no Liabilities
outstanding subject to Section 17.

        4.    REPRESENTATIONS AND WARRANTIES.    

        Each Debtor hereby represents and warrants to Secured Party that:

        (a)   Debtor's exact legal name is as set forth in the heading to this
Agreement. Debtor's type of organization and jurisdiction of organization or
formation are as set forth in the preamble to this Agreement; and Debtor's place
of business or, if Debtor has more than one place of business, Debtor's chief
executive office is located at the address set forth in Exhibit B attached
hereto; and Debtor has never been organized or formed in any jurisdiction other
than the jurisdiction set forth in the preamble to this Agreement. Except as set
forth in Exhibit C, all Collateral is located in one of the fifty states of the
United States of America. Further, except as and if specifically disclosed by
Debtor to Secured Party IN WRITING prior to the execution of this Agreement,
during the five (5) years and six months prior to the date of this Agreement:

        (i)    Debtor has not been known by any legal name different from the
one set forth in the heading of this Agreement nor has Debtor been the subject
of any merger, consolidation, or other corporate or organizational
reorganization, except U.S. Traffic was previously known as Green Light
Acquisition Corporation and Peek Traffic was previously known as Vision
Acquisition Corporation.

        (ii)   Debtor's chief executive office has been at Debtor's address set
forth on Exhibit B attached hereto, except that prior
to                        , 2004, Borrower's address was One East Wacker Drive,
Chicago, Illinois.

        (iii)  Collateral has been located only at each Debtor's address set
forth above.

        (b)   Each Debtor and any Subsidiary are validly existing and in good
standing under the laws of their state of organization or formation, and are
duly qualified, in good standing and authorized to do business in each
jurisdiction where failure to do so might have a material adverse impact on the
assets, condition or prospects of such Debtor. The execution, delivery and
performance of this Agreement and all Related Documents are within each Debtor's
powers and have been authorized by all necessary action required by law and
Debtor's Constituent Documents.

3

--------------------------------------------------------------------------------



        (c)   The execution, delivery and performance of this Agreement and all
Related Documents have received any and all necessary governmental approval, and
do not and will not contravene or conflict with any provision of law, any
Constituent Document or any agreement affecting such Debtor or its property.

        (d)   There has been no material adverse change in the business,
condition, properties, assets, operations or prospects of Debtor, Borrower or
any Related Party since the date of the latest financial statements provided by
or on behalf of Debtor, Borrower or any Related Party to Secured Party.

        (e)   No financing statement, mortgage, notice of judgment, or any
similar instrument (unless filed on behalf of Secured Party) covering any of the
Collateral is on file in any public office.

        (f)    Debtor is the lawful owner of and has rights in or power to
transfer all Collateral, free and clear of all liens, pledges, charges,
mortgages, and claims other than any in favor of Secured Party, except liens for
current taxes not delinquent.

        (g)   Debtor has filed or caused to be filed all federal, state, and
local tax returns that are required to be filed, and has paid or has caused to
be paid all of its taxes, including any taxes shown on such returns or on any
assessment received by it, to the extent that such taxes have become due.

        (h)   All Goods are of good and merchantable quality and free from any
defects that would affect their market value, except for ordinary wear and tear.

        (i)    None of the Collateral has been sold or pledged to any other
person or entity.

        (j)    (i) the execution, delivery and performance of this Agreement and
all Related Documents are in Debtor's best interest in its current and future
business operations and will materially benefit Debtor; and (ii) Debtor has
received adequate, fair and valuable consideration, and at least reasonably
equivalent value, to enter into and perform this Agreement and all Related
Documents.

        5.    COVENANTS OF DEBTOR.    Each Debtor agrees that so long as this
Agreement remains in effect, it will:

        (a)   NOTIFY SECURED PARTY IN WRITING AT LEAST SIXTY (60) DAYS IN
ADVANCE OF:

        (i)    ANY CHANGE WHATSOEVER IN THE NAME OF DEBTOR;

        (ii)   ANY CHANGE WHATSOEVER IN THE STATE OR JURISDICTION IN WHICH
DEBTOR IS ORGANIZED OR FORMED;

        (iii)  ANY NEW NAMES UNDER WHICH DEBTOR INTENDS TO DO BUSINESS; OR

        (iv)  ANY NEW ADDRESSES AT OR FROM WHICH DEBTOR INTENDS TO DO BUSINESS
OR TO KEEP COLLATERAL OF ANY KIND.

        Debtor shall in any event keep all Collateral within one or more states
of the United States of America.

        (b)   Provide and maintain insurance with respect to the Collateral, the
operation of Debtor's business, and certain members, managers, partners, joint
venturers, employees, or officers of Debtor as required by Agent from time to
time. All such insurance shall be in such amounts and against such risks as
shall be satisfactory in all respects to Agent, with Agent named as additional
insured and loss payee. Debtor has the risk of loss as to all Collateral.

        (c)   Defend the Collateral against the claims and demands of all
persons other than Secured Party and promptly pay all taxes, assessments, and
charges upon the Collateral. Debtor agrees not to sign, file, or authenticate,
or authorize or permit the signing, filing or authentication of, any financing
statements or other documents creating or perfecting a lien upon or security
interest in any of the Collateral except in favor of Secured Party, or otherwise
create, suffer, or permit to exist any liens or security interests upon any
Collateral other than in favor of Secured Party, except tax liens, provided that
such liens are removed before related taxes become delinquent, and except that
Debtor, subject to Section 7.3(c)(iv) of the Loan Agreement may grant purchase
money security interests in specific items of Collateral acquired after the date
hereof, provided it notifies the Secured Party of such purchase money security
interests.

        (d)   Sign, file, authenticate, and authorize the signing, filing and
authenticating of, such financing statements and other documents (and pay the
cost of filing and recording the same in all public offices deemed necessary by
Agent), and do such other acts, as Secured Party may request to establish and
maintain

4

--------------------------------------------------------------------------------






a valid and perfected security interest in the Collateral free and clear of all
other liens and claims, except tax liens, provided that such liens are removed
before related taxes become delinquent. If and to the extent that Collateral is
in the possession of a third party, Debtor agrees to notify Agent and upon Agent
's request to join with Secured Party in notifying the third party of Secured
Party's security interest and obtaining either an acknowledgment in form
satisfactory to Secured Party from the third party that it is holding the
Collateral for the benefit of Secured Party or a control agreement with respect
to such Collateral.

        (e)   Deliver to Secured Party any certificates or other documents of
title representing or issued with respect to any of the Collateral, with Secured
Party's security interest and lien endorsed thereon, and record such
certificates or documents with all appropriate regulatory agencies.

        (f)    Furnish to Secured Party, immediately upon the request of Secured
Party, any evidence of ownership of the Collateral, including bills of sale,
paid invoices, certificates of title, or applications for title.

        (g)   Keep at its address for notices hereunder its records concerning
the Collateral, which records shall be of such character as will enable Agent to
determine at any time the status of the Collateral; and permit Secured Party
from time to time to inspect the Collateral and to inspect, audit, and make
copies of, and extracts from, all records and papers in the possession or
control of Debtor pertaining to the Collateral.

        (h)   Ensure that all Goods are of good and merchantable quality,
ordinary wear and tear excepted.

        (i)    Provide to Agent from time to time such financial statements of
and other information concerning the Collateral, Debtor, Borrower, and any
Related Party as Secured Party shall reasonably request.

        (j)    Immediately notify Secured Party of any material loss or
depreciation in the value of the Collateral.

        (k)   Not sell, lease, transfer, contract to sell, grant a license or
option or similar right with respect to, or otherwise dispose of, any
Collateral, or remove any Collateral from Debtor's place of business or one of
the locations within the fifty United States of America where Debtor has
indicated to Secured Party such Collateral will be located, except for: (i) the
sale of Equipment to be replaced as a result of obsolescence or other reasons
consistent with Debtor's usual business practices; and (ii) the movement of
Collateral from one business location within the fifty United States of America
to another consistent with Debtor's usual business practices.

        (l)    Not cause or permit any Collateral to be attached to real estate
in a manner which might cause such Collateral to become a part thereof or
otherwise be classified as a fixture unless Debtor has first obtained a written
agreement in form and substance acceptable to Secured Party and executed by each
of the owner, landlord, encumbrancer and every other person then having a
beneficial or legal interest in such real property by which such owner,
landlord, encumbrancer or other party acknowledges Secured Party's lien in, and
consents to Secured Party's removal of, such Collateral.

        (m)  If any Collateral is or becomes a promissory note or other
instrument, promptly notify Agent thereof and take such action as Secured Party
may request, including providing related information, certificates and
documents, and promptly delivering to Agent the sole original document or, if
applicable, certificate, and all counterpart originals, evidencing such
Collateral following its execution and/or delivery to Debtor, with whatever
endorsements of Debtor that Agent may require.

        (n)   If any Collateral is subject to title registration laws for which
a lien may be reflected on a title document, promptly notify Agent thereof and
take such action as Agent may request, including providing related information,
certificates and documents and facilitating, or otherwise cooperating with Agent
in facilitating, the registration and titling of such Collateral in such a
manner as is required under applicable law to perfect Secured Party's security
interest in such Collateral.

        6.    WARRANTY-FUTURE.    The request or application by Borrower or
Debtor for any Liability secured hereby shall be a representation and warranty
by Debtor as of the date of such request or application that: (a) no Event of
Default or Unmatured Event of Default under this Agreement has occurred or is
continuing as of such date; and (b) Debtor's representations and warranties
herein are true and correct as of such date as though made on such date, in each
case as amended by the information provided in any report or notice delivered by
the Borrower to the Secured Party pursuant to Section 7.1 of the Credit
Agreement, except that any representation and warranty referencing financial
statements of Debtor or Borrower shall be deemed to refer to the then most
recent financial statements furnished to Secured Party.

5

--------------------------------------------------------------------------------






        7.    EVENTS OF DEFAULT.    The occurrence or continuance of any of the
following shall constitute an "Event of Default":

        (a)   (i) failure to pay, when and as due, any principal payable
hereunder or in connection with any of the Liabilities; (ii) failure to pay,
when and as due, any interest or other amounts payable hereunder or in
connection with any of the Liabilities; or (iii) failure to comply with or
perform any agreement or covenant of Debtor contained herein, in each case in
clauses (i), (ii) and (iii) above after giving effect to any applicable notice,
grace or cure period; or

        (b)   any default, event of default, or similar event shall occur or
continue under the Credit Agreement, the Guaranty or any Related Document, and
shall continue beyond any applicable notice, grace or cure period set forth in
the Credit Agreement, the Guaranty or such Related Document; or

        (c)   the Debtor or any Related Party shall fail to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) with respect to any Indebtedness (as defined in the Credit
Agreement) beyond any period of grace provided with respect thereto, which
individually or together with other such Indebtedness as to which any such
failure exists has an aggregate outstanding principal amount in excess of
$2,000,000; or any breach, default or event of default shall occur, or any other
condition shall exist under any instrument, agreement or indenture pertaining to
any such Indebtedness having such aggregate outstanding principal amount, beyond
any period of grace, if any, provided with respect thereto, if the effect
thereof is to cause an acceleration, mandatory redemption, a requirement that
the Debtor offer to purchase such Indebtedness or other required repurchase of
such Indebtedness; or

        (d)   any representation, warranty, schedule, certificate, financial
statement, report, notice, or other writing furnished by or on behalf of Debtor,
Borrower or any Related Party to Secured Party is false or misleading in any
material respect on the date as of which the facts therein set forth are stated
or certified, in each case as amended by the information provided in any report
or notice delivered by the Borrower to the Secured Party pursuant to Section 7.1
of the Credit Agreement; or

        (e)   this Agreement, the Credit Agreement, the Guaranty or any Related
Document, including any guaranty of or pledge of collateral security for the
Liabilities, shall be repudiated or shall become unenforceable or incapable of
performance in accord with its terms; or

        (f)    Debtor, Borrower or any Related Party (in each case if not a
natural person) shall fail to maintain their existence in good standing in their
state of organization or formation or shall fail to be duly qualified, in good
standing and authorized to do business in each jurisdiction where failure to do
so might have a material adverse impact on the assets, condition or prospects of
Debtor, Borrower or any Related Party; or

        (g)   Borrower, Debtor, or any Related Party shall dissolve, liquidate,
merge, consolidate, or cease to be in existence for any reason, or any general
partner or joint venturer of Debtor or Borrower shall withdraw or notify any
partner or joint venturer of Borrower or Debtor of its intention to withdraw as
a partner or joint venturer (or to become a limited partner) of Borrower or
Debtor; or any general or limited partner or joint venturer of Debtor or
Borrower shall fail to make any contribution required by the partnership or
joint venture agreement of Debtor or Borrower as and when due under such
agreement; or there shall be any change in any Constituent Document of Debtor or
Borrower from that in force on the date hereof which may have a material adverse
impact on the ability of Debtor or Borrower to repay the Liabilities; or

        (h)   any person or entity presently not in control of a Debtor,
Borrower, or Related Party which is not a natural person shall obtain control
directly or indirectly of such a Debtor, Borrower or Related Party, whether by
purchase or gift of stock or assets, by contract, or otherwise; or

        (i)    Debtor shall grant or any person (other than Secured Party) shall
obtain a security interest in any of the Collateral or shall file any financing
statement purportedly covering any Collateral; Debtor or any other person shall
perfect (or attempt to perfect) such a security interest; a court shall
determine that Secured Party does not have a first-priority security interest in
any of the Collateral or in any other assets constituting security for the
Liabilities, enforceable in accordance with this Agreement (as to the
Collateral) or the related collateral documents (as to such other assets); or
any notice of a federal tax lien against Borrower, Debtor or any Related Party
shall be filed with any public recorder; or

        (j)    (without limiting any other provision of this Agreement or any
Related Document) there shall be any material loss or depreciation in the value
of any of the Collateral for any reason, or Agent shall otherwise

6

--------------------------------------------------------------------------------






reasonably deem itself insecure with respect to the Collateral; or, unless
expressly permitted by this Agreement or the Related Documents, all or any part
of any of the Collateral or any direct, indirect, legal, equitable or beneficial
interest therein is assigned, transferred or sold without Secured Party's prior
written consent; or

        (k)   An involuntary case shall be commenced against the Debtor or any
Related Party and the petition shall not be dismissed, stayed, bonded or
discharged within sixty (60) days after commencement of the case; or a court
having jurisdiction in the premises shall enter a decree or order for relief in
respect of the Debtor or any Related Party, under any applicable bankruptcy,
insolvency or other similar law now or hereinafter in effect; or any other
similar relief shall be granted under any applicable federal, state, local or
foreign law; or

        (l)    A decree or order of a court having jurisdiction in the premises
for the appointment of a receiver, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over the Debtor or any Related Party or
over all or a substantial part of the property of the Debtor or any Related
Party shall be entered; or an interim receiver, trustee or other custodian of
the Debtor or any Related Party or of all or a substantial part of the property
of the Debtor or any Related Party shall be appointed or a warrant of
attachment, execution or similar process against any substantial part of the
property of the Debtor or any Related Party, shall be issued and any such event
shall not be stayed, dismissed, bonded or discharged within sixty (60) days
after entry, appointment or issuance; or

        (m)  Debtor or any Related Party shall (i) commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, (ii) consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, (iii) consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property, (iv) make any assignment for the benefit of creditors or
(v) take any corporate action to authorize any of the foregoing.

        8.    DEFAULT REMEDIES.    

        (a)   Notwithstanding any provision of any document or instrument
evidencing or relating to any Liability: (i) upon the occurrence and during the
continuance of any Event of Default specified in subsections (a)-(j) of the
Section entitled "EVENTS OF DEFAULT," Secured Party at its option may declare
the Liabilities immediately due and payable without notice or demand of any
kind; and (ii) upon the occurrence of any Event of Default specified in
subsections (k)-(m) of the Section entitled "EVENTS OF DEFAULT," the Liabilities
shall be immediately and automatically due and payable without action of any
kind on the part of Secured Party. Upon the occurrence and during the
continuance of any Event of Default, Secured Party may exercise any rights and
remedies under this Agreement, any related document or instrument (including any
Related Document evidencing Liabilities or pertaining to Collateral), and at law
or in equity.

        (b)   If any Event of Default shall have occurred and be continuing,
then, in addition to having the right to exercise any rights and remedies of a
secured party upon default under the Uniform Commercial Code in effect in
Illinois and any State in which any Collateral is located, Agent may, in its
sole discretion, exercise any rights or powers set forth in this Agreement.
Secured Party may require Debtor to assemble the Collateral and deliver it to a
place designated by Agent. Agent has no obligation to marshal Collateral or to
clean up or otherwise prepare Collateral for sale, and may specifically disclaim
any warranties as to the Collateral, including those of title, merchantability,
and fitness for a particular purpose. Agent may comply with any applicable
local, state or federal law requirements in connection with a disposition of
Collateral, and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of Collateral. Debtor grants to Agent the
right to enter into or on any premises where Collateral may be located for the
purposes of exercising any remedies upon the occurrence of an Event of Default.
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of Collateral if it takes such action for that purpose as Debtor
requests in writing, but failure to do so shall not be deemed a failure to
exercise ordinary care. No failure of Agent to preserve or protect any right
with respect to Collateral against prior parties, or to do any act with respect
to preservation of Collateral not so requested by Debtor, shall be deemed of
itself a failure to exercise reasonable care in the custody or preservation of
Collateral. Without limiting any other provision hereof, Debtor shall pay all
related expenses, including attorneys' fees and reasonable time charges of
attorneys who may be employees of Agent. If any notification of intended
disposition of any of the Collateral is required by law, such notification, if
mailed, shall be deemed reasonably and properly given if mailed at least ten
days before such disposition, postage prepaid, addressed to Debtor at the
address of Debtor shown below. Agent shall, in addition to and not in limitation
of all rights of offset under applicable

7

--------------------------------------------------------------------------------






law, have the right to appropriate and apply all of the Collateral in its
possession to payment of the Liabilities. Agent may proceed to sell, lease or
otherwise dispose of the Collateral at public or private sale for cash or
credit, and may itself make a credit bid; provided, however, that Debtor shall
be credited with proceeds thereof only when the proceeds are actually received
in cash by Agent, and such shall be deemed commercially reasonable. Except as
and if otherwise required by law, any proceeds of the Collateral sold or
disposed of pursuant hereto shall be applied toward the Liabilities in such
order as Agent shall determine in its sole discretion. Any balance remaining
shall be returned to Debtor.

        (c)   Agent may, by written notice to Debtor, at any time and from time
to time, waive any Event of Default or Unmatured Event of Default, which shall
be for such period and subject to such conditions as shall be specified in any
such notice. In the case of any such waiver, Agent and Debtor shall be restored
to their former position and rights hereunder, and any Event of Default or
Unmatured Event of Default so waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to or impair any subsequent or other
Event of Default or Unmatured Event of Default. No failure to exercise, and no
delay in exercising, on the part of Agent of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies of Agent herein
provided are cumulative and not exclusive of any rights or remedies provided by
law.

        (d)   As to any Liabilities owed to any Lender, Agent shall act as
collateral agent for such Lender and shall take or refrain from taking action,
and shall distribute proceeds of Collateral and other amounts recovered
hereunder or under any Related Document, between such Agent as they shall from
time to time agree. Except as and if required by law Debtor shall have no
obligation or right whatsoever to inquire into any agreements or arrangements
between Agent and any Agent's acting as collateral agent for any Lender.

        9.    STANDARDS FOR EXERCISING REMEDIES.    To the extent that the
Uniform Commercial Code or other applicable law impose duties on Secured Party
to exercise remedies in a commercially reasonable manner, Debtor acknowledges
and agrees that it is not commercially unreasonable for Secured Party: (a) to
fail to incur expenses reasonably deemed significant by Secured Party to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition; (b) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of; (c) to fail to exercise collection remedies against
account debtors and other persons obligated on the Collateral or to remove liens
or encumbrances on or any adverse claims against Collateral; (d) to exercise
collection remedies against account debtors and other persons obligated on the
Collateral directly or through the use of collection agencies and other
collection specialists; (e) to advertise dispositions of Collateral through
publications or media of general circulation; (f) to contact other persons,
whether or not in the same business as Debtor, for expressions of interest in
acquiring all or any portion of the Collateral; (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral; (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or to match buyers and sellers of assets; (i) to dispose
of assets at wholesale, rather than in retail markets; (j) to disclaim all
disposition warranties; (k) to purchase insurance or credit enhancements to
insure Secured Party against risks of loss, collection or disposition of
Collateral; or (l) to the extent deemed appropriate and desirable by Secured
Party, to obtain the services of brokers, investment bankers, consultants and
other professionals to assist Secured Party in the collection or disposition of
Collateral. Debtor acknowledges and agrees that the purpose of this Section is
to provide a non-exhaustive list of the conduct by Secured Party that would not
be deemed commercially unreasonable in Secured Party's exercise of remedies in
respect of the Collateral. Without limitation upon the foregoing, nothing in
this Section shall be construed to grant any rights to Debtor or to impose any
duties on Secured Party that would not be granted or imposed by applicable law
in the absence of this Section.

        10.    RIGHTS OF SECURED PARTY.    Without limiting any other rights
Secured Party has under the law, Secured Party may, from time to time, at its
option (but shall have no duty to):

        (a)   perform any agreement of Debtor hereunder that Debtor shall have
failed to perform;

        (b)   take any other action which Agent deems necessary or desirable for
the preservation of the Collateral or Agent's interest therein and the carrying
out of this Agreement, including: (i) any action to collect or realize upon the
Collateral; (ii) the discharge of taxes, liens, security interests or other
encumbrances at any time levied or placed on the Collateral; (iii) the discharge
or keeping current of any

8

--------------------------------------------------------------------------------






obligation of Debtor having effect on the Collateral; (iv) receiving, endorsing
and collecting all checks and other orders for the payment of money made payable
to Debtor representing any dividend, interest payment or other distribution
payable or distributable in respect of the Collateral or any part thereof, and
to give full discharge for the same; and (v) causing any person or entity having
possession of any Collateral to acknowledge that such person or entity holds
such Collateral for the benefit of Secured Party; and

        (c)   sign, file, authenticate, and authorize the signing, filing and
authentication of, such financing statements and other documents respecting any
right of Agent in the Collateral, in any and all jurisdictions as Secured Party
shall determine in its discretion.

Debtor hereby appoints Agent as Debtor's attorney in fact, which appointment is
and shall be deemed to be irrevocable and coupled with an interest, for purposes
of performing acts and signing and delivering any agreement, document, or
instrument, on behalf of Debtor in accordance with this Section. Debtor will
reimburse Agent for all reasonable expenses so incurred by Agent within 10
business days of receipt of a written request for reimbursement. Amounts unpaid
by Debtor after such 10 business day period shall bear interest at a rate per
year equal to two percent (2%) in addition to the Prime Rate until paid.

        11.    INSURANCE.    

        (a)   Agent 's rights under this Section are in addition to any under
other provisions of this Agreement.

        (b)   Unless Debtor provides Agent with evidence of any insurance
coverage required by this Agreement or any Related Document, Agent may purchase
insurance at Debtor's expense to protect Secured Party's interest in the
Collateral. This insurance may, but need not, protect the Debtor's interests.
The coverage that Agent may purchase may not pay any claim that Debtor makes or
any claim that is made against Debtor in connection with the Collateral. Debtor
may later cancel any insurance purchased by Agent, but only after providing
Secured Party with evidence that Debtor has obtained insurance as required by
this Agreement. If Agent purchases insurance for the Collateral, Debtor will be
responsible for the costs of that insurance, including interest and any other
charges Agent may impose in connection with the placement of the insurance,
until the effective date of the cancellation or expiration of the insurance. The
costs of the insurance may be added to Debtor's total outstanding balance or
obligation. The costs of insurance may be more than the cost of insurance Debtor
may be able to obtain on Debtor's own.

        12.    FURTHER ASSURANCES.    Debtor agrees to do (or cause to be done)
such further acts and things, and to execute and deliver (or cause to be
executed and delivered) such additional conveyances, assignments, agreements,
and instruments, as Agent may at any time request in connection with the
administration or enforcement of this Agreement or related to the Collateral or
any part thereof or in order better to assure and confirm unto Agent its rights,
powers and remedies hereunder.

        13.    OBLIGATIONS UNCONDITIONAL; WAIVER OF DEFENSES.    Debtor
irrevocably agrees that no fact or circumstance whatsoever which might at law or
in equity constitute a discharge or release of, or defense to the obligations
of, a guarantor or surety shall limit or affect any obligations of Debtor under
this Agreement or any document or instrument executed in connection herewith.
Without limiting the generality of the foregoing:

        (a)   Agent may at any time and from time to time, without notice to
Debtor, take any or all of the following actions without affecting or impairing
the liability of Debtor on this Agreement:

        (i)    renew or extend time of payment of the Liabilities;

        (ii)   accept, substitute, release or surrender any security for the
Liabilities; and

        (iii)  release any person primarily or secondarily liable on the
Liabilities (including Borrower, any indorser, any Guarantor and any other
Related Party).

        (b)   No delay in enforcing payment of the Liabilities, nor any
amendment, waiver, change, or modification of any terms of any Related Document,
shall release Debtor from any obligation hereunder. The obligations of Debtor
under this Agreement are and shall be primary, continuing, unconditional and
absolute (notwithstanding that at any time or from time to time all of the
Liabilities may have been paid in full), irrespective of the value, genuineness,
regularity, validity or enforceability of any Related Documents. In order to
hold Debtor liable or exercise rights or remedies hereunder, there shall be no
obligation on the part of Agent, at any time, to resort for payment to Borrower
or any Related Party or to any other security for the Liabilities. Secured Party
shall have the right to enforce this Agreement irrespective of whether or not
other

9

--------------------------------------------------------------------------------



proceedings or steps are being taken against any other property securing the
Liabilities or any other party primarily or secondarily liable on any of the
Liabilities.

        (c)   Debtor irrevocably waives presentment, protest, notice of intent
to accelerate, demand, notice of dishonor or default, notice of acceptance of
this Agreement, notice of any loans made, extensions granted or other action
taken in reliance hereon, and all other demands and notices of any kind in
connection with this Agreement or the Liabilities.

        (d)   Until all Liabilities have been paid and fulfilled in full and no
committed or uncommitted credit facility has been extended to Debtor or Borrower
by Agent, Debtor waives any claim or other right which Debtor might now have or
hereafter acquire against Borrower or any other person primarily or contingently
liable on the Liabilities (including any Related Party) or that arises from the
existence or performance of Debtor's obligations under this Agreement, including
any right of subrogation, reimbursement, contribution, indemnification, or
participation in any claim or remedy of Agent against Borrower or any other
collateral security for the Liabilities, which Agent now has or hereafter
acquires, however arising.

        14.    NOTICES.    All notices, requests and demands to or upon the
respective parties hereto shall be deemed to have been given or made five
business days after a record has been deposited in the mail, postage prepaid, or
one business day after a record has been deposited with a recognized overnight
courier, charges prepaid or to be billed to the sender, or on the day of
delivery if delivered manually with receipt acknowledged, in each case addressed
or delivered if to Agent to its banking office indicated on the signature page
to this Agreement (Attention: Banking) and if to Debtor to its address indicated
on the signature page to this Agreement, or to such other address as may be
hereafter designated in writing by the respective parties hereto by a notice in
accord with this Section.

        15.    MISCELLANEOUS.    This Agreement, the Related Documents, and any
document or instrument executed in connection herewith or therewith, unless in
each case otherwise specifically provided therein: (i) shall be governed by and
construed in accordance with the internal law of the State of Illinois, except
to the extent if any that the Uniform Commercial Code of the State of Illinois
provides for the application of the law of a different State; and (ii) shall be
deemed to have been executed in the State of Illinois. This Agreement shall bind
Debtor, its(his)(her) heirs, trustees (including successor and replacement
trustees), executors, personal representatives, successors and assigns, as well
as all persons and entities who become bound as a debtor to this Agreement, and
shall inure to the benefit of Agent, its successors and assigns, except that
neither Debtor nor any person or entity who or which becomes bound as a debtor
may transfer or assign any rights or obligations hereunder without the prior
written consent of Agent. Debtor agrees to pay upon written demand all
reasonable expenses (including attorneys' fees, legal costs and expenses, and
time charges of attorneys who may be employees of Secured Party, in each case
whether in or out of court, in original or appellate proceedings or in
bankruptcy) incurred or paid by Agent or any holder hereof in connection with
the enforcement or preservation of its rights hereunder, under any Related
Document, or under any document or instrument executed in connection herewith or
therewith. If there shall be more than one person or entity constituting Debtor,
each of them shall be primarily, jointly and severally liable for all
obligations hereunder. This Agreement may be executed in two or more
counterparts, and (if there is more than one party) by each party on separate
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

        16.    WAIVER OF JURY TRIAL, ETC.    DEBTOR AND (BY ITS ACCEPTANCE
HEREOF AS PROVIDED BELOW) SECURED PARTY HEREBY IRREVOCABLY AGREE THAT ALL SUITS,
ACTIONS OR OTHER PROCEEDINGS WITH RESPECT TO, ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENTOR ANY RELATED DOCUMENT SHALL BE SUBJECT TO LITIGATION IN
COURTS HAVING SITUS WITHIN OR JURISDICTION OVER THE STATE OF ILLINOIS AND THE
COUNTY IN SUCH STATE WHERE THE ABOVE-INDICATED OFFICE OF SECURED PARTY IS
LOCATED. DEBTOR AND (BY ITS ACCEPTANCE HEREOF AS PROVIDED BELOW) SECURED PARTY
HEREBY CONSENT AND SUBMIT TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL
COURT LOCATED IN OR HAVING JURISDICTION OVER SUCH COUNTY AND STATE, AND HEREBY
IRREVOCABLY WAIVE ANY RIGHT THEY OR ANY OF THEM MAY HAVE TO REQUEST OR DEMAND
TRIAL BY JURY, TO TRANSFER OR CHANGE THE VENUE OF ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ACCORDANCE WITH THIS SECTION, OR TO CLAIM THAT ANY SUCH
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NO PARTY HERETO MAY SEEK
OR RECOVER PUNITIVE OR

10

--------------------------------------------------------------------------------






CONSEQUENTIAL DAMAGES IN ANY PROCEEDING BROUGHT UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY RELATED DOCUMENT.

        17.    Termination.    This Agreement and the assignments, pledges and
security interests created or granted by this Agreement shall create a
continuing security interest in the Collateral and shall terminate upon
Borrower's satisfaction and compliance with the Leverage/Fixed Charge
Requirement (as provided and defined in the Credit Agreement). Upon written
notice from Borrower following such satisfaction and compliance, the Secured
Party shall reassign and deliver to the Debtor all Collateral and documents then
in custody or possession, and if requested by the Debtor, shall, at the cost and
expense of the Debtor, execute and deliver to the Debtor for recording or filing
in each office in which any assignment or financing statement relative to the
Debtor or the agreement relating thereto or any part of the Collateral, shall
have been filed or recorded, a termination statement or release under applicable
law (including, if relevant, the UCC) releasing the Secured Party's interest
therein, and such other documents and instruments as the Debtor may reasonably
request all without recourse to or warranty whatsoever by the Secured Party and
at the cost and expense of the Debtor.

11

--------------------------------------------------------------------------------



[Signature Page for June 30, 2004 Security Agreement]

  DEBTOR:    
 
QUIXOTE CORPORATION,
a Delaware corporation, as Borrower
 
By:
/s/  DANIEL P. GOREY      

--------------------------------------------------------------------------------

  Name: Daniel P. Gorey   Title: Vice President, Chief Financial Officer &
Treasurer
 
Notice Address:
c/o Quixote Corporation
35 East Wacker Drive
Chicago, Illinois 60601       Attention: Daniel P. Gorey       Telephone No.:
(312) 467-6755       Facsimile No.: (312) 467-0197
 
QUIXOTE TRANSPORTATION SAFETY, INC.
TRANSAFE CORPORATION
ENERGY ABSORPTION SYSTEMS, INC.
ENERGY ABSORPTION SYSTEMS (AL) LLC
SURFACE SYSTEMS, INC.
NU-METRICS, INC.
HIGHWAY INFORMATION SYSTEMS, INC.
U. S. TRAFFIC CORPORATION
(formerly known as Green Light Acquisition Corporation)
PEEK TRAFFIC CORPORATION,
(formerly known as Vision Acquisition Corporation),
as Guarantors
 
By:
/s/  LESLIE J. JEZUIT      

--------------------------------------------------------------------------------

  Name: Leslie J. Jezuit   Title: President, Chief Executive Officer & Chairman
 
Notice Address:
c/o Quixote Corporation
One East Wacker Drive
Chicago, Illinois 60601       Attention: Leslie J. Jezuit       Telephone No.:
(312) 467-6755       Facsimile No.: (312) 467-0197
 
ACCEPTED:
 
SECURED PARTY:
 
THE NORTHERN TRUST COMPANY,
for Itself and, as Agent for the Lenders
 
By:
/s/  RON MALLICOAT      

--------------------------------------------------------------------------------

  Name: Ron Mallicoat   Title: Senior Vice President
 
Notice Address:
The Northern Trust Company
50 South LaSalle Street
Chicago, Illinois 60675       Attention: Ron Mallicoat       Telephone No.:
(312) 444-3428       Facsimile No.: (312) 444-7028          

12

--------------------------------------------------------------------------------




 
LASALLE BANK NATIONAL ASSOCIATION
 
By:
/s/  BETTY LATSON      

--------------------------------------------------------------------------------

  Name: Betty Latson   Title: Senior Vice President
 
Notice Address:
LaSalle National Association
135 South LaSalle Street
Chicago, Illinois 60603       Attention: Betty Latson       Telephone No.:
(312) 904-2738       Facsimile No.: (312) 904-6546
 
HARRIS TRUST AND SAVINGS BANK
 
By:
/s/  DEREK R. COOK      

--------------------------------------------------------------------------------

  Name: Derek R. Cook   Title: Vice President
 
Notice Address:
Harris Trust and Savings Bank
111 West Monroe Street
Tenth Floor West
Chicago, Illinois 60603       Attention: Derek R. Cook       Telephone No.:
(312) 461-2246       Facsimile No.: (312) 293-4856
 
NATIONAL CITY BANK OF THE MIDWEST
(f/k/a National City Bank of Michigan/Illinois)
 
By:
/s/  RICHARD MICHALIK      

--------------------------------------------------------------------------------

  Name: Richard Michalik   Title: Senior Vice President
 
Notice Address:
National City Bank of the Midwest
(f/k/a National City Bank of Michigan/Illinois)
One North Franklin
36th Floor
Chicago, Illinois 60606       Attention:     

--------------------------------------------------------------------------------

      Telephone No.: (312) 384-4650       Facsimile No.: (312) 240-0301

13

--------------------------------------------------------------------------------



EXHIBIT A to Financing Statement
of Quixote Corporation and each Subsidiary Guarantor ("Debtor")
in favor of The Northern Trust Company, as Agent ("Secured Party")
(Consisting of 1 page)

        All of Debtor's right, title and interest in the following property or
types of property now owned by Debtor or hereafter created or acquired by
Debtor, wherever located:

        (a)   All Accounts and all Goods whose sale, lease or other disposition
by the Borrower has given rise to Accounts and have been returned to, or
repossessed or stopped in transit by, the Borrower, or rejected or refused by an
Account Debtor;

        (b)   All Inventory, including, without limitation, raw materials,
work-in-process and finished goods;

        (c)   All goods, equipment, vehicles, leasehold improvements, and
fixtures, together with accessions thereto, replacement parts therefor and
commingled goods (the "Equipment" or the "Goods");

        (d)   All Software and computer programs;

        (e)   All Chattel Paper, Electronic Chattel Paper, Documents, Letter of
Credit Rights, all proceeds of letters of credit, Health care insurance
Receivables, Supporting Obligations, notes secured by real estate, Commercial
Tort Claims [NOTE: Commercial Tort Claims to be properly attached must be
specifically described.] and General Intangibles, including Payment Intangibles;

        (f)    All money, Instruments, Deposit Accounts, certificates of
deposit, deposits, Investment Property, Securities, Financial Assets and other
property now or at any time hereafter in the possession or under the control of
Secured Party or its bailee;

        (g)   All books and records, including customer lists, credit files,
computer programs, printouts, and other materials and records, pertaining to any
of the foregoing;

        (h)   All Documents of title evidencing or issued with respect to, and
Supporting Obligations pertaining to, any of the foregoing; and

        (i)    All proceeds, products, replacements and increases of, additions
and accessions to, and substitutions for, the property described in the
foregoing part of this Section, and rights in and claims to or benefits under
contracts of insurance covering any of the property described in the foregoing
part of this Section.

14

--------------------------------------------------------------------------------



EXHIBIT B

DEBTOR NAME:

--------------------------------------------------------------------------------

  CHIEF EXECUTIVE OFFICE ADDRESS* PRINCIPAL BUSINESS OFFICES:

--------------------------------------------------------------------------------

  STATE OF ORGANIZATION AND ORGANIZATION NUMBER:

--------------------------------------------------------------------------------

1.   QUIXOTE CORPORATION   35 EAST WACKER DRIVE
SUITE 1100
CHICAGO, IL 60601   DELAWARE—0720523
2.
 
QUIXOTE TRANSPORTATION SAFETY, INC.
 
35 EAST WACKER DRIVE
SUITE 1100
CHICAGO, IL 60601
 
DELAWARE—2803660
3.
 
TRANSAFE CORPORATION
 
35 EAST WACKER DRIVE
SUITE 1100
CHICAGO, IL 60601
 
DELAWARE—3197646
4.
 
ENERGY ABSORPTION SYSTEMS, INC.
 
35 EAST WACKER DRIVE
SUITE 1100
CHICAGO, IL 60601
  
3617 CINCINNATI AVENUE
ROCKLIN, CA 95765
  
SPIN-CAST PLASTICS, INC.
3300 NORTH KENMORE STREET
SOUTH BEND, IN 46628
 
DELAWARE—0904033
5.
 
ENERGY ABSORPTION SYSTEMS (AL) LLC
 
250 BAMBERG DRIVE
PELL CITY, AL 35125
 
DELAWARE—3539333
6.
 
SURFACE SYSTEMS, INC.
 
11612 LILBURN PARK ROAD
ST. LOUIS, MO 63146
 
MISSOURI—00157025
7.
 
NU-METRICS, INC.
 
UNIVERSITY DRIVE
BOX 518
UNIONTOWN, PA 15401
 
PENNSYLVANIA—978728
8.
 
HIGHWAY INFORMATION SYSTEMS, INC.
 
4021 STIRRUP CREEK DRIVE
SUITE 100
DURHAM, NC 27703
 
DELAWARE—2867376
9.
 
U. S. TRAFFIC CORPORATION,
(formerly known as Green Light Acquisition Corporation)
 
9603 JOHN STREET
SANTA FE SPRINGS, CA 90670
 
DELAWARE—3594608
10.
 
PEEK TRAFFIC CORPORATION,
(formerly known as Vision Acquisition Corporation)
 
2511 CORPORATE WAY
PALMETTO, FL 34221
  
141 RAILROAD STREET
BEDFORD, PA 15522
 
DELAWARE—3717402

--------------------------------------------------------------------------------

*The Chief Executive Office for each Debtor is 35 East Wacker Drive, Suite 1100,
Chicago, IL 60601. The principal business office(s) of each Debtor is listed if
different than the Chief Executive Office.

15

--------------------------------------------------------------------------------



EXHIBIT C

        Certain assets of U.S. Traffic Corporation are on loan to Quixote
Transportation Safety Mexico, S. de R.L., Eucalipto y Nogal, Lots 4-7, Manzana
8, Tecate Industrial Park, Tecate, State of Baja, California, Mexico 21430

16

--------------------------------------------------------------------------------



LEASEHOLD MORTGAGE AND SECURITY AGREEMENT

Mortgagor:   Energy Absorption
Systems (AL) LLC   Mortgagee:   The Northern Trust
Company, as Agent


STATE OF ALABAMA
 
)
      ):   ST. CLAIR COUNTY   )  

        THIS LEASEHOLD MORTGAGE AND SECURITY AGREEMENT (herein called the
"Mortgage") made this 30th day of June, 2004, by ENERGY ABSORPTION SYSTEMS (AL)
LLC, a Delaware limited liability company, as Mortgagor (herein called the
"Mortgagor"), to THE NORTHERN TRUST COMPANY, as Agent, for the benefit of itself
and the Lenders, as defined herein (herein, together with its successors and
assigns, called the "Agent").

RECITALS

        A.    Quixote Corporation, the Mortgagor's parent corporation (the
"Borrower"), entered into that certain Credit Agreement, dated as of May 16,
2003, as amended by a First Amendment, dated as of December 9, 2003 and a Second
Amendment, dated as of the date hereof (the "Credit Agreement"), among the
Borrower, The Northern Trust Company ("Northern") for itself and as Agent
(Northern in its agency capacity the "Agent") for certain banks party thereto
(the "Lenders") pursuant to which Credit Agreement the Agent and the Lenders
have made, (i) Revolving Loans to the Borrower evidenced by certain Revolving
Notes, dated as of May 16, 2003, in the maximum aggregate principal amount of
Fifty Million Dollars and 00/100 ($50,000,000), executed by the Borrower and
made payable pro rata to the order of the Lenders (the "Revolving Notes") and
(ii) Term Loans to the Borrower evidenced by certain Term Notes, dated as of
May 16, 2003, in the aggregate principal amount of Twenty Million Dollars and
00/100 ($20,000,000), executed by the Borrower and made payable pro rata to the
order of the Lenders (the "Term Notes") (collectively, the Revolving Loans and
Term Loans are herein called the "Loans"). Notwithstanding anything to the
contrary contained herein, pursuant to the Second Amendment to the Credit
Agreement, the maximum indebtedness secured hereby is $65,000,000.

        B.    In connection with the Credit Agreement, certain Subsidiaries of
Borrower, including, without limitation, the Mortgagor, executed and delivered
to the Agent, as a condition to the Credit Agreement, that certain Subsidiary
Guaranty, dated as of May 16, 2003, in favor of the Agent for the ratable
benefit of the Lenders (the "Guaranty").

        C.    Pursuant to the terms of that Mortgage and Trust Indenture, dated
as of March 1, 1995, between the Industrial Development Board of the City of
Pell City ("Board") and AmSouth Bank of Alabama ("Trustee") (the "Indenture"),
the Board issued a certain $5,500,000 Variable/Fixed Rate Industrial Revenue
Bond (Energy Absorption Systems Project) Series 1995 (the "Bond") for the
purposes of financing a portion of the costs of acquiring, constructing and
equipping an expansion and certain improvements to an existing manufacturing
facility (the equipment, personal property and land or which the facility is
located in Alabama, herein called the "Project").

        D.    Pursuant to the terms of the Indenture, the Board, to secure the
payment to the bondholder of the principal and interest on the Bond, pledged and
granted a mortgage, lien and security interest to the Trustee in certain real
and personal property, including, without limitation, the Land, as defined
herein, the Project and personal property relating thereto and the revenues and
receipts paid by Mortgagor to the Board pursuant to the terms of the Lease (such
liens in favor of the Trustee are herein called the "Permitted Liens").

        E.    Mortgagor is a party by assignment to and the lessee under that
certain Lease as herein defined, pursuant to which Lease, the Project was leased
to Mortgagor and Mortgagor acquired a leasehold interest in the Land and
Project.

        F.     In consideration of the Loans made to Borrower and as security
for Mortgagor's obligations to Agent under the Guaranty, the Mortgagor has
executed various documents in favor of the Agent including, without limitation,
the Guaranty (all the foregoing, together with this Mortgage and all loan and
security documents hereafter executed by the Mortgagor and others in favor of
the Agent with respect to the Loans or this Guaranty, including, without
limitation, the Credit Agreement being referred to collectively herein as the
"Loan Documents").

        NOW, THEREFORE, in consideration of the Loans and the promises and
covenants contained herein, and in order to secure the Mortgagor's obligations
under its Guaranty, including, without limitation, the payment of the Loans with
the interest thereon, and any extensions or renewals thereof, and further to
secure the

--------------------------------------------------------------------------------




performance of the covenants, conditions and agreements hereinafter set forth,
the Mortgagor hereby does irrevocably grant, bargain, sell, convey, assign,
remise, release and confirm to the Agent, and to its successors and assigns,
with right of entry and possession as provided below, and grants to the Agent a
security interest in, the following (herein together called the "Mortgaged
Property"):

        (i)    The leasehold interest of Mortgagor in the land described in
Exhibit A and B attached hereto and made a part hereof (the "Land") pursuant to
that certain Lease Agreement dated October 1, 1977 by and between the Industrial
Development Board of the City of Pell City and Vollrath Refrigeration, Inc., as
assigned to Energy Absorption Systems, Inc. by instrument dated August 21, 1987,
as supplemented by that certain Supplemental Lease Agreement dated March 1,
1995, between The Industrial Development Board of the City of Pell City and
Energy Absorption Systems, Inc., as assigned to Mortgagor pursuant to that
Assignment and Assumption Agreement, dated as of December 31, 2002 between
Energy Absorption Systems, Inc., as assignor and Mortgagor, as assignee (the
"Lease") and any right, title and interest in the fee title to said real
property, as well as all development rights, air rights, water, water rights and
water stock relating to the Land, and all options, privileges and rights of
Mortgagor under the Lease including, but not limited to, the right to purchase
the Land and Improvements thereto and right to terminate or modify the Lease and
all the estate, right, title, interest, property, possession, claim and demand
whatsoever at law and in equity of the Mortgagor of, in and to the same,
including but not limited to the other rights herein enumerated.

        (ii)   The leasehold interest of Mortgagor in all present and future
structures, buildings, improvements and appurtenances of any kind now or
hereafter situated on the Land (herein called the "Improvements") and all
fixtures, fittings, apparatus, equipment and appliances of every kind and
character now or hereafter attached or appertaining to the Improvements and all
extensions, additions, improvements, betterments, renewals, substitutions,
accessions, attachments and replacements to any of the foregoing, including,
without limitation, all plumbing fixtures, ornamental and decorative fixtures,
elevators, gas, steam, electric, solar and other heating, lighting, ventilating,
air conditioning, refrigerating, cooking and washing equipment and appliances
and sprinkling, smoke, fire and intrusion detection devices, it being intended
and agreed that all such items will be conclusively considered to be a part of
the real property conveyed by this Mortgage, whether or not attached or affixed
to the Land.

        (iii)  The leasehold interest of Mortgagor in all appurtenances to the
Land and all rights of the Mortgagor in and to any streets, roads, public
places, easements or rights of way relating to the Land, including, without
limitation, all rights of the Mortgagor to any septic system, sewer line,
agreements, permits, easements, equipment, licenses, resolutions and related
rights pertaining to any sewer and septic system on the Land.

        (iv)  The leasehold and ownership interest of Mortgagor in all building
materials, equipment, fixtures, fittings and appliances of every kind and
character now owned or hereafter acquired by the Mortgagor for the purpose of
being used for or in connection with the Improvements, whether such building
materials, equipment, fixtures, fittings and appliances are actually located on
or adjacent to the Land and whether in storage or otherwise, wheresoever the
same may be located, including, without limitation, all lumber and lumber
products, bricks, building stones and blocks, sand, cement, roofing and flooring
material, paint, doors, windows, hardware, nails, insulations, wires and wiring,
plumbing and plumbing fixtures, heating and air conditioning equipment and
appliances, electrical and gas equipment and appliances, pipes and piping,
ornamental and decorative fixtures and all gas, steam, electric, solar and other
heating, lighting, ventilating, air conditioning, refrigerating, cooking and
washing equipment and appliances.

        (v)   All right, title and interest Mortgagor now has or hereafter
required all furniture, machinery, equipment, appliances and other personal
property of every kind and character located on or used in connection with the
Land and the Improvements and all extensions, additions, improvements,
betterments, renewals, substitutions, accessions, attachments and replacements
to any of the foregoing, including, without limitation, all furniture (including
desks, tables, chairs, sofas, shelves, lockers and cabinets), office
furnishings, appointments and supplies, office machines, equipment, appliances
and apparatus, gas, steam, electric, solar and other heating, lighting,
ventilating, air conditioning, refrigerating, cooking, washing and cleaning
equipment and appliances, floor and window coverings and treatments (including
rugs, carpets, draperies, shades, curtains and awnings), building maintenance
equipment, appliances and apparatus, tools, implements and instruments, and
machinery, equipment and apparatus used or useful in the manufacture,
fabrication,

2

--------------------------------------------------------------------------------






production, processing, assembly, handling, conversion, treatment, storage and
distribution of goods, raw materials, products, merchandise, articles, stock,
wares and commodities.

        (vi)  All the rents, revenues, receipts, royalties, issues, income and
profits derived or arising from the Mortgaged Property and all rights of the
Mortgagor under all present and future leases and subleases affecting the Land
and the Improvements.

provided, notwithstanding the foregoing, the parties intend and agree that the
above-described Mortgaged Property shall be the same, constitute and be limited
to that property and rights demised and leased to Mortgagor pursuant to the
terms of the Lease.

        This instrument secures:

        (1)   The payment and performance of the Mortgagor's indebtedness and
obligations under the Guaranty, including all extensions, renewals,
substitutions, modifications and replacements of the Guaranty.

        (2)   The payment and performance of the obligations of the Mortgagor
under this Mortgage and the obligations of the Mortgagor and other parties under
the other Loan Documents.

        (3)   The payment of all sums advanced or paid out by the Agent under
any provision of this Mortgage or the other Loan Documents or to protect the
security of this Mortgage.

        (4)   The payment and performance of the Mortgagor's obligations under
all other present and future agreements executed by the Mortgagor or other
parties in favor of the Agent and relating to the Guaranty or any one or more of
the Loan Documents.

        The indebtedness referred to in the above identified items (1)-(4) are
referred to as "indebtedness secured hereby".

        TO HAVE AND TO HOLD the Mortgaged Property and all parts thereof unto
the Agent and to its successors and assigns forever, subject however to the
terms and conditions contained herein;

        PROVIDED, HOWEVER, that these presents are upon the condition that, if
upon the earlier to occur of (i) the Mortgagor paying or causing to be paid to
the Agent, for the ratable benefit of the Lenders, the principal and interest
payable in respect to the Loan Documents and the Mortgagor is released by Agent
of its obligations under the Guaranty, at the times and in the manner stipulated
therein and herein, and shall pay and discharge, or cause to be paid and
discharged, all other indebtedness secured hereby, and shall perform and observe
or cause to be performed and observed all the covenants and promises contained
in the Guaranty, this Mortgage and all the other Loan Documents, and any
extension, renewal, substitution, modification or replacement thereof, expressed
to be performed and observed by the Mortgagor or Borrower and the other parties
thereto, or (ii) the Borrower's satisfaction and compliance with the
Leverage/Fixed Charge Requirement as defined in and pursuant to the terms of the
Credit Agreement, all without fraud or delay, then this Mortgage, and all the
properties, interest and rights hereby granted, bargained, and sold shall cease,
terminate and be void and shall otherwise no longer remain in full force and
effect.

ARTICLE I

COVENANTS OF THE MORTGAGOR

        In addition to covenants contained elsewhere herein, the Mortgagor
covenants and agrees with the Agent as follows:

        Section 1.1    Performance of Guaranty.    The Mortgagor covenants and
agrees to pay, perform and observe all covenants, terms, conditions and
obligations contained herein, the Guaranty and in the other Loan Documents in
accordance with their respective terms and to duly and punctually pay the
principal and interest due under the Note and all other indebtedness secured
hereby.

        Section 1.2    Warranty of Title.    The Mortgagor covenants that it has
a valid leasehold interest in the Land and real property hereby mortgaged and
has good and absolute title to all existing personal property hereby mortgaged
and has good right, full power and lawful authority to convey, encumber and
mortgage the same in the manner and form aforesaid; that the same is free and
clear of all liens, charges and encumbrances whatsoever except for Permitted
Liens and other liens as shown on the Title Report issued by First American
Title Insurance Company, dated July 15, 2004 applicable to this Mortgage,
including, as to personal property and fixtures, conditional sales contracts,
chattel mortgages, security agreements, financing statements and anything of a
similar

3

--------------------------------------------------------------------------------




nature; and that the Mortgagor will warrant and forever defend the title thereto
unto the Agent and its successors and assigns against the claims of all persons
whomsoever. The Mortgagor hereby convenants and represents that the Lease is in
full force and effect and that it is not in default under any of the terms
thereof.

        Section 1.3    Further Assurances; After Acquired Property.    The
Mortgagor covenants and represents that the Guaranty and all the Loan Documents
executed by the Mortgagor have been duly executed and delivered and are valid
and enforceable obligations of the Mortgagor in accordance with the terms
thereof. The Mortgagor agrees to execute and deliver to the Agent on demand and
at the Mortgagor's expense any documents, additional mortgages and instruments
of further assurance required or desired by the Agent to effectuate, complete,
enlarge, perfect, continue and preserve (a) the obligations of the Mortgagor
under the Guaranty, this Mortgage and the other Loan Documents and (b) the lien
of this Mortgage, subject to the Permitted Liens, as a [first and prior] lien
upon all the Mortgaged Property, whether now owned or hereafter acquired by the
Mortgagor. Upon any failure of the Mortgagor to execute and deliver any such
instruments, the Agent may execute and record any such instruments for and in
the name of the Mortgagor, and the Mortgagor irrevocably appoints the Agent, the
agent and the attorney-in-fact of the Mortgagor for such purpose. The lien
hereof will automatically attach, without further act, to all after-acquired
property attached to, made a part of or substituted for any of the Mortgaged
Property.

        Section 1.4    Assignment of Leases and Rents.    To the extent that
Mortgagor has any right or interest in the same, all the existing and future
rents, revenues, royalties, issues, income and profits of the Mortgaged Property
that arise from its use or occupancy, including, without limitation, security
deposits and advance rentals (herein together called the "Rents") and all
leases, subleases or management, leasing or occupancy agreements pertaining to
the Land or the Improvements (herein together called the "Leases") are hereby
absolutely and presently assigned to the Lender.

        The Mortgagor will not execute any Leases without first having received
the prior written approval from the Lender of the form and content of the same.
Without limiting the foregoing, any managing, leasing or similar fee shall be
subordinated to the lien of this Mortgage.

        Without the prior written consent of the Lender, the Mortgagor will not
accept prepayments of rent exceeding one month under any of the Leases, nor
modify or amend any of the Leases, nor in any manner impair the Mortgagor's
interest in the Rents. The Mortgagor will perform all covenants of the lessor
under the Leases. Simultaneously with the execution hereof, the Mortgagor will
execute and deliver to the Lender for recordation an assignment of leases in
form acceptable to the Lender.

        (a)   If required by the Lender, the Leases must provide, in a manner
approved by the Lender, that the Leases are junior and subordinate to the lien
of this Mortgage, and that the tenant will recognize as its lessor any person
succeeding to the interest of the Mortgagor upon any foreclosure of this
Mortgage.

        (b)   Nothing herein shall render the Lender liable under any existing
or future Leases, regardless of the collection of rents thereunder, for any of
the covenants or agreements of the Mortgagor under such Leases.

        Section 1.5    Transfer Prohibited.    If the Mortgaged Property, or any
part thereof, is sold, transferred, conveyed, leased, assigned or encumbered in
any manner, voluntarily or involuntarily without the Agent's prior written
consent, then such sale, transfer, conveyance, assigned, or encumbrance shall
constitute a default under this Mortgage and the Agent, at its option, may
declare the indebtedness secured hereby plus accrued interest due and payable.
If any of the membership interests of Mortgagor shall be sold, conveyed,
transferred, assigned or exchanged after the execution and delivery of this
Mortgage (other than to the Borrower), such transfer shall constitute a transfer
or conveyance of the Property which is hereby prohibited.

        Section 1.6    Compliance with Laws.    The Mortgagor will promptly
comply with all present and future laws, ordinances, rules, regulations and
requirements of all governmental authorities having jurisdiction over the
Mortgaged Property or any part thereof including, without limitation, all zoning
regulations and building codes. Without the prior written consent of the Agent,
the Mortgagor will not seek, make or consent to any change in the zoning or
conditions of use of the Mortgaged Property. The Mortgagor will comply with and
make all payments required under the provisions of any covenants, conditions or
restrictions affecting the Mortgaged Property.

        Section 1.7    Books and Records. Financial Statements. Property Income
and Expense Statement.    The Mortgagor will keep true and correct financial
books and records in which it will make full and correct entries of all its
business activities and financial affairs and the operation of the Mortgaged
Property sufficient to reflect correctly the results of all operations, leasing
and other income-producing activities by the Mortgagor on the

4

--------------------------------------------------------------------------------




Mortgaged Property, and to permit the preparation of financial statements
therefrom in accordance with generally accepted accounting principles. The Agent
will have the right to examine, copy and audit the Mortgagor's records and books
of account at all reasonable times in a manner otherwise consistent with the
Credit Agreement. The Mortgagor will deliver to the Agent at such times and in
such form and containing such information as shall be required by the Agent,
financial statements, including, without limitation, balance sheets,
profit-and-loss statements, income and expense statements and all schedules and
exhibits thereto as are customarily required by sound accounting practice in a
manner otherwise consistent with the Credit Agreement. Such statements and
information shall be prepared in accordance with generally accepted accounting
principles by the Mortgagor or, at the Agent's option, by an independent
certified public accountant approved by the Agent in advance of delivery of such
statements and information.

        Section 1.8    Performance by the Agent.    The Mortgagor will, at its
own expense, appear in and defend any action or proceeding that might affect the
Agent's security or the rights or powers of the Agent or that purports to affect
any of the Mortgaged Property. If the Mortgagor fails to perform any covenant,
condition, term or agreement contained in this Mortgage, or if any action or
proceeding of any kind (including but not limited to any bankruptcy, insolvency,
arrangement, reorganization or other debtor-relief proceeding) is commenced
which might affect the Agent's interest in the Mortgaged Property or the Agent's
right to enforce its security, then the Agent may, at its option, take any
actions and disburse any sums as may be necessary or desirable to protect or
enforce this Mortgage or to remedy the failure of the Mortgagor to perform its
covenants (without, however, waiving any default of the Mortgagor). The
Mortgagor agrees to pay all reasonable expenses of the Agent thus incurred
(including, without limitation, fees and disbursements of counsel). Any such
expenses incurred by the Agent will be additional indebtedness of the Mortgagor
to the Agent secured by this Mortgage, will bear interest at the after-maturity
rate specified in the Guaranty and will be payable by the Mortgagor upon demand.
The Agent shall be the sole judge of the necessity for any such actions and of
the amount to be paid or expended in connection therewith. The Agent is hereby
empowered to enter and to authorize others to enter upon the Land or any part
thereof for the purpose of performing or observing any defaulted covenant,
condition, term or agreement hereof, without thereby becoming liable to the
Mortgagor or any party in possession holding under the Mortgagor. This paragraph
will not be construed to require the Agent to incur any expenses or take any
actions.

        Section 1.9    Personal Property.    

        (a)   This Mortgage constitutes a SECURITY AGREEMENT with respect to all
personal property in which the Agent is granted a security interest hereunder
and constitutes a lien on such property, and the Agent shall have all the rights
and remedies of a secured party under the Alabama Uniform Commercial Code as
well as all other rights and remedies available at law or in equity. The
Mortgagor hereby agrees to execute and deliver on demand and to file with the
appropriate filing officer or office such security agreements, financing
statements, continuation statements or other instruments as the Agent may
require in order to impose or perfect, or continue the perfection of, the lien
or security interest created hereby. Upon any failure of the Mortgagor to
execute and deliver any such instruments, the Agent may execute and record any
such instruments for and in the name of the Mortgagor, and the Mortgagor
irrevocably appoints the Agent the agent and the attorney-in-fact of the
Mortgagor for such purpose. Upon the occurrence of an Event of Default
hereunder, the Agent shall have the right to cause any of the Mortgaged Property
which is personal property and subject to the security interest of the Agent
hereunder to be sold at any one or more public or private sales as permitted by
applicable law, and the Agent shall further have all other rights and remedies,
whether at law, in equity or by statute, as are available to secured creditors
under applicable law. Any such disposition may be conducted by an employee or
agent of the Agent. Any person, including both the Mortgagor and the Agent,
shall be eligible to purchase any part or all of such property at such
disposition.

        (b)   The expenses of retaking, holding, preparing for sale, selling or
the like shall be borne by the Mortgagor and shall include the Agent's
attorneys' fees and legal expenses. Upon demand of the Agent the Mortgagor shall
assemble such personal property and make it available to the Agent at the Land,
a place which is hereby deemed to be reasonably convenient to the Agent and the
Mortgagor. The Agent shall give the Mortgagor at least five (5) days' prior
written notice of the time and place of any public sale or other disposition of
such property or of the time of or after which any private sale or other
intended disposition is to be made, and if such notice is sent to the Mortgagor,
as the same is provided for the mailing of notices herein, it is hereby deemed
that such notice shall be and is reasonable notice to the Mortgagor.

        Section 1.10    Expenses.    The Mortgagor will pay or reimburse the
Agent for all reasonable costs and expenses (including, without limitation,
attorneys' fees) incurred by the Agent in connection with execution,

5

--------------------------------------------------------------------------------




delivery, filing and enforcement of this Mortgage (including, without
limitation, all title, recording, survey, and legal fees and expenses, including
fees and expenses of Alabama counsel retained by Agent), in any proceeding
involving the estate of a decedent or an insolvent, or in any action, proceeding
or dispute of any kind in which the Agent is involved or is made a party, or
appears as party plaintiff or defendant, affecting the Guaranty, Mortgage, the
other Loan Documents, the Mortgagor or the Mortgaged Property, including,
without limitation, the foreclosure of this Mortgage, any condemnation action
involving the Mortgaged Property or any action to protect the security hereof or
to enforce any provision hereof and in any situation where the Agent employs an
attorney to protect the Agent's rights hereunder, whether or not legal
proceedings are commenced or involved. Any such expenses incurred by the Agent
will be additional indebtedness of the Mortgagor to the Agent secured by this
Mortgage, will bear interest at the after-maturity rate specified in the
Guaranty and will be payable by the Mortgagor upon demand.

        Section 1.11    Sewage Systems.    The Mortgagor understands that any
septic system, sewage treatment facility or sewer line on the Land or to be
constructed from the Land to a public sewer line and all personal property
appurtenant thereto and rights therein are conveyed to the Agent hereunder as
part of the Mortgaged Property, whether located on the Land or adjacent to or
connected with the same. The Mortgagor covenants not to allow any connections to
any such sewer facility or sewer line or to allow any person to use the sewer
facility or sewer line or to make any modifications in the plans and
specifications or construction contract for the construction of any such sewer
facility or sewer line without the prior written consent of the Agent. The
Mortgagor understands that such consent may be withheld and/or conditioned upon
receipt of documentation and assurances acceptable to the Agent and that the
Agent will have the first right and lien as secured hereby to any moneys or
revenues arising from any such connections or use.

        Section 1.12    Insurance Premium and Tax Payments.    The Mortgagor
will pay to the appropriate governmental authority and insurer, as applicable,
the taxes, assessments and hazard insurance premiums as sufficient to enable
when they become due, all taxes, assessments, casualty insurance premiums and
other similar charges against the Mortgaged Property or any part thereof. In the
event Mortgagor shall fail to pay such premiums or taxes, upon demand of the
Agent, the Mortgagor agrees to deliver to the Agent such additional moneys as
are necessary to make up any deficiencies in the amounts necessary to enable the
Agent to pay in full such taxes, assessments, insurance premiums and similar
charges as may be due and payable. In the event of an occurrence of an Event of
Default under any of the Loan Documents as herein or therein defined, the Agent
may apply to the reduction of the sums secured hereby, in such manner as the
Agent shall determine, any such amount remaining to the Mortgagor's credit.

        Section 1.13    Other Taxes, Utilities and Liens.    

        (a)   The Mortgagor will pay promptly when and as due, and will promptly
deliver to the Agent receipts for the payment of, all taxes, assessments, water
rates, dues, charges, fines and impositions of every nature whatsoever levied,
assessed or imposed upon or against the Mortgaged Property or any part thereof,
or upon the interest of the Agent in the Mortgaged Property, as well as all
income taxes, assessments and other governmental charges lawfully levied and
imposed by the United States of America or any state, county, municipality,
district or other taxing authority upon the Mortgagor or in respect of the
Mortgaged Property or any part thereof, or any charge which, if unpaid, would
become a lien or charge upon the Mortgaged Property prior to or equal to the
lien of the Mortgage for any amounts secured hereby or would have priority over
or equality with the Mortgage in distribution of the proceeds of any foreclosure
sale of the Mortgaged Property or any part thereof.

        (b)   The Mortgagor will promptly pay all charges by utility companies,
whether public or private, for electricity, gas, water, sewer or other
utilities.

        (c)   The Mortgagor will promptly pay and will not suffer any
mechanic's, laborer's, statutory or other lien which might or could be prior to
or equal to the lien of the Mortgage to be created or to remain outstanding upon
any of the Mortgaged Property.

        (d)   In the event of the passage of any state, federal, municipal or
other governmental law, order, rule or regulation, subsequent to the date
hereof, in any manner changing or modifying the laws now in force governing the
taxation of mortgages or debts secured by mortgages or the manner of collecting
taxes so as to affect adversely the Agent with respect to the Loans, the entire
balance of the principal sum secured by the Mortgage and all interest accrued
thereon shall without notice become due and payable forthwith at the option of
the Agent.

6

--------------------------------------------------------------------------------




        Section 1.4    Insurance.    

        (a)   The Mortgagor will procure, deliver to and maintain for the
benefit of the Agent during the life of this Mortgage, insurance policies in
such amounts as the Agent shall require, but in no event less than the full
replacement cost of all the Improvements and with no more than $5,000 deductible
from the loss payable for any casualty, with extended coverage endorsement,
insuring the Mortgaged Property against fire, flood, liability, vandalism and
malicious mischief, tornado, war damage (if available), collapse, loss of rents
or rental value (with coverage in an amount to cover a minimum of six (6) months
of fair rental value or projected gross annual rentals at 100% occupancy of the
Mortgaged Property), business interruption and such other insurable hazards,
casualties and contingencies as the Agent may reasonably require. If the Land is
located in a flood hazard area or if required pursuant to §102 of the Flood
Disaster Protection Act of 1973, flood insurance in an amount acceptable to the
Agent shall also be provided by the Mortgagor. The policies shall include,
without limitation, a "Replacement Cost Endorsement," boiler and machinery
insurance covering pressure vessels, sewage treatment facilities, air tanks,
boilers, machinery, pressure piping, heating, air conditioning and elevator
equipment and insurance against loss of occupancy or use arising from any such
breakdown. All such policies and the companies issuing them shall be acceptable
to the Agent. All policies shall contain (i) a standard, non-contributory
mortgagee endorsement making losses payable to the Agent and (ii) an obligation
of the insurer to notify the Agent in writing not less than ten (10) days prior
to any cancellation or change in coverage. At least fifteen (15) days prior to
the expiration date of all such policies, renewals thereof satisfactory to the
Agent shall be delivered to the Agent. The Mortgagor shall deliver to the Agent
receipts evidencing the payment of all such insurance policies and renewals. In
the event of the foreclosure of this Mortgage or any other transfer of title to
the Mortgaged Property in extinguishment of the indebtedness secured hereby, all
right, title and interest of the Mortgagor in and to all insurance policies then
in force shall pass to the purchaser or grantee.

        (b)   The Agent is hereby authorized and empowered to adjust or
compromise any loss under any insurance policies on the Mortgaged Property and
to collect and receive the proceeds from any such policy or policies. Each
insurance company is hereby authorized and directed to make payment for all such
losses directly to the Agent instead of to the Mortgagor and the Agent jointly.
After deducting from said insurance proceeds any expenses incurred by it in the
collection or handling of such proceeds, the Agent may apply the net proceeds,
in its sole discretion, either toward restoring the Improvements or as a credit
on any portion of the indebtedness secured hereby whether then matured or to
mature in the future, or at the option of the Agent, such sums either wholly or
in part may be paid over to the Mortgagor to be used to repair the Improvements
or to construct new improvements in their place or for any other purpose or
object satisfactory to the Agent without affecting the lien of the Mortgage for
the full amount secured hereby before such payment took place. The Agent shall
not be held responsible for any failure to collect any insurance proceeds due
under the terms of any policy regardless of the cause of such failure.

        Section 1.5    Condemnation.    If all or any part of the Land or the
Improvements shall be damaged or taken through condemnation (which term when
used in this Mortgage shall include any damage or taking by any governmental
authority and any transfer by private sale in lieu thereof), either temporarily
or permanently, the entire indebtedness secured hereby shall at the option of
the Agent become immediately due and payable. The Agent shall be entitled to all
compensation, awards and other payments or relief thereof and is hereby
authorized, at its option, to commence, appear in and prosecute in its own or
the Mortgagor's name any action or proceeding relating to any condemnation. All
such compensation, awards, damages, claims, rights of action and proceeds and
the right thereto are hereby assigned by the Mortgagor to the Agent, which,
after deducting therefrom all its expenses, including attorney's fees, may
release any moneys so received by it without affecting the lien of this Mortgage
or may apply the same in such manner as the Agent shall determine to the payment
of the indebtedness secured hereby, and any balance of such moneys then
remaining shall be paid to the Mortgagor. The Mortgagor agrees to execute such
further assignments of any compensations, awards, damages, claims, rights of
action and proceeds as the Agent may require.

        Section 1.16    Care of the Property. Inspection.    

        (a)   The Mortgagor will preserve and maintain the Mortgaged Property in
good condition and repair and will not commit or suffer any waste and will not
do or suffer to be done anything which will increase the risk of fire or other
hazard to the Mortgaged Property or any part thereof or which might invalidate
any insurance carried on the Mortgaged Property.

        (b)   Except as otherwise provided herein, no buildings, fixtures,
personal property or other part of the Mortgaged Property shall be removed,
demolished or substantially altered without the prior written consent of the

7

--------------------------------------------------------------------------------




Agent. The Mortgagor may sell or otherwise dispose of, free from the lien of
this Mortgage, furniture, furnishings, equipment, appliances, machinery,
fixtures or appurtenances which are subject to the lien hereof and which may
become worn out, undesirable, obsolete, disused or unnecessary for use in the
operation of the Mortgaged Property, not exceeding in value at the time of
disposition thereof Five Thousand Dollars ($5,000.00) for any single
transaction, or a total of Twenty-Five Thousand Dollars ($25,000.00) in any one
year, upon replacing the same by, or substituting for the same, other furniture,
furnishings, equipment, appliances, machinery, fixtures or appurtenances not
necessarily of the same character but of at least equal value to the Mortgagor
and costing not less than the amount realized from the property sold or
otherwise disposed of, and such replacement or substitute property shall
forthwith become, without further action, subject to the lien of this Mortgage.

        (c)   If the Mortgaged Property or any part thereof is damaged by fire
or any other cause, the Mortgagor will give immediate written notice of the same
to the Agent.

        (d)   If all or any part of the Mortgaged Property shall be damaged by
fire or other casualty, the Mortgagor will promptly restore the Mortgaged
Property to the equivalent of its original condition, regardless of whether
insurance proceeds exist, are made available or are sufficient. If any part of
the Mortgaged Property shall be physically damaged through condemnation, the
Mortgagor will promptly restore, repair or alter the remaining property in a
manner satisfactory to the Agent.

        Section 1.17    Estoppel Affidavits.    Within ten (10) days after
written request from the Agent, the Mortgagor shall furnish a written statement,
duly acknowledged, setting forth the unpaid rent and other amounts due on the
Lease and stating whether or not any offsets or defenses exist against such rent
or amounts, specifying the nature of the same.

        Section 1.18    Environmental Matters.    

        (a)   The Mortgagor represents and warrants that the Mortgagor as the
tenant of the Mortgaged Property will fully comply with all applicable federal,
state or local laws, ordinances and regulations governing or pertaining to the
use, generation, manufacture, release, storage or disposal of hazardous, toxic
or dangerous waste, substances or materials (herein collectively called
"Hazardous Substances") defined as such in or for purposes of CERCLA and all
other applicable federal, state or local laws, ordinances and regulations. The
Mortgagor will adequately secure, protect and supervise the Mortgaged Property
to prevent unregulated, unpermitted or illegal generation, manufacture, release,
storage or disposal of any Hazardous Substance.

        (b)   The Mortgagor further agrees to indemnify the Agent from loss
(including, without limitation, attorneys' fees) arising directly or indirectly
by reason of the violation, whether past, present or future, of the foregoing
warranties, representations and agreements and arising from the use, generation,
manufacture, release, storage or disposal of any Hazardous Substance on the
Mortgaged Property.

        (c)   The Agent shall have the right, without prior notice, to conduct
an inspection of the Mortgaged Property for Hazardous Substances, including,
without limitation, asbestos, at any time during the term of the Loan and in
sufficient detail to permit the Agent to determine whether Hazardous Substances
are present, in use or have been disposed of on the Mortgaged Property. The
Mortgagor will pay or reimburse the Agent for all reasonable expenses incurred
in connection with any environmental inspection of the Mortgaged Property and
any such expenses will be additional indebtedness of the Mortgagor to the Agent
secured by this Mortgage and will be payable on demand; provided, however, that
Mortgagor's obligation to reimburse shall only be applicable as to one
(1) inspection annually. The Agent is hereby empowered to enter and to authorize
others to enter upon the Land or Improvements for the purpose of performing an
environmental inspection, without thereby becoming liable to the Mortgagor or
any party in possession holding under the Mortgagor.

        Section 1.19    Compliance with Lease.    Mortgagor will pay or cause to
be paid all rent and other charges required under the Lease as and when the same
are due and will promptly and faithfully observe, abide by, discharge and
perform, or cause to be kept, observed, discharged and performed, all other
terms, obligations, covenants, agreements, indemnities, representations,
warranties or liabilities or the Lease on the part of the lessee thereunder to
be kept, observed, discharged and performed, and will not without the express
written consent of the Agent (i) in any manner, cancel terminate or surrender,
or permit the cancellation, termination or surrender of the Lease, in whole or
in part, (ii) modify, amend or permit any modification or amendment of any of
the terms thereof or (iii) permit the subordination of its leasehold interest
under the Lease to any mortgage other than this mortgage; and any attempt on the
part of Mortgagor to do any of the foregoing without such written consent of the
Agent shall constitute an immediate Event of Default hereunder.

8

--------------------------------------------------------------------------------




ARTICLE II

EVENTS OF DEFAULT AND REMEDIES

        Section 2.1    Events of Default.    The following shall be "Events of
Default" hereunder, and the term "Event of Default" as used herein shall mean
any one or more of the following events:

        (a)   The failure by the Mortgagor to make any payment required by the
Guaranty or by the other Loan Documents or the failure to pay any other
indebtedness secured hereby in each case after giving effect to any applicable
notice, grace or cure period;

        (b)   The failure by the Mortgagor to perform any other covenant,
condition or agreement contained in this Mortgage or in the other Loan Documents
and the continuation of such failure for a period of fifteen (15) days after
receipt of notice of such default (or with respect to the Loan Documents, any
other applicable notice, grace or cure period);

        (c)   The termination or suspension by the Mortgagor of its business, or
an attachment or judicial seizure of any substantial part of the Mortgagor's
assets;

        (d)   The filing by the Mortgagor of a voluntary petition in bankruptcy
or the Mortgagor's adjudication as a bankrupt or insolvent, or the filing by the
Mortgagor of any petition or answer seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief for itself under any present or future federal, state or other
statute, law or regulation relating to bankruptcy, insolvency or other relief
for debtors, or the Mortgagor's seeking or consenting to or acquiescence in the
appointment of any trustee, receiver or liquidator of the Mortgagor or Borrower
or of all or any substantial part of the Mortgaged Property or of any or all of
the Rents, or the making of any general assignment for the benefit of creditors
or the admission in writing of its inability to pay its debts generally as they
become due;

        (e)   The entry by a court of competent jurisdiction of an order,
judgment or decree approving a petition filed against the Mortgagor or Borrower
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future federal, state or
other statute, law or regulation relating to bankruptcy, insolvency or other
relief for debtors, which order, judgment or decree remains unvacated and
unstayed for an aggregate of sixty (60) days (whether or not consecutive) from
the date of entry thereof, or the appointment of any trustee, receiver or
liquidator of the Mortgagor or Borrower or of all or any substantial part of the
Mortgaged Property or of any or all of the Rents without the consent or
acquiescence of the Mortgagor which appointment shall remain unvacated and
unstayed for an aggregate of sixty (60) days (whether or not consecutive);

        (f)    The occurrence of a breach of or default or an Event of Default
under, or the failure to perform or the violation of any term, covenant,
agreement, condition, provision, representation or warranty contained in, any
Loan Document (in each case subject to any applicable notice, grace or cure
period);

        (g)   Any warranty, representation, disclosure or other statement made
to the Agent by the Mortgagor or by any other party in any of the Loan Documents
or in any loan application being false or misleading in any material respect at
the time made;

        (h)   The occurrence of any other event which under the Guaranty or
under any other Loan Document constitutes a default or an Event of Default by
the Mortgagor or Borrower or other party to such Loan Document or gives the
Agent the right to accelerate the maturity of all or any part of the
indebtedness secured by this Mortgage;

        (i)    The declaration or determination by a court of competent
jurisdiction that any term, condition, covenant or agreement contained in the
Guaranty, this Mortgage, any of the other Loan Documents or any document
evidencing or securing any indebtedness secured hereby is invalid or
unenforceable and as a result of such declaration or determination, the rights
of other Lenders under such agreements are adversely affected;

        (j)    The occurrence of a default by the Mortgagor in the payment of
any indebtedness of the Mortgagor to any other party or a default by the
Mortgagor under any loan or security agreement or under any material lease
obligation with any other party which would be a Default under the Credit
Agreement and the failure to cure any such default within fifteen (15) days
after written notice to the Mortgagor from the Agent; or

        (k)   The entry of a final judgment against the Mortgagor which would be
a Default under the Credit Agreement.

9

--------------------------------------------------------------------------------




        Section 2.2    Remedies.    Upon the occurrence of an Event of Default,
the Agent may, at its continuing option, and without notice to or demand upon
the Mortgagor:

        (a)   Declare all or any part of the indebtedness secured by this
Mortgage and the interest accrued thereon to be due and payable immediately;

        (b)   Enter onto and take possession of the Mortgaged Property and
manage and operate the same, all as more particularly provided hereafter;

        (c)   [Collect the Rents as more particularly provided hereinafter;]

        (d)   Cause all or any part of the Mortgaged Property to be sold under
the power of sale granted by this Mortgage in any manner permitted by applicable
law as more particularly provided hereinafter; or

        (e)   Exercise any other right or remedy granted hereunder or under any
of the other Loan Documents or available at law or in equity.

        Section 2.3    Right of Agent to Enter and Take Possession.    

        (a)   If an Event of Default shall have occurred, upon demand of the
Agent the Mortgagor shall forthwith surrender to the Agent the actual possession
of the Mortgaged Property, and if and to the extent permitted by law, the Agent
may enter and take possession of all or any part of the Mortgaged Property and
may exclude the Mortgagor and its agents and employees wholly therefrom.

        (b)   Upon every such entering upon or taking of possession, the Agent
may hold, store, use, operate, manage and control the Mortgaged Property and
conduct the business thereof and, from time to time (i) make all necessary and
proper maintenance, repairs, renewals, replacements, additions, betterments and
improvements thereto and thereon and purchase or otherwise acquire additional
fixtures, personalty and other property, (ii) insure or keep the Mortgaged
Property insured, (iii) manage and operate the Mortgaged Property and exercise
all the rights and powers of the Mortgagor in its name or otherwise with respect
to the same and (iv) enter into any and all agreements with respect to the
exercise by others of any of the powers herein granted the Agent, all as the
Agent from time to time may determine to be to its best advantage, and the Agent
may collect and receive all the Rents of such Mortgaged Property including those
past due as well as those accruing thereafter.

        (c)   [The Agent may deduct from such Rents (i) all expenses of taking,
holding, managing and operating the Mortgaged Property (including compensation
for the services of all persons employed for such purposes), (ii) the cost of
all such maintenance, repairs, renewals, replacements, additions, betterments,
improvements and purchases and acquisitions, (iii) the cost of such insurance,
(iv) such taxes, assessments and other changes prior to the lien of this
Mortgage as the Agent may determine to pay, (v) other proper charges upon the
Mortgaged Property or any part thereof, and (vi) the reasonable compensation,
expenses and disbursements of the attorneys and agent of the Agent. The Agent
shall apply the remainder of the moneys so received to the payment of the
indebtedness and obligations secured by this Mortgage, whether due or to become
due, in whatever order and proportions the Agent elects in its absolute
discretion and without regard to the adequacy of its security.]

        (d)   Whenever all such Events of Default have been cured and satisfied,
the Agent may, at its option, surrender possession of the Mortgaged Property to
the Mortgagor, its successors or assigns. The same right of taking possession,
however, shall exist if any subsequent Event of Default shall occur.

        Section 2.4    Collection of Rents.    If an Event of Default shall have
occurred, the Agent may collect the Rents itself or by an agent or receiver. No
action taken by the Agent to collect any Rents will make the Agent a
"mortgagee-in-possession" of the Mortgaged Property, and possession by a
court-appointed receiver will not be considered possession by the Agent. All
Rents collected by the Agent or a receiver will be applied first to pay all
expenses of collection, and then to the payment of all costs of operation and
management of the Mortgaged Property, and then to the payment of the
indebtedness and obligations secured by this Mortgage in whatever order and
proportions the Agent elects in its absolute discretion and without regard to
the adequacy of its security.

        Section 2.5    Power of Sale.    If an Event of Default shall have
occurred, the Agent may sell the Mortgaged Property at public outcry to the
highest bidder for cash in front of the courthouse door in the county where the
Land is located, either in person or by auctioneer, after having first given
notice of the time, place and terms of sale, together with a description of the
property to be sold, by publication once a week for three (3) successive weeks
prior to said sale in some newspaper published in said county. Upon payment of
the purchase money, the Agent or any person conducting the sale for the Agent is
authorized to execute to the purchaser at said sale a deed to the property so
purchased. The Agent may bid at said sale and purchase said property or any part
thereof

10

--------------------------------------------------------------------------------




if the highest bidder therefor. At any foreclosure sale the Mortgaged Property
may be offered for sale and sold as a whole without first offering it in any
other manner or may be offered for sale and sold in any other manner the Agent
may elect in its sole discretion.

        Section 2.6    Application of Sale Proceeds.    The proceeds of any sale
under this Mortgage will be applied in the following manner:

        First, to the payment of the costs and expenses of the sale, including
but not limited to the Agent's fees, legal fees and disbursements, title charges
and transfer taxes, and payment of all expenses, liabilities and advances of the
Agent, together with interest at the rate provided under the Note on all
advances made by the Agent.

        Second, to the payment of all sums expended by the Agent under the terms
of this Mortgage and not yet repaid, together with interest on such sums at the
rate provided herein.

        Third, to the payment of the indebtedness and obligations secured by
this Mortgage, whether due or to become due, in whatever order and proportions
the Agent elects in its absolute discretion and without regard to the adequacy
of its security.

        Fourth, to the remainder, if any, to the person or persons appearing of
record to be the owner of the property sold.

        Section 2.7    Agent's Option on Foreclosure.    At the option of the
Agent, this Mortgage may be foreclosed as provided by law or in equity, in
either event a reasonable attorneys' fee shall, among other costs and expenses,
be allowed and paid out of the proceeds of the sale. The Agent may, at its
option, foreclose this Mortgage subject to the rights of any tenants of the
Mortgaged Property, and in the event the Agent exercises its option to foreclose
the Mortgage in equity, the failure to make any such tenants parties defendants
to any such foreclosure proceeding and to foreclose their rights will not be,
nor be asserted to be by the Mortgagor, a defense to any proceedings instituted
by the Agent to collect the sums secured hereby.

        Section 2.8    Receiver.    

        (a)   If an Event of Default shall have occurred, the Agent, upon
application to a court of competent jurisdiction, shall be entitled, without
notice and without regard to the adequacy of any security for the indebtedness
hereby secured or the solvency of any party bound for its payment, to the
appointment of a receiver to take possession of and to operate the Mortgaged
Property and to collect the Rents.

        (b)   The Mortgagor will pay to the Agent upon demand all expenses,
including receiver's fees, attorneys' fees, costs and agent's compensation,
incurred pursuant to the provisions of this paragraph. All such expenses will be
additional indebtedness of the Mortgagor to the Agent secured by this Mortgage,
will bear interest at the after-maturity rate specified in the Guaranty and will
be payable by the Mortgagor upon demand.

        Section 2.9    Waiver of Manner of Sale.    The Mortgagor waives all
rights to direct the order or manner in which any of the Mortgaged Property will
be sold in the event of any sale under this Mortgage, and also any right to have
any of the Mortgaged Property marshalled upon any sale. The Agent may in its
discretion sell any real and personal property together or in parts, in one or
more sales, and in any sequence the Agent selects.

        Section 2.10    Suits to Protect the Mortgaged Property.    The Agent
shall have power (a) to institute and maintain such suits and proceedings as it
may deem expedient to prevent any impairment of the Mortgaged Property by any
acts which may be unlawful or any violation of this Mortgage, (b) to preserve or
protect its interest in the Mortgaged Property and in the Rents and (c) to
restrain the enforcement of or compliance with any legislation or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid, if the enforcement of or compliance with, such enactment, rule or order
would impair the security hereunder or be prejudicial to the interest of the
Agent.

ARTICLE III

GENERAL PROVISIONS

        Section 3.1    Waiver of Exemption.    The Mortgagor waives all rights
of exemption pertaining to real or personal property as to any indebtedness
secured by or that may be secured by this Mortgage, and the Mortgagor waives the
benefit of any statute regulating the obtaining of a deficiency judgment or
requiring that the value of the premises be set off against any part of the
indebtedness secured hereby.

11

--------------------------------------------------------------------------------



        Section 3.2    Delay or Omission No Waiver.    No delay or omission of
the Agent or of any holder of the Note to exercise any right, power or remedy
accruing upon any Event of Default shall exhaust or impair any such right, power
or remedy or shall be construed to be a waiver of any such Event of Default or
acquiescence therein, and every right, power and remedy given by this Mortgage
to the Agent may be exercised from time to time and as often as may be deemed
expedient by the Agent.

        Section 3.3    No Waiver of One Default to Affect Another.    

        (a)   No waiver of any Event of Default hereunder shall extend to or
shall affect any subsequent or any other Event of Default or shall impair any
rights, powers or remedies consequent thereto.

        (b)   If the Agent (i) grants forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment thereof, (iii) waives or does not exercise any right granted
herein or in the Guaranty, (iv) releases any part of the Mortgaged Property from
the lien of this Mortgage or otherwise changes any of the terms of the Guaranty
or this Mortgage, (v) consents to the filing of any map, plat or replat of the
Land, (vi) consents to the granting of any easement on the Land, (vii) makes or
consents to any agreement subordinating the lien hereof, or (viii) enters into
any agreement with the Mortgagor or any partner or stockholder thereof or any
one or more of them changing any term of the Guaranty or the other Loan
Documents or releasing any partner or stockholder of the Mortgagor or any
security or respecting any matter whatsoever, then any such act or omission
shall not release, discharge, modify, change or affect the original liability
under the Guaranty, this Mortgage or otherwise of the Mortgagor or any
subsequent purchaser of the Mortgaged Property or any part thereof, or any
maker, co-signer, endorser, surety or guarantor, nor shall any such act or
omission preclude the Agent from exercising any right, power or privilege herein
granted or intended to be granted upon an Event of Default, nor, except as
otherwise expressly provided in an instrument or instruments executed by the
Agent, shall the lien of this Mortgage be altered thereby. In the event of the
sale or transfer by operation of law or otherwise of all or any part of the
Mortgaged Property, the Agent, without notice to any party is hereby authorized
and empowered to deal with any such vendee or transferee with reference to the
Mortgaged Property or the indebtedness secured hereby, or with reference to any
of the terms or conditions hereof, as fully and to the same extent as it might
deal with the original parties hereto and without in any way releasing or
discharging any of the liabilities or undertakings hereunder.

        Section 3.4    Discontinuance of Proceedings.    Position of Parties
Restored. In case the Agent shall have proceeded to enforce any right or remedy
under this Mortgage by foreclosure, entry or otherwise, and such proceedings
shall have been discontinued or abandoned for any reason, then and in every such
case the Mortgagor and the Agent shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of the Agent shall
continue as if no such proceeding has been taken.

        Section 3.5    Remedies Cumulative.    No right, power or remedy
conferred upon or reserved to the Agent by this Mortgage is intended to be
exclusive of any right, power or remedy, but each and every such right, power
and remedy shall be cumulative and concurrent and shall be in addition to any
other right, power and remedy given hereunder or now or hereafter existing at
law or in equity or by statute. The Agent may exercise any one or more of its
rights and remedies at its option without regard to the adequacy of its
security.

        Section 3.6    Notices.    All notices given under this Mortgage must be
in writing and will be effectively served by personal delivery or by certified
United States mail, postage prepaid, to the Agent and the Mortgagor at the
addresses appearing above. Such addresses may be changed by either party by
written notice to the other party. The service of any notice of default or
notice of sale under this Mortgage will be effective on the date of mailing.

        Section 3.7    Inspection.    

        (a)   The Agent and its respective agents and representatives will have
the right at any reasonable time to enter the Property and inspect all parts
thereof. The Agent will also have the right to examine, copy and audit the
books, records, accounting data and other documents of the Mortgagor relating to
the Mortgaged Property.

        (b)   The Agent is under no duty to supervise or inspect the Mortgaged
Property or the operation of the Mortgaged Property or to examine any books and
records. Any inspection or examination by the Agent is for the sole purpose of
protecting the Agent's security and preserving the Agent's rights under this
Mortgage. No default of the Mortgagor will be waived by any inspection by the
Agent.

        Section 3.8    Status and Authority.    (a) The Mortgagor warrants that
(i) it is a limited liability company duly organized and validly existing, in
good standing under the laws of the State of Delaware, (ii) it is duly qualified
to do business and is in good standing in the State of Alabama, (iii) it has the
power, authority and legal right to

12

--------------------------------------------------------------------------------



carry on the business now being conducted by it and to engage in the
transactions contemplated by the Loan Documents and (iv) the execution and
delivery of the Loan Documents by Mortgagor and the performance and observance
of the provisions thereof have been duly authorized by all necessary action.

        (b)   The Mortgagor agrees that so long as any of its obligations
hereunder or under the Loan Documents remain unsatisfied, it will not dissolve
or liquidate (in whole or in part) its existence and that it will maintain its
existence and will not dissolve or otherwise dispose of all or substantially all
of its assets and will not consolidate with or merge into another corporation or
partnership without the prior written consent of the Agent.

        Section 3.9    Joint and Several Liability.    If the Mortgagor consists
of more than one person or entity, each will be jointly and severally liable to
perform the obligations of the Mortgagor.

        Section 3.10    Successors.    The terms of this Mortgage will bind and
benefit the heirs, legal representatives, successors and assigns of the
Mortgagor and the Agent.

        Section 3.11    Amendments.    This Mortgage may not be modified or
amended except by a written agreement signed by the parties.

        Section 3.12    Applicable Law.    This Mortgage shall be governed by
the laws of the State of Alabama.

        Section 3.13    Counterparts.    This Mortgage may be executed in
counterparts, but all counterparts shall constitute but one and the same
document.

        Section 3.14    Entire Agreement.    This Mortgage and the other Loan
Documents constitute the entire agreement between the parties and supersede all
prior agreements and understandings including, without limitation, any loan
commitment letter from the Agent to the Mortgagor.

        Section 3.15    Severability.    The provisions of this Mortgage are
severable, and the invalidity or unenforceability of any one or more provisions
of this Mortgage will in no way affect any other provision.

        Section 3.16    Interpretation.    The term "Mortgagor" includes both
the original Mortgagor and any subsequent owner or owners of any of the
Mortgaged Property, and the term "Agent" includes the Agent individually and as
agent for the Lenders party to the Credit Agreement, and also any future owner
or holder, including pledgees, assignees and participants, of the Credit
Agreement or any interest therein. Whenever the context requires, all words used
in the singular will be construed to have been used in the plural, and vice
versa, and each gender will include any other gender. The captions of the
paragraphs of this Mortgage are for convenience only and do not define or limit
any terms or provisions.

        Section 3.17    Merger of Estates.    Mortgagor covenants and agrees
that the fee title to the property demised by the Lease and the leasehold estate
under the Lease shall not merge, but shall always remain separate and distinct,
notwithstanding the union of said estates either in Mortgagor or a third party
whether by purchase or otherwise. If Mortgagor acquires the fee title or any
other estate, title or interest in and to the property demised in the Lease, the
lien of this Mortgage shall, without further conveyance, simultaneously attach
to, cover and be a lien upon such acquired estate, title or interest and the
same shall thereupon be and become a part of the Mortgaged Property.

        Section 3.18    Termination.    This Agreement and the assignments and
security interests created or granted by this Agreement shall create a
continuing security interest in the Mortgaged Property and shall terminate upon
Borrower's satisfaction and compliance with the Leverage/Fixed Charge
Requirement (as provided and defined in the Credit Agreement). Upon written
notice from Mortgagor following such satisfaction and compliance by the
Borrower, the Agent shall reassign and deliver to the Mortgagor all Mortgaged
Property and documents then in its custody or possession, and if requested by
the Mortgagor, shall, at the cost and expense of the Mortgagor, execute and
deliver to the Mortgagor for recording or filing in each office in which any
assignment or financing statement relative to the Mortgagor or the agreement
relating thereto or any part of the Mortgaged Property, shall have filed or
recorded, a termination statement or release under applicable law (including, if
relevant, the UCC) releasing the Agent's interest therein, and such other
documents and instruments as the Agent may reasonably request all without
recourse to or warranty whatsoever by the Agent and at the cost and expense of
the Mortgagor.

13

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Mortgagor has caused this Mortgage and Security
Agreement to be executed by its duly authorized officers on the day and year
first above written.

  ENERGY ABSORPTION SYSTEMS (AL) LLC
 
By:
 
ENERGY ABSORPTION SYSTEMS INC.,
as Sole Managing Manager
 
/s/  DANIEL P. GOREY      

--------------------------------------------------------------------------------

  Name:   Daniel P. Gorey   Title:   Vice President and Treasurer
 
THE NORTHERN TRUST COMPANY,
as Agent for the Lenders
 
By:
 
/s/  RONALD MALLICOAT      

--------------------------------------------------------------------------------

  Name:   Ronald Mallicoat   Title:   Senior Vice President

14

--------------------------------------------------------------------------------





STATE OF ILLINOIS   )       :   COUNTY OF COOK   )  

        I, the undersigned, a Notary Public in and for said county in said
state, hereby certify that Ronald Mallicoat, whose name as Senior Vice President
of The Northern Trust Company, a banking association organized and existing
under the laws of the State of Illinois, signed the foregoing instrument and who
is known to me, acknowledged before me on this day that, being informed of the
contents of such instrument, he, as such officer and with full authority,
executed the same voluntarily on the day the same bears date for and as the act
of said corporation.

        GIVEN under my hand and official seal of office, this 30th day of June,
2004.

[ NOTARIAL SEAL ] /s/  LINDA FINLEY      

--------------------------------------------------------------------------------

Notary Public
 
My Commission Expires:
 
06/27/06

--------------------------------------------------------------------------------


This instrument prepared by:
 
 
 
Edward F. Dobbins, Esq.
Fischel & Kahn
190 South LaSalle Street
Suite 2850
Chicago, Illinois 60603
 
 
 

15

--------------------------------------------------------------------------------



EXHIBIT A

Legal Description

PARCEL A:

        A parcel of real property situated in the Southeast Quarter (SE-1/4) of
the Southeast Quarter (SE-1/4) of Section 32, Township 16 South, Range 4 East,
in St. Clair County, Alabama, and more particularly described as follows:
Commence at the Southeast corner of Section 32, Township 16 South, Range 4 East
and run South 89° 49' 20" West along the South line of said Section 32 for a
distance of 1331.53 feet to the Southwest corner of the Southeast Quarter
(SE-1/4) of the Southeast Quarter (SE-1/4) of said Section 32; thence run North
01° 15' 20" East along the West line of said 1/4-1/4 Section for a distance of
404.52 feet to the point of beginning of the property herein described. From
said point of beginning continue North 01° 15' 20" East along the West line of
said 1/4-1/4 Section for a distance of 870.00 feet to the Northwest corner of
said 1/4-1/4 Section; thence run North 89° 54' 10" East along the North line of
said 1/4-1/4 Section for a distance of 750.00 feet; thence run South 01° 15' 20"
West for a distance of 870.00 feet; thence run South 89° 54' 10" West for a
distance of 750.00 feet to the point of beginning; said parcel of real property
containing 15 acres, more or less.

PARCEL B:

        Commence at the Southeast corner of Section 32, Township 16 South, Range
4 East and run South 89° 49' 20" West along the section line for 1331.53 feet to
the Southwest corner of the Southeast 1/4 of the Southeast 1/4 of said section,
thence North 01° 15' 20" East along the 1/4 1/4 line for 967.20 feet to the
point of beginning. Thence commence North 01° 15' 20" East along the 1/4 1/4
line for 307.32 feet to the Northwest corner of the Southeast 1/4 of the
Southeast 1/4 of said section, thence North 88° 44' 40" West along the 1/4 1/4
line for 250.00 feet to the East right-of-way of a city street, thence South 01°
15' 20" West along said right-of-way for 307.32 feet, thence South 88° 44' 40"
East for 250.00 feet to the point of beginning. The above being in and a part of
the Southwest 1/4 of the Southeast 1/4 of Section 32, Township 16 South, Range 4
East located Pell City, St. Clair County, Alabama. The above contains
1.76 acres.

16

--------------------------------------------------------------------------------



PLEDGE AGREEMENT

Dated as of June 30, 2004

        This Pledge Agreement (as modified from time to time, the "Agreement")
has been executed by QUIXOTE CORPORATION, organized under the laws of the State
of Delaware, on its own behalf as debtor ("Debtor"), with an office at 35 East
Wacker Drive, Chicago, Illinois, in favor of THE NORTHERN TRUST COMPANY, an
Illinois banking corporation, as secured party and as Agent for itself and the
other Lenders party to that Credit Agreement, as defined herein (together with
any successor, assign or subsequent holder, "Secured Party"), with a banking
office at 50 South LaSalle Street, Chicago, Illinois 60675. Various capitalized
terms used in this Agreement have the meanings set forth in the Section of this
Agreement entitled "DEFINITIONS."

        WHEREAS, the Borrower and the Lenders entered into that certain Credit
Agreement, dated as of May 16, 2003, as amended by a First Amendment, dated as
of December 9, 2003 (the "Credit Agreement"), pursuant to which Credit Agreement
the Lenders have made, (i) Revolving Loans to the Borrower evidenced by certain
Revolving Notes, dated as of May 16, 2003, in the maximum aggregate principal
amount of Fifty Million Dollars and 00/100 ($50,000,000), executed by the
Borrower and made payable pro rata to the order of the Lenders (the "Revolving
Notes") and (ii) Term Loans to the Borrower evidenced by certain Term Notes,
dated as of May 16, 2003, in the aggregate principal amount of Twenty Million
Dollars and 00/100 ($20,000,000), executed by the Borrower and made payable pro
rata to the order of the Lenders (the "Term Notes");

        WHEREAS, Borrower is the owner of that certain $5,500,000 Variable/Fixed
Rate Industrial Revenue Bond (Energy Absorption Systems Project) Series 1995
(the "Bond") issued by the Industrial Development Board of the City of Pell City
("Board") for the purposes of financing a portion of the costs of acquiring,
constructing and equipping an expansion and certain improvements to an existing
manufacturing facility (the equipment, personal property and land or which the
facility is located in herein called the "Project");

        WHEREAS, the Secured Party has requested and the Debtor has agreed to
pledge the Bond as collateral for the Borrower's Obligations under the Credit
Agreement.

        In consideration of Secured Party's extension of the financial
accommodations and continuation of existing financial accommodations to Debtor,
pursuant to the terms of the Credit Agreement and other valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Debtor agrees as
follows:

        1.     DEFINITIONS.

        (a)   As used in this Agreement the following terms shall have the
indicated meanings:

        "Collateral"—see Section entitled "PLEDGE."

        "Constituent Documents"—means the articles or certificate of
incorporation, by-laws, partnership agreement, certificates of limited
partnership, limited liability company operating agreement, limited liability
company articles of organization, trust agreement, and all other documents and
instruments pertaining to the formation and ongoing existence of any person or
entity which is not an individual.

        "Credit Agreement" means the Credit Agreement, dated as of May 16, 2003,
among the Debtor, the Secured Party and the Lenders party thereto, as amended by
a First Amendment, dated as of December 9, 2003 and a Second Amendment, dated as
of June 30, 2004.

        "Event of Default"—see Section entitled "EVENTS OF DEFAULT."

        "Guarantor" means any Subsidiary Guarantor, as defined in the Credit
Agreement, any person, or any persons severally, who now or hereafter guarantees
payment or collection of all or any part of the Liabilities or provides any
collateral for the Liabilities.

        "Intermediary"—see Section entitled "PLEDGE."

        "Lender" shall mean the Secured Party for itself and any Lender, a party
to and as defined in the Credit Agreement.

        "Liabilities"—see Section entitled "LIABILITIES."

        "Listed," as to a security, means traded domestically on any national
securities exchange or in the NASDAQ market.

        The term "person" includes both individuals and organizations.

        "Prime Rate" means that floating rate of interest per year announced
from time to time by Secured Party called its prime rate, which at any time may
not be the lowest rate charged by Secured Party, computed

--------------------------------------------------------------------------------






for the actual number of days elapsed on the basis of a calendar year of 365 or
366 days. Changes in the rate of interest resulting from a change in the Prime
Rate shall take effect on the date set forth in each announcement of a change in
the Prime Rate.

        "Related Document(s)" means any note, agreement, guaranty, security
agreement or other document or instrument previously, now or hereafter delivered
to Secured Party or any Lender in connection with the Liabilities, the Credit
Agreement, any Subsidiary Guaranty or this Agreement. The term "related
document," if not initial-capitalized, means a document related to another
referenced document.

        "Related Party(ies)" means any Guarantor.

        The term "Secured Party" means the above-indicated Secured Party acting
both for itself and as collateral agent for any Lender (see in particular the
section hereof entitled "Liabilities").

        "Secured Party Affiliate" means Northern Trust Corporation or any direct
or indirect subsidiary of Northern Trust Corporation (other than Secured Party
itself).

        "Unmatured Event of Default" means any event or condition that would
become an Event of Default with notice or the passage of time or both.

        (b)   As used in this Agreement, unless otherwise specified: the term
"including" means "including without limitation"; the term "days" means
"calendar days"; and terms such as "herein," "hereof" and words of similar
import refer to this Agreement as a whole. References herein to partners of a
partnership, joint venturers of a joint venture, or members of a limited
liability company, mean, respectively, persons or entities owning or holding
partnership interests, joint venture interests, or membership interests in such
partnership, joint venture or limited liability company. Terms not defined
herein, shall have the meaning assigned to that term in the Credit Agreement.
Unless otherwise defined herein, all terms (including those not capitalized)
that are defined in the Uniform Commercial Code of Illinois shall have the same
meanings herein as in such Code, as such Code may be amended from time to time.
Unless the context requires otherwise, wherever used herein the singular shall
include the plural and vice versa, and the use of one gender shall also denote
the others. Captions herein are for convenience of reference only and shall not
define or limit any of the terms or provisions hereof; references herein to
sections or provisions without reference to the document in which they are
contained are references to this Agreement.

        2.     PLEDGE. Debtor hereby assigns, pledges, hypothecates, delivers,
sets over and transfers to Secured Party and grants toa Secured Party a
continuing security interest in, for the benefit of Secured Party (as provided
in the Section entitled "Liabilities"), the following, in each case whether
certificated or uncertificated, whether now owned or hereafter acquired,
wherever located (any or all of such, the "Collateral"):

        (a)   The Variable/Fixed Rate Industrial Revenue Bond (Energy Absorption
Systems Project) Series 1995, dated March    , 1995, No. R-1, in the original
principal amount of $5,500,000 issued by the Industrial Development Board of the
City of Pell City, a public corporation and instrumentality under the laws of
the State of Alabama.

        (b)   With respect to any Collateral referred to herein:

        (i)    all stock and bond powers, certificates and instruments; and

        (ii)   all additions, replacements, substitutions, interest, cash and
stock dividends, warrants, options, and other rights and amounts paid, accrued,
received, receivable, or distributed with respect thereto from time to time,

        (c)   With respect to the foregoing, all products and proceeds thereof,
including insurance proceeds and payments under the Securities Investor
Protection Act of 1970, as amended.

        3.     LIABILITIES.

        The Collateral shall secure the payment and performance of all
obligations and liabilities of Debtor:

        (a)   to Secured Party and any Lender howsoever created, evidenced or
arising, whether direct or indirect, absolute or contingent, now due or to
become due, or now existing or hereafter arising, joint, several or joint and
several, including obligations under or with respect to future advances and
letters of credit issued by Secured Party or any Lender for the account of or at
the request of Debtor and all reimbursement obligations arising therefrom,
including, without limitation, under the Credit Agreement and the Related
Documents;

2

--------------------------------------------------------------------------------



        (b)   to Secured Party under or in connection with: (i) any guaranty by
Debtor of any obligations of any other person to Secured Party; and (ii) any
reasonable expenses (including attorneys' fees, legal costs and expenses, and
time charges of attorneys who may be employees of Secured Party, whether in or
out of court, in original or appellate proceedings or in bankruptcy) incurred or
paid by Secured Party in connection with the enforcement or preservation of its
rights hereunder or under any Related Document.

(any or all obligations and liabilities described in the foregoing portion of
this Section, the "Liabilities"). This Agreement shall continue and remain in
effect notwithstanding that at any particular time there may be no Liabilities
outstanding, subject to Section 18.

        4.     REPRESENTATIONS AND WARRANTIES.

        Debtor hereby represents and warrants to Secured Party that:

        (a)   Debtor's exact legal name is as set forth in the heading to this
Agreement. If Debtor is an organization: Debtor's type of organization and
jurisdiction of organization or formation, are as set forth in the preamble to
this Agreement; and Debtor's place of business or, if Debtor has more than one
place of business, Debtor's chief executive office is located at the address set
forth above; and Debtor has never been organized or formed in any jurisdiction
other than the jurisdiction set forth in the preamble to this Agreement. All
Collateral currently is located in one of the fifty states of the United States
of America. Further, except as and if specifically disclosed by Debtor to
Secured Party IN WRITING prior to the execution of this Agreement, during the
five (5) years and six months prior to the date of this Agreement:

        (A)  Debtor has not been known by any legal name different from the one
set forth in the heading of this Agreement nor has Debtor been the subject of
any merger, consolidation, or other corporate or organizational reorganization.

        (B)  Debtor's place of business or, if Debtor has more than one place of
business, Debtor's chief executive office has been at Debtor's address set forth
above, except that prior to                        , 2004 Debtor's chief
executive office was located at One East Wacker Drive, Chicago, Illinois.

        (b)   Debtor and any Guarantor are validly existing and in good standing
under the laws of their state of organization or formation, and are duly
qualified, in good standing and authorized to do business in each jurisdiction
where failure to do so might have a material adverse impact on the assets,
condition or prospects of Debtor. The execution, delivery and performance of
this Agreement and all Related Documents are within Debtor's powers and have
been authorized by all necessary action required by law and Debtor's Constituent
Documents.

        (c)   The execution, delivery and performance of this Agreement and all
Related Documents have received any and all necessary governmental approval, and
do not and will not contravene or conflict with any provision of law, any
Constituent Document or any agreement affecting Debtor or its property.

        (d)   There has been no material adverse change in the business,
condition, properties, assets, operations or prospects of Debtor or any Related
Party since the date of the latest financial statements provided by or on behalf
of Debtor or any Related Party to Secured Party.

        (e)   No financing statement, mortgage, notice of judgment, or any
similar instrument (unless filed on behalf of Secured Party) covering any of the
Collateral is on file in any public office.

        (f)    Debtor is the lawful owner of and has rights in or power to
transfer all Collateral, free and clear of all liens, pledges, charges,
mortgages, and claims other than any in favor of Secured Party, except liens for
current taxes not delinquent.

        (g)   Debtor has filed or caused to be filed all federal, state, and
local tax returns that are required to be filed, and has paid or has caused to
be paid all of its taxes, including any taxes shown on such returns or on any
assessment received by it, to the extent that such taxes have become due.

        (h)   Except for federal and state securities laws generally applicable
to the sale, transfer or redemption of securities, sale, transfer and redemption
of the Collateral by Secured Party: (A) are not prohibited or regulated by any
federal or state law or regulation or any agreement binding upon Debtor,
including any Constituent Document; and (B) require no registration or filing
with, or consent or approval of, any governmental body, regulatory authority or
securities exchange.

3

--------------------------------------------------------------------------------






        (i)    Debtor is not an executive officer, director or other "affiliate"
(as contemplated by Rules 144 and 145 of the Federal Securities and Exchange
Commission) of any issuer of any Collateral.

        (j)    The Collateral is duly and validly authorized and issued,
non-assessable, fully paid and paid for, and outstanding.

        (k)   (A) The execution, delivery and performance of this Agreement and
all Related Documents are in Debtor's best interest in its current and future
business operations and will materially benefit Debtor; and (B) Debtor has
received adequate, fair and valuable consideration, and at least reasonably
equivalent value, to enter into and perform this Agreement and all Related
Documents.

        (l)    The request or application for any Liabilities by Debtor shall be
a representation and warranty by Debtor as of the date of such request or
application that: (i) no Event of Default or Unmatured Event of Default has
occurred and is continuing as of such date; and (ii) Debtor's representations
and warranties herein and in any Related Document are true and correct as of
such date as though made on such date.

        5.     DEPOSITORIES; SUB-AGENTS AND NOMINEES.

        (a)   Without limiting any other provision hereof, Secured Party may at
its option from time to time transfer, or cause any Intermediary to transfer,
the Collateral into a "pledge position" at any depository now or hereafter
holding the Collateral, and do or cause to be done, execute (or cause to be
executed) such other documents, and take (or cause to be taken) such other
actions as Secured Party may deem necessary or appropriate in connection
therewith.

        (b)   Secured Party shall have the right to appoint one or more
sub-agents for the purpose of retaining physical possession of any certificates
or instruments representing or evidencing the Collateral, which may be held (in
the discretion of Secured Party) in the name of Secured Party or any nominee or
nominees of Secured Party or a sub-agent appointed by Secured Party. In
addition, Secured Party shall at all times have the right to exchange
certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations for any purpose
consistent with its performance of this Agreement.

        (c)   For the better perfection of Secured Party's rights in and to the
Collateral and to facilitate implementation of such rights, Debtor shall, upon
written request of Secured Party, cause all the certificates, notes, documents
and other instruments evidencing, representing or otherwise comprising the
Collateral to be registered or otherwise put into the name of Secured Party or a
nominee or nominees of Secured Party.

        (d)   Debtor hereby consents and agrees that the issuers of, or any
depository, registrar, transfer agent or similar party for any of, the
Collateral shall be entitled to accept the provisions hereof as conclusive
evidence of the right of Secured Party to effect any transfer pursuant hereto,
notwithstanding any notice or direction to the contrary heretofore or hereafter
given by Debtor or any other person to any such issuer or any such depository,
registrar, transfer agent or similar party.

        6.     VOTING & MISCELLANEOUS RIGHTS. Unless an Event of Default has
occurred and is continuing, Debtor may exercise any and all rights (including
voting rights) with respect to the Collateral, subject to the terms of this
Agreement. If an Event of Default has occurred and is continuing, Secured Party
(and only Secured Party) may exercise any and all such rights.

        7.     GENERAL COVENANTS. Debtor agrees that so long as this Agreement
remains in effect, it will:

        (a)   NOTIFY SECURED PARTY IN WRITING AT LEAST SIXTY (60) DAYS IN
ADVANCE OF:

        (i)    ANY CHANGE WHATSOEVER IN THE NAME OF DEBTOR;

        (ii)   THE STATE OR JURISDICTION IN WHICH DEBTOR IS ORGANIZED OR FORMED
OR, IF DEBTOR IS AN INDIVIDUAL, IN WHICH DEBTOR'S PRINCIPAL RESIDENCE IS
LOCATED;

        (iii)  ANY NEW NAMES UNDER WHICH DEBTOR INTENDS TO DO BUSINESS; OR

        (iv)  ANY NEW ADDRESSES AT OR FROM WHICH DEBTOR INTENDS TO DO BUSINESS
OR TO KEEP COLLATERAL OF ANY KIND.

Debtor shall in any event keep all Collateral within one or more states of the
United States of America.

        (b)   Promptly deliver any cash, securities or other property received
with respect to the Collateral, whether as proceeds of the disposition thereof,
dividends with respect thereto, or otherwise, to be held by Secured Party as

4

--------------------------------------------------------------------------------



Collateral. NOTWITHSTANDING THE FOREGOING, UNLESS AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, DEBTOR MAY CONTINUE TO RECEIVE AND RETAIN INTEREST
AND REGULAR CASH DIVIDENDS ON THE COLLATERAL.

        (c)   Defend the Collateral against the claims and demands of all
persons other than Secured Party and promptly pay all taxes, assessments, and
charges upon the Collateral. Debtor agrees not to sign, file, or authenticate,
or authorize or permit the signing, filing or authentication of, any financing
statements or other documents creating or perfecting a lien upon or security
interest in any of the Collateral except in favor of Secured Party, or otherwise
create, suffer, or permit to exist any liens or security interests upon any
Collateral other than in favor of Secured Party, except tax liens, provided that
such liens are removed before related taxes become delinquent.

        (d)   Sign, file, authenticate, and authorize the signing, filing and
authenticating of, such financing statements and other documents (and pay the
cost of filing and recording the same in all public offices deemed necessary by
Secured Party), and do such other acts, as Secured Party may request to
establish and maintain a valid and perfected security interest in the Collateral
free and clear of all other liens and claims, except tax liens, provided that
such liens are removed before related taxes become delinquent.

        (e)   Keep at its address for notices set forth above its records
concerning the Collateral, which records shall be of such character as will
enable Secured Party to determine at any time the status of the Collateral; and
permit Secured Party from time to time to inspect, audit, and make copies of,
and extracts from, all records and all other papers in the possession or control
of Debtor pertaining to the Collateral.

        (f)    Subject to the terms of the Credit Agreement, provide to Secured
Party from time to time such financial statements of and other information
concerning the Collateral, Debtor, and any Related Party as Secured Party shall
reasonably request.

        (g)   Except if and to the extent specifically permitted by this
Agreement, not sell, transfer, lease, grant a license or option or similar right
with respect to, or otherwise dispose of, or agree to dispose of, any
Collateral.

        8.     EVENTS OF DEFAULT. The occurrence or continuance of any of the
following shall constitute an "Event of Default":

        (a)   (i) failure to pay, when and as due, any principal payable
hereunder or in connection with any of the Liabilities in each case after giving
effect to any applicable notice, grace or cure period; (ii) failure to pay, when
and as due, any interest or other amounts payable hereunder or in connection
with any of the Liabilities in each case after giving effect to any applicable
notice; or (iii) failure to comply with or perform any agreement or covenant of
Debtor contained herein; or

        (b)   any default, event of default, or similar event shall occur or
continue under the Credit Agreement or any Related Document, and shall continue
beyond any applicable notice, grace or cure period set forth in such Related
Document; or

        (c)   the Debtor or any Related Party shall fail to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) with respect to any Indebtedness (as defined in the Credit
Agreement) beyond any period of grace provided with respect thereto, which
individually or together with other such Indebtedness as to which any such
failure exists has an aggregate outstanding principal amount in excess of
$2,000,000; or any breach, default or event of default shall occur, or any other
condition shall exist under any instrument, agreement or indenture pertaining to
any such Indebtedness having such aggregate outstanding principal amount, beyond
any period of grace, if any, provided with respect thereto, if the effect
thereof is to cause an acceleration, mandatory redemption, a requirement that
the Debtor offer to purchase such Indebtedness or other required repurchase of
such Indebtedness; or

        (d)   any representation, warranty, schedule, certificate, financial
statement, report, notice, or other writing furnished by or on behalf of Debtor
or any Related Party to Secured Party is false or misleading in any material
respect on the date as of which the facts therein set forth are stated or
certified, in each case as amended by the information provided in any request or
notice delivered by Debtor to Secured Party pursuant to Section 7.1 of the
Credit Agreement; or

5

--------------------------------------------------------------------------------






        (e)   this Agreement or any Related Document, including any guaranty of
or pledge of collateral security for the Liabilities, shall be repudiated or
shall become unenforceable or incapable of performance in accord with its terms;
or

        (f)    Debtor or any Related Party shall fail to maintain their
existence in good standing in their state of organization or formation or shall
fail to be duly qualified, in good standing and authorized to do business in
each jurisdiction where failure to do so might have a material adverse impact on
the assets, condition or prospects of Debtor or any Related Party; or

        (g)   Debtor or any Related Party shall dissolve, liquidate, merge,
consolidate, or cease to be in existence for any reason, or there shall be any
change in any Constituent Document of Debtor from that in force on the date
hereof which may have a material adverse impact on the ability of Debtor to
repay the Liabilities; or

        (h)   any person or entity presently not in control of a Debtor or
Related Party which is not a natural person shall obtain control directly or
indirectly of such a Debtor or Related Party, whether by purchase or gift of
stock or assets, by contract, or otherwise; or

        (i)    Debtor shall grant or any person (other than Secured Party) shall
obtain a security interest in any of the Collateral, or shall file any financing
statement purportedly covering any Collateral; Debtor or any other person shall
perfect (or attempt to perfect) such a security interest; a court shall
determine that Secured Party does not have a first-priority security interest in
any of the Collateral or in any other assets constituting security for the
Liabilities, enforceable in accord with this Agreement (as to the Collateral) or
the related collateral documents (as to such other assets); or any notice of a
federal tax lien against Debtor or any Related Party shall be filed with any
public recorder; or

        (j)    (without limiting any other provision of this Agreement or any
Related Document) there shall be any material loss or depreciation in the value
of any of the Collateral for any reason, or Secured Party shall otherwise
reasonably deem itself insecure with respect to the Collateral; or, unless
expressly permitted by this Agreement or the Related Documents, all or any part
of any of the Collateral or any direct, indirect, legal, equitable or beneficial
interest therein is assigned, transferred or sold without Secured Party's prior
written consent;

        (k)   An involuntary case shall be commenced against the Debtor or any
Related Party and the petition shall not be dismissed, stayed, bonded or
discharged within sixty (60) days after commencement of the case; or a court
having jurisdiction in the premises shall enter a decree or order for relief in
respect of the Debtor or any Related Party, under any applicable bankruptcy,
insolvency or other similar law now or hereinafter in effect; or any other
similar relief shall be granted under any applicable federal, state, local or
foreign law; or

        (l)    A decree or order of a court having jurisdiction in the premises
for the appointment of a receiver, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over the Debtor or any Related Party or
over all or a substantial part of the property of the Debtor or any Related
Party shall be entered; or an interim receiver, trustee or other custodian of
the Debtor or any Related Party or of all or a substantial part of the property
of the Debtor or any Related Party shall be appointed or a warrant of
attachment, execution or similar process against any substantial part of the
property of the Debtor or any Related Party, shall be issued and any such event
shall not be stayed, dismissed, bonded or discharged within sixty (60) days
after entry, appointment or issuance; or

        (m)  Debtor or any Related Party shall (i) commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, (ii) consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, (iii) consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property, (iv) make any assignment for the benefit of creditors or
(v) take any corporate action to authorize any of the foregoing.

9.DEFAULT REMEDIES.


        (a)   Notwithstanding any provision of any document or instrument
evidencing or relating to any Liability: (i) upon the occurrence and during the
continuance of any Event of Default specified in subsections (a)-(j) of the
Section entitled "EVENTS OF DEFAULT," Secured Party at its option may declare
the Liabilities immediately due and payable without notice or demand of any
kind; and (ii) upon the occurrence of any Event of Default specified in
subsections (k)-(m) of the Section entitled "EVENTS OF DEFAULT," the Liabilities
shall be immediately and automatically due and payable without action of any
kind on the part of Secured Party. Upon the

6

--------------------------------------------------------------------------------



occurrence and during the continuance of any Event of Default, Secured Party may
exercise any rights and remedies under this Agreement, any Related Document or
other document or instrument (including any Related Document evidencing
Liabilities or pertaining to Collateral), and at law or in equity.

        (b)   If any Event of Default shall have occurred and be continuing,
then, in addition to having the right to exercise any rights and remedies of a
secured party upon default under the Uniform Commercial Code in effect in
Illinois and any State in which any Collateral is located, Secured Party may, in
its sole discretion:

        (i)    without being required to give any prior notice to Debtor apply
the cash (if any) then held by it hereunder toward the Liabilities in such order
as Secured Party shall determine in its sole discretion; and

        (ii)   if there shall be no such cash or the cash so applied shall be
insufficient to pay all obligations in full, sell the Collateral, or any part
thereof, at any public or private sale, for cash, upon credit or for future
delivery, as Secured Party shall deem appropriate, provided, however, that
Debtor shall be credited with proceeds thereof only when the proceeds are
actually received in cash by Secured Party, and such sale shall be deemed
commercially reasonable. Secured Party shall be authorized at any such sale (to
the extent it deems it advisable to do so, in its sole discretion) to restrict
the prospective bidders or purchasers to persons who will represent and agree
that they are purchasing the Collateral then being sold for their own account
for investment and not with a view to the distribution or resale thereof, and
upon consummation of any such sale Secured Party shall have the right to assign,
transfer and deliver to the purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of Debtor. Debtor hereby waives (to the extent
permitted by law) all rights of redemption, stay and/or appraisal which it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Secured Party has no obligation to marshal
Collateral or to clean up or otherwise prepare Collateral for sale, and may
specifically disclaim any warranties as to the Collateral, including those of
title, merchantability, and fitness for a particular purpose. Secured Party may
comply with any applicable local, state or federal law requirements in
connection with a disposition of Collateral, and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of
Collateral. Debtor grants to Secured Party the right to enter into or on any
premises where Collateral may be located for the purposes of exercising any
remedies upon the occurrence of an Event of Default. Secured Party shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral if it takes such action for that purpose as Debtor requests in
writing, but failure to do so shall not be deemed a failure to exercise ordinary
care; no failure of Secured Party to preserve or protect any right with respect
to Collateral against prior parties, or to do any act with respect to
preservation of Collateral not so requested by Debtor, shall be deemed of itself
a failure to exercise reasonable care in the custody or preservation of
Collateral. To the extent that notice of sale shall be required to be given by
law, Secured Party shall give Debtor at least ten days' written notice of any
such public sale or the date after which any such private sale or sales will be
held. Secured Party shall not be obligated to make any sale of Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of
Collateral may have been given. Secured Party may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by Secured Party until the sale price is paid by the purchaser
thereof, but Secured Party shall not incur any liability in case any such
purchaser shall fail to take up and pay for the Collateral so sold; in the case
of any such failure, such Collateral may be sold again upon like notice. As an
alternative to exercising the power of sale herein conferred upon it, Secured
Party may proceed by a suit at law or in equity to foreclose this Agreement and
to sell the Collateral, or any portion thereof, pursuant to a judgment or decree
of a court of competent jurisdiction. Except as and if otherwise required by
law, any proceeds of the Collateral sold or disposed of pursuant hereto shall be
applied toward the Liabilities in such order as Secured Party shall determine in
its sole discretion. Any balance remaining shall be returned to Debtor.

        (c)   Secured Party may, by written notice to Debtor, at any time and
from time to time, waive any Event of Default or Unmatured Event of Default,
which shall be for such period and subject to such conditions as shall be
specified in any such notice. In the case of any such waiver, Secured Party and
Debtor shall be restored to their former position and rights hereunder, and any
Event of Default or Unmatured Event of Default so waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to or impair any
subsequent or other Event of Default or Unmatured Event of Default. No failure
to exercise, and no delay in exercising, on the part of Secured Party of any
right, power or privilege hereunder shall preclude any other or further exercise
thereof or

7

--------------------------------------------------------------------------------



the exercise of any other right, power or privilege. The rights and remedies of
Secured Party herein provided are cumulative and not exclusive of any rights or
remedies provided by law.

        (d)   As to any Liabilities owed to any Lender, Secured Party shall act
as collateral agent for such Lender and shall take or refrain from taking
action, and shall distribute proceeds of Collateral and other amounts recovered
hereunder or under any Related Document, between such Lender and Secured Party
as they shall from time to time agree. Except as and if required by law Debtor
shall have no obligation or right whatsoever to inquire into any agreements or
arrangements between Secured Party and any Lender as to Secured Party's acting
as collateral agent for any Lender.

        10.   RIGHTS OF SECURED PARTY. Without limiting any other rights Secured
Party has under the law, Secured Party may, from time to time, at its option
(but shall have no duty to):

        (a)   perform any agreement of Debtor hereunder that Debtor shall have
failed to perform;

        (b)   take any other action which Secured Party deems necessary or
desirable for the preservation of the Collateral or Secured Party's interest
therein and the carrying out of this Agreement, including: (i) any action to
collect or realize upon the Collateral; (ii) the discharge of taxes, liens,
security interests or other encumbrances at any time levied or placed on the
Collateral; (iii) the discharge or keeping current of any obligation of Debtor
having effect on the Collateral; (iv) receiving, endorsing and collecting all
checks and other orders for the payment of money made payable to Debtor
representing any dividend, interest payment or other distribution payable or
distributable in respect of the Collateral or any part thereof, and giving full
discharge for the same; and (v) causing any person or entity having possession
of any Collateral to acknowledge that such person or entity holds such
Collateral for the benefit of Secured Party; and

        (c)   sign, file, authenticate, and authorize the signing, filing and
authentication of, such financing statements and other documents respecting any
right of Secured Party in the Collateral, in any and all jurisdictions as
Secured Party shall determine in its discretion.

Debtor hereby appoints Secured Party as Debtor's attorney in fact, which
appointment is and shall be deemed to be irrevocable and coupled with an
interest, for purposes of performing acts and signing and delivering any
agreement, document, or instrument, on behalf of Debtor in accordance with this
Section. Debtor will reimburse Secured Party for all reasonable expenses so
incurred by Secured Party within 10 business days of receipt of a written
request for reimbursement. Amounts unpaid by Debtor after such 10 business day
period shall bear interest thereon at a rate per year equal to two percent (2%)
in addition to the Prime Rate until paid.

        11.   WAIVER OF DEFENSES. Debtor irrevocably waives presentment,
protest, notice of intent to accelerate, demand, notice of dishonor or default,
notice of acceptance of this Agreement, notice of any loans made, extensions
granted or other action taken in reliance hereon, and all other demands and
notices of any kind in connection with this Agreement or the Liabilities.

        12.   SECURED PARTY MAY ALSO BE INTERMEDIARY OR TRUSTEE. Debtor hereby
irrevocably waives, releases and forever relinquishes any claim or right of any
nature whatsoever based upon the fact that Intermediary or a trustee of any
Debtor or Guarantor which is a trust is or may be Secured Party itself or a
Secured Party Affiliate, and hereby irrevocably consents to any such
circumstance. The rights and powers of Secured Party shall not in any way be
restricted by reason of any such present or future circumstance.

        13.   FURTHER ASSURANCES. Debtor agrees to do (or cause to be done) such
further acts and things, and to execute and deliver (or cause to be executed and
delivered) such additional conveyances, assignments, agreements, and
instruments, as Secured Party may at any time request in connection with the
administration or enforcement of this Agreement or related to the Collateral or
any part thereof or in order better to assure and confirm unto Secured Party its
rights, powers and remedies hereunder.

        14.   INVESTMENT DECISIONS. Debtor agrees that, except for a duty of
good faith, Secured Party shall have no duty to Debtor with regard to decisions
which Secured Party may make with regard to purchasing, holding or selling
Collateral while the same shall be under Secured Party's control.

        15.   NOTICES. All notices, requests and demands to or upon the
respective parties hereto shall be deemed to have been given or made five
business days after a record has been deposited in the mail, postage prepaid, or
one business day after a record has been deposited with a recognized overnight
courier, charges prepaid or to be billed to the sender, or on the day of
delivery if delivered manually with receipt acknowledged, in each case addressed
or delivered if to Secured Party to its banking office indicated above
(Attention: Banking) and if to

8

--------------------------------------------------------------------------------




Debtor to its address set forth above, or to such other address as may be
hereafter designated in writing by the respective parties hereto by a notice in
accord with this Section.

        16.   MISCELLANEOUS. This Agreement, the Related Documents, and any
document or instrument executed in connection herewith or therewith, unless in
each case otherwise specifically provided therein: (i) shall be governed by and
construed in accordance with the internal law of the State of Illinois, except
to the extent if any that the Uniform Commercial Code of the State of Illinois
provides for the application of the law of a different State; and (ii) shall be
deemed to have been executed in the State of Illinois. This Agreement shall bind
Debtor, its(his)(her) heirs, trustees (including successor and replacement
trustees), executors, personal representatives, successors and assigns, as well
as all persons and entities who become bound as a debtor to this Agreement, and
shall inure to the benefit of Secured Party, its successors and assigns, except
that neither Debtor nor any person or entity who or which becomes bound as a
debtor hereto may transfer or assign any rights or obligations hereunder without
the prior written consent of Secured Party. Debtor agrees to pay upon written
demand all reasonable expenses (including attorneys' fees, legal costs and
expenses, and time charges of attorneys who may be employees of Secured Party,
in each case whether in or out of court, in original or appellate proceedings or
in bankruptcy) incurred or paid by Secured Party or any holder hereof in
connection with the enforcement or preservation of its rights hereunder, under
any Related Document, or under any document or instrument executed in connection
herewith or therewith. If there shall be more than one person or entity
constituting Debtor, each of them shall be primarily, jointly and severally
liable for all obligations hereunder. This Agreement may be executed in two or
more counterparts, and (if there is more than one party) by each party on
separate counterparts, each of which shall be deemed an original but which
together shall constitute one and the same instrument.

        17.   WAIVER OF JURY TRIAL, ETC. DEBTOR AND (BY ITS ACCEPTANCE HEREOF AS
PROVIDED BELOW) SECURED PARTY HEREBY IRREVOCABLY AGREE THAT ALL SUITS, ACTIONS
OR OTHER PROCEEDINGS WITH RESPECT TO, ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY RELATED DOCUMENT SHALL BE SUBJECT TO LITIGATION IN COURTS
HAVING SITES WITHIN OR JURISDICTION OVER THE STATE OF ILLINOIS AND THE COUNTY IN
SUCH STATE WHERE THE ABOVE-INDICATED OFFICE OF SECURED PARTY IS LOCATED. DEBTOR
AND (BY ITS ACCEPTANCE HEREOF AS PROVIDED BELOW) SECURED PARTY HEREBY CONSENT
AND SUBMIT TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURT LOCATED IN
OR HAVING JURISDICTION OVER SUCH COUNTY AND STATE, AND HEREBY IRREVOCABLY WAIVE
ANY RIGHT THEY OR ANY OF THEM MAY HAVE TO REQUEST OR DEMAND TRIAL BY JURY, TO
TRANSFER OR CHANGE THE VENUE OF ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN
ACCORDANCE WITH THIS SECTION, OR TO CLAIM THAT ANY SUCH PROCEEDING HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. NO PARTY HERETO MAY SEEK OR RECOVER PUNITIVE
OR CONSEQUENTIAL DAMAGES IN ANY PROCEEDING BROUGHT UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY RELATED DOCUMENT.

        18.    Termination.    This Agreement and the assignments, pledges and
security interests created or granted by this Agreement shall create a
continuing security interest in the Collateral and shall terminate upon Debtor's
satisfaction and compliance with the Leverage/Fixed Charge Requirement (as
provided and defined in the Credit Agreement). Upon written notice from Debtor
following such satisfaction and compliance, the Secured Party shall reassign and
deliver to the Debtor all Collateral and documents then in custody or
possession, and if requested by the Debtor, shall, at the cost and expense of
the Debtor, execute and deliver to the Debtor for recording or filing in each
office in which any assignment or financing statement relative to the Debtor or
the agreement relating thereto or any part of the Collateral, shall have been
filed or recorded, a termination statement or release under applicable law
(including, if relevant, the UCC) releasing the Secured Party's interest
therein, and such other documents and instruments as the Debtor may reasonably
request all without recourse to or warranty whatsoever by the Secured Party and
at the cost and expense of the Debtor.

9

--------------------------------------------------------------------------------



        IN WITNESS HEREOF, the parties hereto have executed this Pledge
Agreement as of the date first above written.

QUIXOTE CORPORATION  
By:
 
/s/  DANIEL P. GOREY      

--------------------------------------------------------------------------------


  Name:   Daniel P. Gorey   Title:   Vice President, Chief Financial Officer &
Treasurer  
ACCEPTED:
 
THE NORTHERN TRUST COMPANY,
for itself and as Agent on behalf of Lenders
 
By:
 
/s/  RON MALLICOAT      

--------------------------------------------------------------------------------


  Name:   Ron Mallicoat   Title:   Senior Vice President  

10

--------------------------------------------------------------------------------



EXHIBIT A TO
PLEDGE AGREEMENT EXECUTED BY QUIXOTE CORPORATION ("Debtor")
IN FAVOR OF THE NORTHERN TRUST COMPANY ("Secured Party")

THIS EXHIBIT A CONSISTS OF 1 PAGE

LISTING OF PLEDGED SECURITIES

        The $5,500,000 Variable/Fixed Rate Industrial Revenue Bond (Energy
Absorption Systems Project) Series 1995, dated March    , 1995, No. R-1, issued
by The Industrial Development Board of the City of Pell City.

11

--------------------------------------------------------------------------------



COLLATERAL ASSIGNMENT OF
RIGHTS UNDER PARENT GUARANTY

        THIS COLLATERAL ASSIGNMENT OF RIGHTS UNDER PARENT GUARANTY, dated as of
June 30, 2004, is made by QUIXOTE CORPORATION, a Delaware corporation, with its
chief executive office at 35 East Wacker Drive, Chicago, Illinois 60601
("Assignor"), in favor of THE NORTHERN TRUST COMPANY, as Agent for the Lenders
as defined herein, having an office at 50 South LaSalle Street, Chicago,
Illinois 60675 ("Assignee") (this Collateral Assignment is herein called the
"Assignment").

RECITALS:

        A.    The Assignor and the Lenders entered into that certain Credit
Agreement, dated as of May 16, 2003, as amended by a First Amendment, dated as
of December 9, 2003 (the "Credit Agreement"), pursuant to which Credit Agreement
the Lenders have made, (i) Revolving Loans to the Assignor evidenced by certain
Revolving Notes, dated as of May 16, 2003, in the maximum aggregate principal
amount of Fifty Million Dollars and 00/100 ($50,000,000), executed by the
Assignor and made payable pro rata to the order of the Lenders and (ii) Term
Loans to the Assignor evidenced by certain Term Notes, dated as of May 16, 2003,
in the aggregate principal amount of Twenty Million Dollars and 00/100
($20,000,000), executed by the Assignor and made payable pro rata to the order
of the Lenders.

        B.    In connection with the Credit Agreement, the Subsidiary
Guarantors, as defined in the Credit Agreement, executed and delivered to the
Assignee, as a condition to the Credit Agreement, that certain Subsidiary
Guaranty, dated as of May 16, 2003, in favor of the Administrative Agent for the
ratable benefit of the Lenders (the "Subsidiary Guaranty").

        C.    Assignor is the owner of that certain $5,500,000 Variable/Fixed
Rate Industrial Revenue Bond (Energy Absorption Systems Project) Series 1995
(the "Bond") issued by the Industrial Development Board of the City of Pell City
("Board") for the purposes of financing a portion of the costs of acquiring,
constructing and equipping an expansion and certain improvements to an existing
manufacturing facility (the equipment, personal property and land or which the
facility is located in Alabama, herein called the "Project").

        D.    Energy Absorption Systems (AL) LLC ("Energy Absorption LLC"), a
Guarantor and Subsidiary of Borrower is a party to that Assignment and
Assumption of Lease Agreement, dated December 31, 2002, between Energy
Absorption Systems, Inc. and Energy Absorption LLC (the "Assignment") and
pursuant to the terms of that Assignment, Energy Absorption LLC thereby became a
party to and lessee under that certain Supplemental Lease Agreement, dated
March 1, 1995 between the Board and Energy Absorption Systems Inc. (the
"Lease").

        WHEREAS, pursuant to the terms of the Guaranty Agreement, dated as of
March 1, 1995 (the "Parent Guaranty"), Assignor has guaranteed in favor of the
Trustee, for the benefit of the Bondholder, all of the Obligations of Energy
Absorption LLC under the Lease.

        NOW, THEREFORE, in consideration of the premises set forth herein and
for other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, Assignor agrees as follows:

        1.    Assignment.    To secure Assignor's Liabilities under and as
defined in the Credit Agreement, and any other obligations of Assignor under
this Assignment (collectively, the "Liabilities"), Assignor hereby assigns to
Assignee, and grants to Assignee a security interest in all of the following
property whether now existing or hereafter acquired: (i) any and all of
Assignor's rights under the Parent Guaranty, including, without limitation, its
subrogation rights under Section 3.7 of such Parent Guaranty, (ii) any
collateral now in existence or hereafter granted to Assignor to secure the
present or future obligations of Energy Absorption LLC to Assignor under the
Parent Guaranty, including without limitation, any other documents, instruments
and agreements entered into by and between Assignor and Energy Absorption LLC
insofar as they relate to the transactions contemplated by the Parent Guaranty
(the "Other Agreements") and (iii) any proceeds of any of the foregoing
(collectively referred to as the "Collateral"). Assignor grants to Assignee
exclusive and full power and authority, from and during the period when a
Default (as defined in the Credit Agreement) has occurred and is continuing, to
act in Assignor's name, place and stead under the Parent Guaranty and with
respect to the Collateral, and to perform all acts, and exercise all rights and
remedies, which Assignor could perform and exercise thereunder, and hereby
irrevocably appoints Assignee as Assignor's true and lawful attorney, with full
power of substitution, for the sole use and benefit of Assignee, to perform such
acts and exercise such rights and remedies. All rights and remedies referred to
above shall be cumulative and non-exclusive.

        2.    Representations and Warranties.    Assignor hereby represents and
warrants to Assignee that:

        (a)   The Parent Guaranty has been delivered to Assignee and is in full
force and effect;

--------------------------------------------------------------------------------






        (b)   Assignor has not received notice of, and is not otherwise aware
of, any default under the Parent Guaranty or a default under the Lease and Other
Agreements;

        (c)   Except as provided pursuant to this Assignment, Assignor has not
assigned or pledged the Parent Guaranty or the Other Agreements or any interest
therein;

        (d)   The Parent Guaranty and the Other Agreements are enforceable in
accordance with their terms and all applicable laws.

        3.    Duties.    Assignor agrees that it will not assign or pledge any
interest in the Parent Guaranty or agree to any amendment or modification to the
Parent Guaranty without the prior written consent of Assignee. Assignor hereby
covenants and agrees to promptly send to Assignee copies of all notices and
communications which it receives with respect to the Parent Guaranty. Assignor
further agrees to promptly perform its obligations under the Parent Guaranty. In
the event Assignor fails to pay or perform any obligation arising under the
Parent Guaranty, Assignee may, but need not, pay or perform such obligations at
the expense and for the account of Assignor and all reasonable funds expended
for such purposes shall be secured hereby and Assignor shall reimburse Assignee
therefor within 10 business days of written demand for reimbursement. Amounts
unpaid by Assignor after such 10 business day period shall bear interest thereon
at a rate per year equal to two percent (2%) in addition to the Prime Rate (as
defined in the Credit Agreement) until paid.

        4.    Notices.    All notices under this Assignment shall be in writing
and shall be delivered pursuant to the terms of the Agreement. Any requirement
of the applicable Uniform Commercial Code for reasonable notification shall be
met by the giving of such notice at least five (5) days prior to the event for
which such notification is required.

        5.    Disclaimer.    This Assignment constitutes an assignment of the
rights of Assignor with respect to the Parent Guaranty only and not an
assignment or delegation of any duties or obligations of Assignor with respect
thereto and by its acceptance hereof Assignee does not undertake to perform or
discharge and shall not be responsible or liable for the performance or
discharge of any such duties or responsibilities. Assignor does hereby agree to
indemnify and hold Assignee harmless from and against any and all liabilities,
costs, damages and expenses incurred by Assignee in connection with this
Assignment unless such liability, cost, damage or expense results from the gross
negligence or willful misconduct of Assignee.

        6.    Remedies.    Assignee shall have all the rights and remedies of a
secured party under the applicable Uniform Commercial Code in addition to any
other rights or remedies it may have hereunder or under the Agreement. Without
limiting Assignee's rights and remedies, Assignor hereby irrevocably authorizes
and empowers Assignee, at any time, in Assignor's name or in Assignee's name, to
demand, collect, receive, setoff against, sue for and give acquittance for any
and all monies and claims for monies hereby assigned and to exercise any and all
rights and privileges and receive all benefits accorded the Parent Guaranty and
to execute and endorse the Parent Guaranty or other required instruments or to
take any action deemed necessary or appropriate to protect Assignee's rights
hereunder. All rights and remedies referred to herein shall be cumulative and
non-exclusive.

        7.    Binding Effect.    The satisfaction or discharge of any part of
the Liabilities shall not in any way satisfy or discharge this Assignment, but
this Assignment shall remain in full force and effect until the date upon which
the Liabilities are paid and satisfied in full subject to Section 14 below. This
Assignment shall be binding upon Assignor and its successors and assigns and
shall inure to the benefit of Assignee and its successors and assigns.

        8.    Severability.    All provisions hereof are severable and the
invalidity or unenforceability of any of such provisions shall in no manner
affect or impair the validity and enforceability of the remaining provisions
hereof.

        9.    Headings.    The headings of these paragraphs and subdivisions of
this Assignment are for convenience only, are not considered a part hereof, and
shall not limit, expand or otherwise affect any of the terms hereof.

        10.    GOVERNING LAW.    THIS ASSIGNMENT SHALL BE CONSTRUED AND
DETERMINED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS.

        11.    VENUE.    ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR
RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS AGREEMENT OR THE COLLATERAL

2

--------------------------------------------------------------------------------






SHALL BE LITIGATED IN COURTS HAVING SITUS WITHIN THE CITY OF CHICAGO, STATE OF
ILLINOIS. THE ASSIGNOR HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY
LOCAL, STATE OR FEDERAL COURTS LOCATED WITHIN SAID CITY AND STATE.

        12.    Survival of Representations.    All of the representations and
warranties of Assignor contained in this Assignment shall survive the execution
and delivery of this Assignment and shall be remade on the date of each
borrowing by Assignor from Assignee.

        13.    Waiver of Acceptance.    Assignor hereby waives acceptance of
this Assignment by Assignee.

        14.    Termination.    This Assignment and the assignments, pledges and
security interests created or granted by this Assignment shall create a
continuing security interest in the Collateral and shall terminate upon
Assignor's satisfaction and compliance with the Leverage/Fixed Charge
Requirement (as provided and defined in the Credit Agreement). Upon written
notice from Assignor following such satisfaction and compliance, the Assignee
shall reassign and deliver to the Assignor all Collateral and documents then in
its custody or possession, and if requested by the Assignor, shall, at the cost
and expense of the Assignor, execute and deliver to the Assignor for recording
or filing in each office in which any assignment or financing statement relative
to the Assignor or the agreement relating thereto or any part of the Collateral,
shall have been filed or recorded, a termination statement or release under
applicable law (including, if relevant, the UCC) releasing the Assignee's
interest therein, and such other documents and instruments as the Assignor may
reasonably request all without recourse to or warranty whatsoever by the
Assignee and at the cost and expense of the Assignor.

3

--------------------------------------------------------------------------------



        IN WITNESS HEREOF, Assignor has executed this Collateral Assignment as
of the date first written above.

  QUIXOTE CORPORATION
 
By:
 
/s/  LESLIE J. JEZUIT      

--------------------------------------------------------------------------------

  Name:   Leslie J. Jezuit   Title:   President, Chief Executive Officer &
Chairman

4

--------------------------------------------------------------------------------





QuickLinks


SECOND AMENDMENT TO CREDIT AGREEMENT AND REAFFIRMATION OF SUBSIDIARY GUARANTY
